[spirit2018notepurchaseag001.jpg]
EXECUTION VERSION CLASS A NOTE PURCHASE AGREEMENT (NET-LEASE MORTGAGE VARIABLE
FUNDING NOTES, SERIES 2018-1, CLASS A) dated as of November 1, 2018 among SPIRIT
MASTER FUNDING, LLC, SPIRIT MASTER FUNDING II, LLC, SPIRIT MASTER FUNDING III,
LLC, SPIRIT MASTER FUNDING VI, LLC, and SPIRIT MASTER FUNDING VIII, LLC, each as
a Co-Issuer, CERTAIN CONDUIT INVESTORS, each as a Conduit Investor, CERTAIN
FINANCIAL INSTITUTIONS, each as a Committed Note Purchaser, CERTAIN FUNDING
AGENTS, and BARCLAYS BANK PLC, as the Administrative Agent solely for purposes
of Sections 6.03 and 8.02 hereof, SPIRIT REALTY, L.P., as the Property Manager,
and, solely for purposes of Sections 6.02 and 8.03 hereof, Spirit MTA REIT, as
the Parent DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag002.jpg]
TABLE OF CONTENTS ARTICLE I DEFINITIONS
.........................................................................................................................
2 SECTION 1.01 Definitions
................................................................................................
2 ARTICLE II PURCHASE AND SALE OF SERIES 2018-1 CLASS A NOTES
...................................... 12 SECTION 2.01 Series 2018-1 Class A
Notes .................................................................. 12
SECTION 2.02 Advances
.................................................................................................
12 SECTION 2.03 Borrowing Procedures
............................................................................ 14
SECTION 2.04 The Series 2018-1 Class A Notes
........................................................... 16 SECTION 2.05
Reduction in Commitments
.................................................................... 16 ARTICLE
III INTEREST AND FEES
.......................................................................................................
18 SECTION 3.01 Interest
....................................................................................................
18 SECTION 3.02 Fees
.........................................................................................................
19 SECTION 3.03 Eurodollar Lending Unlawful
................................................................. 20 SECTION
3.04 Deposits Unavailable; Alternate Rate of Interest
.................................... 20 SECTION 3.05 Increased Costs, etc
................................................................................
21 SECTION 3.06 Funding Losses
.......................................................................................
22 SECTION 3.07 Increased Capital or Liquidity Costs
...................................................... 22 SECTION 3.08 Taxes
.......................................................................................................
23 SECTION 3.09 Change of Lending Office
...................................................................... 26
ARTICLE IV OTHER PAYMENT TERMS
..............................................................................................
27 SECTION 4.01 Time and Method of Payment (Amounts Distributed by the
Administrative Agent
..............................................................................
27 SECTION 4.02 Order of Distributions (Amounts Distributed by the Indenture
Trustee)
...................................................................................................
27 ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS
............................... 28 SECTION 5.01 Authorization and Action of the
Administrative Agent .......................... 28 SECTION 5.02 Delegation of
Duties
...............................................................................
28 SECTION 5.03 Exculpatory Provisions
........................................................................... 28
SECTION 5.04 Reliance
..................................................................................................
29 SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers
......... 29 SECTION 5.06 The Administrative Agent in its Individual Capacity
............................. 29 SECTION 5.07 Successor Administrative Agent;
Defaulting Administrative
Agent.......................................................................................................
29 SECTION 5.08 Authorization and Action of Funding Agents
......................................... 31 SECTION 5.09 Delegation of Duties
...............................................................................
31 SECTION 5.10 Exculpatory Provisions
........................................................................... 31
SECTION 5.11 Reliance
..................................................................................................
31 SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers
................... 32 SECTION 5.13 The Funding Agent in its Individual Capacity
........................................ 32 SECTION 5.14 Successor Funding Agent
....................................................................... 32
ARTICLE VI REPRESENTATIONS AND WARRANTIES
.................................................................... 32 SECTION
6.01 The Co-Issuers
........................................................................................
32 SECTION 6.02 The Parent
...............................................................................................
34 SECTION 6.03 The Property Manager
............................................................................ 35
SECTION 6.04 Investors
..................................................................................................
35 i DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag003.jpg]
ARTICLE VII CONDITIONS
....................................................................................................................
36 SECTION 7.01 Conditions to Issuance and Effectiveness
............................................... 36 SECTION 7.02 Conditions to
Initial Extensions of Credit .............................................. 36
SECTION 7.03 Conditions to Each Extension of Credit
................................................. 37 ARTICLE VIII COVENANTS
...................................................................................................................
38 SECTION 8.01 Covenants of the Co-Issuers
................................................................... 38 SECTION
8.02 Covenants of the Property Manager
....................................................... 40 SECTION 8.03
Covenants of the Parent
.......................................................................... 40
ARTICLE IX MISCELLANEOUS PROVISIONS
....................................................................................
43 SECTION 9.01 Amendments
...........................................................................................
43 SECTION 9.02 No Waiver; Remedies
............................................................................. 44
SECTION 9.03 Binding on Successors and Assigns
........................................................ 44 SECTION 9.04
Survival of Agreement
............................................................................ 46
SECTION 9.05 Payment of Costs and Expenses; Indemnification
.................................. 46 SECTION 9.06 Characterization as
Transaction Document; Entire Agreement .............. 48 SECTION 9.07 Notices
....................................................................................................
48 SECTION 9.08 Severability of Provisions
....................................................................... 48
SECTION 9.09 Tax Characterization
...............................................................................
48 SECTION 9.10 No Proceedings; Limited Recourse
........................................................ 49 SECTION 9.11
Confidentiality
........................................................................................
50 SECTION 9.12 GOVERNING LAW; CONFLICTS WITH INDENTURE OR THE SERIES 2018-1
SUPPLEMENT ................................................... 51 SECTION 9.13
JURISDICTION
.....................................................................................
51 SECTION 9.14 WAIVER OF JURY TRIAL
................................................................... 51 SECTION
9.15 Counterparts
............................................................................................
51 SECTION 9.16 Third Party Beneficiary
.......................................................................... 51
SECTION 9.17 Assignment
.............................................................................................
51 SECTION 9.18 Defaulting Investors
................................................................................
53 SECTION 9.19 No Fiduciary Duties
................................................................................
55 SECTION 9.20 No Guarantee by the Parent or the Property Manager
............................ 55 SECTION 9.21 Term; Termination of Agreement
........................................................... 55 SECTION 9.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
..............................................................................................
55 SECTION 9.23 Joint and Several Obligations of the Co-Issuers; Designation of
Property Manager as Representative and Agent
..................................... 56 SECTION 9.24 Patriot Act
...............................................................................................
57 ii DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag004.jpg]
SCHEDULES AND EXHIBITS SCHEDULE I Investor Groups and Commitments SCHEDULE II
Notice Addresses for Investors and Agents SCHEDULE III Additional Closing
Conditions SCHEDULE IV U.S. Risk Retention Disclosure SCHEDULE V E.U. Risk
Retention Disclosure EXHIBIT A Form of Advance Request EXHIBIT B Form of
Assignment and Assumption Agreement EXHIBIT C Form of Investor Group Supplement
EXHIBIT D Form of Purchaser’s Letter iii DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag005.jpg]
CLASS A NOTE PURCHASE AGREEMENT THIS CLASS A NOTE PURCHASE AGREEMENT, dated as
of November 1, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), is made by and among: (a) SPIRIT MASTER FUNDING, LLC, SPIRIT
MASTER FUNDING II, LLC, SPIRIT MASTER FUNDING III, LLC, SPIRIT MASTER FUNDING
VI, LLC and SPIRIT MASTER FUNDING VIII, LLC, each a Delaware limited liability
company, as the Co-Issuers (the “Co-Issuers”); (b) SPIRIT MTA REIT, a Maryland
real estate investment trust and the indirect owner of 100% of the equity
interests in the Co-Issuers (the “Parent”), solely for purposes of Section 6.02
and 8.03 hereof; (c) SPIRIT REALTY, L.P., a Delaware limited partnership as the
Property Manager under the Property Management Agreement, solely for purposes of
Section 6.03 and 8.02 hereof; (d) the several commercial paper conduits listed
on Schedule I as Conduit Investors, and their respective permitted successors
and assigns (each, a “Conduit Investor” and, collectively, the “Conduit
Investors”); (e) the several financial institutions listed on Schedule I as
Committed Note Purchasers, and their respective permitted successors and assigns
(each, a “Committed Note Purchaser” and, collectively, the “Committed Note
Purchasers”); (f) for each Investor Group, the financial institution entitled to
act on behalf of the Investor Group set forth opposite the name of such Investor
Group on Schedule I as Funding Agent, and its permitted successors and assigns
(each, the “Funding Agent” with respect to such Investor Group and,
collectively, the “Funding Agents”); and (g) BARCLAYS BANK PLC, as
administrative agent for the Conduit Investors, the Committed Note Purchasers
and the Funding Agents (together with its permitted successors and assigns in
such capacity, the “Administrative Agent”). BACKGROUND 1. The Co-Issuers and
Citibank, N.A., as the indenture trustee (together with its permitted successors
and assigns in such capacity, the “Indenture Trustee”) are party to the
Indenture, dated as of May 20, 2014 (as the same has been amended, supplemented
and modified prior to the date hereof, and as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, including by the Series 2018-1 Supplement the
“Indenture”), and contemporaneously with the execution and delivery of this
Agreement, the Co-Issuers and the Indenture Trustee are entering into the Series
2018-1 Supplement to the Indenture (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Series 2018-1 Supplement”), pursuant to which the
Co-Issuers will issue the Series 2018-1 Class A Notes in accordance with the
Indenture and the Series 2018-1 Supplement. 2. The Co-Issuers wish to issue the
Series 2018-1 Class A Notes to each Funding Agent on behalf of the Investors in
the related Investor Group, and obtain the agreement of the applicable 1
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag006.jpg]
Investors to make advances of loans from time to time (each, an “Advance” or a
“Series 2018-1 Class A Advance” and, collectively, the “Advances” or the “Series
2018-1 Class A Advances”) that will constitute the purchase of increases to the
Series 2018-1 Class A Outstanding Principal Amount on the terms and conditions
set forth in this Agreement. 3. Each of the Parent and the Property Manager has
joined in this Agreement to make certain representations, warranties, covenants
and agreements for the benefit of each Investor, the Administrative Agent and
each Funding Agent. ARTICLE I DEFINITIONS SECTION 1.01 Definitions. As used in
this Agreement and unless the context requires a different meaning, capitalized
terms used but not defined herein (including the preamble and the recitals
hereto) shall have the meanings assigned to such terms in the Indenture and, to
the extent not defined therein, in the Series 2018-1 Supplement. Unless
otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement. The following terms shall have the following meanings for
purposes of this Agreement: “Acquiring Committed Note Purchaser” has the meaning
set forth in Section 9.17(a). “Acquiring Investor Group” has the meaning set
forth in Section 9.17(c). “Advance” or “Advances” has the meaning set forth in
the recitals hereto. “Advance Request” has the meaning specified in Section
7.03(d). “Affected Person” has the meaning specified in Section 3.05. “Aggregate
Unpaids” has the meaning specified in Section 5.01. “Agreement” has the meaning
specified in the preamble hereto. This Agreement shall be a Variable Funding
Note Purchase Agreement for all purposes under the Indenture, the Series 2018-1
Supplement and this Agreement. “Annual Inspection Notice” has the meaning
specified in Section 8.01(d). “Assignment and Assumption Agreement” has the
meaning set forth in Section 9.17(a). “Bankruptcy Code” shall mean Title 11 of
the United States Code, as amended from time to time, and all rules and
regulations promulgated thereunder. “Base Rate” means, for purposes of the
Series 2018-1 Class A Notes when applicable pursuant to this Agreement on any
day, a rate per annum equal to the sum of (a) 1.10 % plus (b) the greater of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Rate in effect on
such day plus 0.50% and (iii) the Eurodollar Funding Rate (Reserve Adjusted) for
a Eurodollar Interest Accrual Period with a maturity of one month as in effect
on such day plus 1.00%; provided that any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Rate, respectively; provided, further, that changes in any rate of
interest calculated by reference to the Base Rate shall take effect 2
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag007.jpg]
simultaneously with each change in the Base Rate and the Base Rate will in no
event be higher than the maximum rate permitted by applicable law. “Base Rate
Advance” means a Series 2018-1 Class A Advance that bears interest at the Base
Rate during such time as it bears interest at such rate, as provided in this
Agreement. “Borrowing” has the meaning set forth in Section 2.02(c). “Breakage
Amount” has the meaning set forth in Section 3.06. “Change in Law” means (a) any
law, rule or regulation or any change therein or in the interpretation or
application thereof (whether or not having the force of law), in each case,
adopted, issued or occurring after the Series 2018-1 Closing Date or (b) any
request, guideline or directive (whether or not having the force of law) from
any government or political subdivision or agency, authority, bureau, central
bank, commission, department or instrumentality thereof, or any court, tribunal,
grand jury or arbitrator, or any accounting board or authority (whether or not a
Governmental Authority) which is responsible for the establishment or
interpretation of national or international accounting principles, in each case,
whether foreign or domestic (each, an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2018-1 Closing Date. “Class A
Amendment Expenses” means the amounts payable to the Administrative Agent, each
Funding Agent and each Investor in connection with any amendments, waivers,
consents, supplements or other modifications to the Series 2018-1 Supplement or
any other Transaction Document pursuant to Section 9.05(a). “Class A
Indemnities” means all amounts payable pursuant to Section 9.05(b) and Section
9.05(c). “Class A LTV Ratio” shall mean, as of any date, the ratio, expressed as
a fraction, (a) the numerator of which is the Aggregate Note Principal Balances
of all Outstanding Notes at such time and (b) the denominator of which is equal
to the sum of (x) the Aggregate Collateral Value of the Qualified Mortgage Loans
and the Qualified Mortgaged Properties (that do not otherwise secure Mortgage
Loans) that are included in the Collateral Pool at such time (which in any event
shall not include the aggregate amount by which the Asset Concentrations exceed
the applicable Maximum Asset Concentration with respect to such Qualified
Mortgage Loans and the Qualified Mortgaged Properties) and (y) the aggregate Net
Release Price amount on deposit in the Release Account as of such date. “Class A
Taxes” has the meaning specified in Section 3.08(a). “Co-Issuers” has the
meaning specified in the preamble hereto. “Commercial Paper” means, with respect
to any Conduit Investor, the short-term promissory notes issued in the
commercial paper market by or for the benefit of such Conduit Investor.
“Commitment” means the commitment of each Committed Note Purchaser included in
each Investor Group to fund Series 2018-1 Class A Advances pursuant to Section
2.02(a) in an aggregate amount up to its Commitment Amount. “Commitment Amount”
means, as to each Committed Note Purchaser, the amount set forth on Schedule I
attached hereto opposite such Committed Note Purchaser’s name as its Commitment
Amount 3 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag008.jpg]
or, in the case of a Committed Note Purchaser that becomes a party to this
Agreement pursuant to an Assignment and Assumption Agreement or Investor Group
Supplement, the amount set forth therein as such Committed Note Purchaser’s
Commitment Amount, in each case, as such amount may be (i) reduced pursuant to
Section 2.05 or (ii) increased or reduced by any Assignment and Assumption
Agreement or Investor Group Supplement entered into by such Committed Note
Purchaser in accordance with the terms of this Agreement. “Commitment
Percentage” means, on any date of determination, with respect to any Investor
Group, the ratio, expressed as a percentage, which such Investor Group’s Maximum
Investor Group Principal Amount bears to the Series 2018-1 Class A Notes Maximum
Principal Amount on such date. “Commitment Term” means the period from and
including the Series 2018-1 Closing Date to but excluding the earlier of (a) the
Commitment Termination Date and (b) the date on which the Commitments are
otherwise terminated or reduced to zero in accordance with this Agreement.
“Commitment Termination Date” means November 1, 2021. “Committed Note Purchaser”
and “Committed Note Purchasers” have the meaning specified in the preamble
hereto. “Committed Note Purchaser Percentage” means, on any date of
determination, with respect to any Committed Note Purchaser in any Investor
Group, the ratio, expressed as a percentage, which the Commitment Amount of such
Committed Note Purchaser bears to such Investor Group’s Maximum Investor Group
Principal Amount on such date. “Conduit Assignee” means, with respect to any
Conduit Investor, any commercial paper conduit, whose Commercial Paper is rated
at least “A-2” from S&P and/or the equivalent rating of another
“nationally-recognized statistical rating organization” registered with the SEC,
that is administered by the Funding Agent (or for which the related Program
Support Provider provides liquidity support) with respect to such Conduit
Investor or any Affiliate of such Funding Agent, in each case, designated by
such Funding Agent to accept an assignment from such Conduit Investor of the
Investor Group Principal Amount or a portion thereof with respect to such
Conduit Investor pursuant to Section 9.17(b). “Conduit Investor” and “Conduit
Investors” have the meaning specified in the preamble hereto. “Conduit Investor
Amounts” has the meaning specified in Section 9.10(c). “CP Advance” means a
Series 2018-1 Class A Advance funded or maintained through the issuance of
Commercial Paper that bears interest at the CP Rate during such time as it bears
interest at such rate, as provided herein. “CP Funding Rate” means, with respect
to each Conduit Investor, for any day during any Interest Accrual Period, for
any CP Advance funded by such Conduit Investor, the per annum rate equivalent to
the weighted average cost (as determined by the related Funding Agent, and which
shall include (without duplication) the fees and commissions of placement agents
and dealers, incremental carrying costs incurred with respect to Commercial
Paper maturing on dates other than those on which corresponding funds are
received by such Conduit Investor, other borrowings by such Conduit Investor and
any other costs associated with the issuance of Commercial Paper) of or related
to the issuance of Commercial Paper that are allocated, in whole or in part, by
such Conduit Investor or its related Funding Agent to fund or maintain such CP
Advances for such Interest Accrual Period (and which may also be allocated in
part to the funding of other assets of the Conduit Investor); provided, however,
that if any component of any 4 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag009.jpg]
such rate is a discount rate, in calculating the “CP Funding Rate” for such CP
Advances for such Interest Accrual Period, the related Funding Agent shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. “CP Rate” means, on any day during
any Interest Accrual Period, an interest rate per annum equal to the sum of (i)
the CP Funding Rate for such Interest Accrual Period plus (ii) 2.10 %; provided,
that the CP Rate will in no event be higher than the maximum rate permitted by
applicable law. “Decrease” means a Mandatory Decrease or a Voluntary Decrease,
as applicable. “Default” means any event, occurrence or circumstance that is, or
with notice or the lapse of time or both, would become, an Event of Default.
“Defaulting Agent Event” has the meaning set forth in Section 5.07(b).
“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it under the terms hereof within one (1) Business Day of
the day such payment is required to be made by such Investor hereunder, (b)
notified the related Funding Agent in writing that it does not intend to make
any payment required to be made by it under the terms hereof within one (1)
Business Day of the day such payment is required to be made by such Investor
hereunder, (c) become the subject of an Event of Bankruptcy or (d) become the
subject of a Bail-In Action. “Eligible Assignee” has the meaning set forth in
Section 9.17(a). “Eligible Conduit Investor” means, at any time, any Conduit
Investor whose Commercial Paper is rated at least A-2 from S&P and/or the
equivalent rating of another “nationally-recognized statistical rating
organization” registered with the SEC. “E.U. Capital Requirements Regulation”
has the meaning specified in Section 6.02(b). “E.U. Retained Interest” has the
meaning specified in Section 8.02(b). “E.U. Retention Regulatory Change Event”
means any change in, or the adoption of, any new law, rule, direction, guidance
or regulation which (i) requires the manner in which the E.U. Retention Interest
is held by Spirit MTA REIT to be restructured after the Series 2018-1 Closing
Date and Spirit MTA REIT is unable to reasonably restructure such E.U. Retention
Interest or (ii) otherwise results in the securitization transaction
contemplated by the Transaction Documents becoming non-compliant with the E.U.
Retention Requirements. “E.U. Retention Requirements” has the meaning specified
in Section 8.02(b). “Eurodollar Advance” means a Series 2018-1 Class A Advance
that bears interest at the Eurodollar Rate during such time as it bears interest
at such rate, as provided herein. “Eurodollar Business Day” means any Business
Day on which dealings are also carried on in the London interbank market and
banks are open for business in London. “Eurodollar Funding Rate” means, for any
Eurodollar Interest Accrual Period, (i) the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Eurodollar Business Days prior to the beginning of such Eurodollar
Interest Accrual Period on the page of the Reuters screen which displays the
London interbank offered rate administered by ICE 5 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag010.jpg]
Benchmark Administration Limited or any other Person that takes over the
administration of such rate for U.S. dollars (such page currently being the
LIBOR01 page) for deposits (for delivery on the first day of such Eurodollar
Interest Accrual Period) with a term for a period equal to such Eurodollar
Interest Accrual Period; or (ii) to the extent that an interest rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the “Eurodollar Funding Rate” shall
be the rate (rounded upward, if necessary, to the nearest one hundred-thousandth
of a percentage point), determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the rate per annum for
deposits in U.S. dollars (for delivery on the first day of such Eurodollar
Interest Accrual Period) with a term equal to such Eurodollar Interest Accrual
Period offered by participants in the London interbank market, determined as of
approximately 11:00 a.m. (London, England time) two Eurodollar Business Days
prior to the commencement of such Eurodollar Interest Accrual Period (unless the
Administrative Agent is unable to obtain such rates from such banks, in which
case it will be deemed that a Eurodollar Funding Rate cannot be ascertained in
the circumstances set forth in Section 3.04). In respect of any Eurodollar
Interest Accrual Period that is less than one month in duration and if no
Eurodollar Funding Rate is otherwise determinable with respect thereto in
accordance with the preceding sentence of this definition, the Eurodollar
Funding Rate shall be determined through the use of straight-line interpolation
by reference to two rates calculated in accordance with the preceding sentence,
one of which shall be determined as if the maturity of the Dollar deposits
referred to therein were the period of time for which rates are available next
shorter than the Eurodollar Interest Accrual Period and the other of which shall
be determined as if such maturity were the period of time for which rates are
available next longer than the Eurodollar Interest Accrual Period. If any such
rate determined pursuant to this definition of “Eurodollar Funding Rate” is
below zero, the Eurodollar Funding Rate will be deemed to be zero. The
determination of the Eurodollar Funding Rate shall be made subject to Section
3.04(b). “Eurodollar Funding Rate (Reserve Adjusted)” means, for any Eurodollar
Interest Accrual Period, an interest rate per annum (rounded upward to the
nearest 1/100th of 1%) determined pursuant to the following formula: Eurodollar
Funding Rate Eurodollar Funding Rate = (Reserve Adjusted) 1.00 - Eurodollar
Reserve Percentage The Eurodollar Funding Rate (Reserve Adjusted) for any
Eurodollar Interest Accrual Period will be determined by Administrative Agent on
the basis of the Eurodollar Reserve Percentage in effect two (2) Eurodollar
Business Days before the first day of such Eurodollar Interest Accrual Period.
“Eurodollar Interest Accrual Period” means, with respect to any Eurodollar
Advance, the period commencing on and including the Eurodollar Business Day such
Series 2018-1 Class A Advance first becomes a Eurodollar Advance in accordance
with Section 3.01(b) and ending on but excluding, at the election of the
Co-Issuers pursuant to Section 3.01(b), a date (i) one (1) month subsequent to
such date, (ii) two (2) months subsequent to such date, (iii) three (3) months
subsequent to such date or (iv) six (6) months subsequent to such date;
provided, however, that no Eurodollar Interest Accrual Period may end subsequent
to the second Business Day before the then-current Series 2018-1 Class A
Anticipated Repayment Date, and upon the occurrence and during the continuation
of any Early Amortization Event or Event of Default, any Eurodollar Interest
Accrual Period with respect to the Eurodollar Advances of all Investor Groups
may be terminated at the end of the then-current Eurodollar Interest Accrual
Period (or, if the Series 2018-1 Class A Notes have been accelerated in
accordance with Section 4.02 of the Indenture, immediately), at the election of
the Administrative Agent or Investor Groups holding in the aggregate more than
50% of the Eurodollar Tranche, by notice to the Co-Issuers, the Property Manager
and the Funding Agents, and upon such election the Eurodollar Advances in
respect of which interest was 6 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag011.jpg]
calculated by reference to such terminated Eurodollar Interest Accrual Period
shall be converted to Base Rate Advances. “Eurodollar Rate” means, on any day
during any Eurodollar Interest Accrual Period, an interest rate per annum equal
to the sum of (i) the Eurodollar Funding Rate (Reserve Adjusted) for such
Eurodollar Interest Accrual Period plus (ii) 2.10%; provided, that the
Eurodollar Rate will in no event be higher than the maximum rate permitted by
applicable law. “Eurodollar Reserve Percentage” means, for any Eurodollar
Interest Accrual Period, the reserve percentage (expressed as a decimal) equal
to the maximum aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
specified under regulations issued from time to time by the F.R.S. Board and
then applicable to liabilities or assets constituting “Eurocurrency
Liabilities,” as currently defined in Regulation D of the F.R.S. Board, having a
term approximately equal or comparable to such Eurodollar Interest Accrual
Period. “Eurodollar Tranche” means any portion of the Series 2018-1 Class A
Outstanding Principal Amount funded or maintained with Eurodollar Advances.
“Event of Bankruptcy” means, with respect to any Person, (i) a court enters a
decree or order for relief with respect to such Person in an Involuntary
Bankruptcy, which decree or order is not stayed or other similar relief is not
granted under any applicable federal or state law unless dismissed within sixty
(60) days or an order for relief is entered with respect to such Person or such
Person commences a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case or to the
conversion of an involuntary case to a voluntary case under any such law or
consents to the appointment of or taking possession by a receiver, trustee or
other custodian for such Person, for all or a substantial part of the property
of such Person. “FATCA” means (a) Sections 1471 through 1474 of the Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations thereunder or official interpretations thereof,
(b) any agreements entered into pursuant to Section 1471(b)(1) of the Code and
(c) any fiscal or regulatory legislation, rules or other practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Code. “Federal
Funds Rate” means, for any specified period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the
overnight federal funds rates as published in Federal Reserve Board Statistical
Release H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or if, for any reason, such rate is not available on
any day, the rate determined, in the reasonable opinion of the Administrative
Agent, to be the rate at which overnight federal funds are being offered in the
national federal funds market at 9:00 a.m. (New York City time). “F.R.S. Board”
means the Board of Governors of the Federal Reserve System. “Funding Agent” and
“Funding Agents” have the meaning specified in the preamble hereto. “Increased
Capital Costs” has the meaning set forth in Section 3.07. “Increased Costs” has
the meaning set forth in Section 3.05. 7 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag012.jpg]
“Increased Tax Costs” has the meaning set forth in Section 3.08(b). “Indemnified
Liabilities” has the meaning set forth in Section 9.05(b). “Indemnified Parties”
has the meaning set forth in Section 9.05(b). “Investor” means any one of the
Conduit Investors and the Committed Note Purchasers, and “Investors” means the
Conduit Investors and the Committed Note Purchasers collectively. “Investor
Group” means (i) for each Conduit Investor, collectively, such Conduit Investor,
the related Committed Note Purchaser(s) set forth opposite the name of such
Conduit Investor on Schedule I attached hereto (or, if applicable, set forth for
such Conduit Investor in the Assignment and Assumption Agreement or Investor
Group Supplement pursuant to which such Conduit Investor or Committed Note
Purchaser becomes a party hereto), any related Program Support Provider(s) and
the related Funding Agent (which shall constitute the Series 2018-1 Class A
Noteholder for such Investor Group) and (ii) for each other Committed Note
Purchaser that is not related to a Conduit Investor, collectively, such
Committed Note Purchaser, any related Program Support Provider(s) and the
related Funding Agent (which shall constitute the Series 2018-1 Class A
Noteholder for such Investor Group). “Investor Group Borrowing Amount” means,
with respect to any Investor Group, for any Business Day, the portion of a
Borrowing, if any, actually funded by such Investor Group on such Business Day.
“Investor Group Principal Amount” means, with respect to any Investor Group, (a)
when used with respect to the Investor Groups that exist as of the Series 2018-1
Closing Date, an amount equal to such Investor Group’s Commitment Percentage of
the Series 2018-1 Class A Initial Advance Principal Amount, if any, and (b) when
used with respect to the Investor Groups that exist as of any other date
(including with respect to any Investor Groups that exist as of any other date
pursuant to an Assignment and Assumption Agreement or an Investor Group
Supplement), an amount equal to (i) the Investor Group Principal Amount with
respect to such Investor Group on the immediately preceding Business Day
(including after giving effect to the assignment under any Assignment and
Assumption Agreement or Investor Group Supplement) plus (ii) the Investor Group
Borrowing Amount with respect to such Investor Group on such date minus (iii)
the amount of principal payments made to such Investor Group on the Series
2018-1 Class A Notes on such date. “Investor Group Supplement” has the meaning
set forth in Section 9.17(c). “Involuntary Bankruptcy” shall mean any
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, in which any Person
is a debtor. “Joinder Agreement” has the meaning specified in Section 8.01(h).
“Lender Party” means any Investor, and “Lender Parties” means the Investors,
collectively. “LIBOR Successor Event” has the meaning set forth in Section 3.04.
“LIBOR Successor Rate Conforming Changes” has the meaning set forth in Section
3.04. “Margin Stock” has the meaning specified in Section 8.01(e). 8
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag013.jpg]
“Maximum Investor Group Principal Amount” means, as to each Investor Group
existing on the Series 2018-1 Closing Date, the amount set forth on Schedule I
attached hereto as such Investor Group’s Maximum Investor Group Principal Amount
or, in the case of any other Investor Group, the amount set forth as such
Investor Group’s Maximum Investor Group Principal Amount in the Assignment and
Assumption Agreement or Investor Group Supplement by which the members of such
Investor Group become parties hereto, in each case, as such amount may be (i)
reduced pursuant to Section 2.05 or (ii) increased or reduced by any Assignment
and Assumption Agreement or Investor Group Supplement entered into by the
members of such Investor Group in accordance with the terms hereof.
“Non-Excluded Taxes” has the meaning set forth in Section 3.08(a). “Non-Funding
Committed Note Purchaser” has the meaning set forth in Section 2.02(a). “Other
Class A Transaction Expenses” means all amounts payable pursuant to Section
9.05(a) including Class A Amendment Expenses. “Parent” has the meaning specified
in the preamble hereto. “Prime Rate” means the rate of interest publicly
announced from time to time by a commercial bank mutually agreed upon by the
Property Manager and the Special Servicer as its reference rate, base rate or
prime rate. “Priority of Payments” means the priority of payments for the
application of funds on each Payment Date set forth in Section 2.11 of the
Indenture. “Program Support Agreement” means, with respect to any Conduit
Investor, any agreement entered into by any Program Support Provider in respect
of any Commercial Paper and/or Series 2018-1 Class A Note of such Conduit
Investor providing for the issuance of one or more letters of credit for the
account of such Conduit Investor, the issuance of one or more insurance policies
for which such Conduit Investor is obligated to reimburse the applicable Program
Support Provider for any drawings thereunder, the sale by such Conduit Investor
to any Program Support Provider of the Series 2018-1 Class A Notes (or portions
thereof or interests therein) and/or the making of loans and/or other extensions
of credit to such Conduit Investor in connection with such Conduit Investor’s
securitization program, together with any letter of credit, insurance policy or
other instrument issued thereunder or guaranty thereof (but excluding any
discretionary advance facility provided by a Committed Note Purchaser). “Program
Support Provider” means, with respect to any Conduit Investor, any financial
institutions and any other or additional Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, and/or
agreeing to make purchases from, such Conduit Investor in respect of such
Conduit Investor’s Commercial Paper and/or Series 2018-1 Class A Note, and/or
agreeing to issue a letter of credit or insurance policy or other instrument to
support any obligations arising under or in connection with such Conduit
Investor’s securitization program as it relates to any Commercial Paper issued
by such Conduit Investor, and/or holding equity interests in such Investor, in
each case pursuant to a Program Support Agreement, and any guarantor of any such
Person. “Qualified Mortgage Loan” means each Mortgage Loan (i) that is secured
by one or more Mortgaged Properties that would constitute a Qualified Mortgaged
Property, (ii) that pays interest and, if applicable, principal on a monthly
basis, and (iii) for which the applicable representations and warranties set
forth on Schedule II-A to the Indenture are true and correct as of the date
specified in such representation or warranty or, in the event no such date is
specified with respect to any such representation or warranty, as of the
applicable Transfer Date (except for any such representations and 9
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag014.jpg]
warranties that were not true and correct at such time but for which the Rating
Agency Notification Condition was satisfied in connection with such
acquisition). “Qualified Mortgaged Properties” means any commercial real estate
property held by an Issuer that is a Mortgaged Property (including any Leasehold
Mortgaged Property) and (a) with respect to any Mortgaged Property acquired by
the Co-Issuers after the Series 2018-1 Closing Date (i) that is not an
Environmental Condition Mortgaged Property (which for purposes of this
definition shall include any Mortgaged Property for which a Phase II
Environmental Assessment or comparable environmental assessment has been
conducted, unless such assessment has been completed and has not identified any
recognized environmental conditions that require further investigation or
remediation, (ii) is not vacant and is either (x) leased pursuant to a “triple
net” lease or (y) leased pursuant to a “double net” lease, (iii) that, as of the
applicable Transfer Date thereof, (1) the remaining term to maturity of the
related lease is no less than five (5) years from such Transfer Date and (2) has
an appraisal that meets the applicable requirements set forth in the definition
of “Appraised Value” as if such Mortgaged Property were a Qualified Substitute
Mortgage Loan or Qualified Substitute Mortgaged Property added to the Collateral
Pool, which appraisal has been obtained within 12 months prior to such Transfer
Date, (iv) that is leased to a Tenant that is not the subject of any bankruptcy
or insolvency proceeding, (v) for which the Fixed Charge Coverage Ratio (as
defined in the Property Management Agreement) is greater than 1.00:1.00, and
(vi) for which the annual cash income, rent, profit and proceeds derived by the
Issuer from the ownership, operation or leasing of such Mortgaged Property is no
less than 5% of the Appraised Value of such Mortgaged Property and (b) with
respect to all Mortgaged Properties, for which the applicable representations
and warranties set forth on Schedule II-B to the Indenture are true and correct
as of the date specified in such representation or warranty or, in the event no
such date is specified with respect to any such representation or warranty, as
of the applicable Transfer Date (except for any such representations and
warranties that were not true and correct at such time but for which the Rating
Agency Notification Condition was satisfied in connection with such
acquisition). “Requirement of Law” means, with respect to any Person or any of
its property, the certificate of incorporation or articles of association and
bylaws, limited liability company agreement, partnership agreement or other
organizational or governing documents of such Person or any of its property, and
any law, treaty, rule or regulation, or determination of any arbitrator or
Governmental Authority, in each case applicable to, or binding upon, such Person
or any of its property or to which such Person or any of its property is
subject, whether federal, state, local or foreign (including usury laws, the
Federal Truth in Lending Act, state franchise laws and retail installment sales
acts). “Retained Interest” has the meaning specified in Section 6.02(a). “Series
2018-1 Class A Advance” and “Series 2018-1 Class A Advances” have the meaning
set forth in the recitals hereto. “Series 2018-1 Class A Advance Request” has
the meaning specified in Section 7.03(e). “Series 2018-1 Class A Anticipated
Repayment Date” means the “Anticipated Repayment Date” as defined in the Series
2018-1 Supplement. “Series 2018-1 Class A Initial Advance” shall mean the
initial Series 2018-1 Class A Advance, if any, made pursuant to Section 2.02 on
the Series 2018-1 Closing Date. “Series 2018-1 Class A Initial Advance Principal
Amount” means the aggregate initial outstanding principal amount of the Series
2018-1 Class A Notes corresponding to the aggregate amount 10
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag015.jpg]
of the Series 2018-1 Class A Initial Advances made on the Series 2018-1 Closing
Date pursuant to Section 2.02. “Series 2018-1 Class A Noteholders” means the
Investors as Holders of the Series 2018-1 Class A Notes. “Series 2018-1 Class A
Notes” means the $50,000,000 Net-Lease Mortgage Variable Funding Notes, Series
2018-1, Class A, issued by the Co-Issuers pursuant to the Indenture, as
supplemented by the Series 2018-1 Supplement. The Series 2018-1 Class A Notes
shall be Variable Funding Notes that are Class A Notes payable in accordance
with the Indenture, the Series 2018-1 Supplement and this Agreement. “Series
2018-1 Class A Notes Fee Letter” means the fee letter, dated on or prior to the
Series 2018-1 Closing Date, by and among the Co-Issuers and the Committed Note
Purchasers. “Series 2018-1 Class A Notes Maximum Principal Amount” means
$50,000,000, as such amount may be reduced pursuant to Section 2.05. “Series
2018-1 Class A Notes Other Amounts” means, as of any date of determination, the
aggregate amount of any Breakage Amount, Class A Indemnities, Increased Capital
Costs, Increased Costs, Increased Tax Costs and Other Class A Transaction
Expenses then due and payable and not previously paid. “Series 2018-1 Class A
Notes Upfront Fee” has the meaning set forth in the Series 2018-1 Class A Notes
Fee Letter. “Series 2018-1 Class A Outstanding Principal Amount” means, when
used with respect to any date, an amount equal to (a) the Series 2018-1 Class A
Initial Advance Principal Amount, if any, minus (b) the amount of principal
payments (whether pursuant to a Decrease, a prepayment, a redemption or
otherwise) made on the Series 2018-1 Class A Notes on or prior to such date plus
(c) any Increases in the Series 2018-1 Class A Outstanding Principal Amount
resulting from Series 2018-1 Class A Advances made on or prior to such date and
after the Series 2018-1 Closing Date; provided, that, at no time may the Series
2018-1 Class A Outstanding Principal Amount exceed the Series 2018-1 Class A
Notes Maximum Principal Amount. For purposes of the Indenture, the “Series
2018-1 Class A Outstanding Principal Amount” shall be the outstanding principal
amount of the Series 2018-1 Class A Notes. “Series 2018-1 Class A Post-ARD
Additional Interest” shall mean the interest that accrues on the Series 2018-1
Class A Outstanding Principal Amount at the Series 2018-1 Class A Post-ARD
Additional Interest Rate pursuant to the Indenture, the Series 2018-1 Supplement
and Section 3.01(c). “Series 2018-1 Class A Post-ARD Additional Interest Rate”
shall mean a rate per annum equal to 5.0%, which shall be the “Post-ARD
Additional Interest Rate” on the Series 2018-1 Class A Notes for all purposes of
the Indenture and the Series 2018-1 Supplement. “Series 2018-1 Class A Undrawn
Commitment Fees” has the meaning specified in Section 3.02(c). “Series 2018-1
Closing Date” shall mean the date of this Agreement. “Series 2018-1 Notes” means
the Series 2018-1 Class A Notes. 11 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag016.jpg]
“Series 2018-1 Supplement” means the Series 2018-1 Supplement, dated as of the
date hereof, to the Indenture, entered into by the Co-Issuers and the Indenture
Trustee, pursuant to which the Series 2018-1 Notes are issued. “U.S. Risk
Retention Rules” has the meaning specified in Section 6.02(a). “Voluntary
Decrease” has the meaning specified in Section 2.02(d). A Voluntary Decrease
shall be a “VFN Optional Prepayment” for purposes of the Indenture and the
Series 2018-1 Supplement. ARTICLE II PURCHASE AND SALE OF SERIES 2018-1 CLASS A
NOTES SECTION 2.01 Series 2018-1 Class A Notes. On the terms and conditions set
forth in this Agreement, the Indenture and the Series 2018-1 Supplement, and in
reliance on the representations, warranties, covenants and agreements set forth
herein and therein, the Co-Issuers shall issue and shall request the Indenture
Trustee to authenticate pursuant to Section 2.02(c) of the Indenture, the Series
2018-1 Supplement and the Series 2018-1 Class A Notes, which the Co-Issuers
shall deliver to each Funding Agent on behalf of the Investors in the related
Investor Group on the Series 2018-1 Closing Date. Such Series 2018-1 Class A
Note for each Investor Group shall be dated the Series 2018-1 Closing Date,
shall be registered in the name of the related Funding Agent or its nominee, as
agent for the related Investors, or in such other name or nominee as such
Funding Agent may request, shall have a maximum principal amount equal to the
Maximum Investor Group Principal Amount for such Investor Group, shall have an
initial outstanding principal amount equal to such Investor Group’s Commitment
Percentage of the Series 2018-1 Class A Initial Advance Principal Amount, if
any, and shall be duly authenticated in accordance with the provisions of
Section 2.02(a) of the Indenture. The issuance and sale of the Series 2018-1
Class A Notes to the Series 2018-1 Class A Noteholders shall be subject to
satisfaction of the conditions set forth in Section 7.01 in addition to the
conditions to the issuance of a Series of Notes set forth in Section 2.04(e) of
the Indenture. The Series 2018-1 Class A Notes shall be Variable Funding Notes
that are Class A Notes payable in accordance with the Indenture, the Series
2018-1 Supplement and this Agreement. This Agreement shall be a Variable Funding
Note Purchase Agreement for all purposes under the Indenture and the Series
2018-1 Supplement. SECTION 2.02 Advances; Voluntary Decreases; Mandatory
Decreases. (a) Subject to the terms and conditions of this Agreement, the
Indenture and the Series 2018-1 Supplement, including, without limitation, the
conditions to the initial extension of credit set forth in Section 7.02 and the
conditions to each extension of credit set forth in Section 7.03, each Eligible
Conduit Investor, if any, may, in its sole discretion, and if such Eligible
Conduit Investor determines that it will not make (or it does not in fact make)
an Advance or any portion of an Advance, its related Committed Note Purchaser(s)
shall or, if there is no Eligible Conduit Investor with respect to any Investor
Group, the Committed Note Purchaser(s) with respect to such Investor Group
shall, upon the Co- Issuers’ request for a Borrowing delivered in accordance
with the provisions of Section 2.03 and the satisfaction of all conditions
precedent thereto, make Advances from time to time during the Commitment Term;
provided, that such Advances shall be made ratably by each Investor Group based
on their respective Commitment Percentages and the portion of any such Advance
made by any Committed Note Purchaser in such Investor Group shall be its
Committed Note Purchaser Percentage of the Advances to be made by such Investor
Group (or the portion thereof not being made by any Conduit Investor in such
Investor Group); provided, further, that if, as a result of any Committed Note
Purchaser (a “Non-Funding Committed Note Purchaser”) failing to make any
previous Advance that such Non-Funding Committed Note Purchaser was required to
make, outstanding Advances are not held ratably by each Investor Group based on
their respective Commitment Percentages and among the Committed Note Purchasers
within 12 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag017.jpg]
each Investor Group based on their respective Committed Note Purchaser
Percentages at the time a request for Advances is made, (x) such Non-Funding
Committed Note Purchaser shall make all of such Advances until outstanding
Advances are held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages
and (y) further Advances shall be made ratably by each Investor Group based on
their respective Commitment Percentages and the portion of any such Advance made
by any Committed Note Purchaser in such Investor Group shall be its Committed
Note Purchaser Percentage of the Advances to be made by such Investor Group (or
the portion thereof not being made by any Conduit Investor in such Investor
Group); provided, further, that the failure of a Non- Funding Committed Note
Purchaser to make Advances pursuant to the immediately preceding proviso shall
not, subject to the immediately following proviso, relieve any other Committed
Note Purchaser of its obligation hereunder, if any, to make Advances in
accordance with Section 2.03(b)(i); provided, further, that, subject, in the
case of clause (i) below, to Section 2.03(b)(ii), no Advance shall be required
or permitted to be made by any Investor on any date to the extent that, after
giving effect to such Advance, (i) the related Investor Group Principal Amount
would exceed the related Maximum Investor Group Principal Amount or (ii) the
Series 2018-1 Class A Outstanding Principal Amount would exceed the Series
2018-1 Class A Notes Maximum Principal Amount. (b) Notwithstanding anything
herein or in any other Transaction Document to the contrary, at no time will a
Conduit Investor be obligated to make Advances hereunder. If at any time any
Conduit Investor is not an Eligible Conduit Investor, such Conduit Investor
shall deliver prompt written notice to the Administrative Agent (who shall
promptly notify each Funding Agent and the Co- Issuers) thereof. (c) Each of the
Advances to be made on any date shall be made as part of a single borrowing
(each such single borrowing being a “Borrowing”). The Advances made as part of
the initial Borrowing on the Series 2018-1 Closing Date, if any, will be
evidenced by the Series 2018-1 Class A Notes issued in connection herewith and
will constitute purchases of Series 2018-1 Class A Initial Advance Principal
Amounts corresponding to the amount of such Advances. All of the other Advances
will constitute Borrowings evidenced by the Series 2018-1 Class A Notes issued
in connection herewith and will constitute purchases of Series 2018-1 Class A
Outstanding Principal Amounts corresponding to the amount of such Advances. The
Series 2018-1 Class A Outstanding Principal Amounts shall be the aggregate
unpaid principal balance and the Class Principal Balances of the Series 2018-1
Class A Notes for all purposes under the Indenture and the Series 2018-1
Supplement. (d) On any Business Day, upon at least three (3) Business Days’
prior written notice to each of the Funding Agents, the Administrative Agent and
the Indenture Trustee, the Co-Issuers may decrease the Series 2018-1 Class A
Outstanding Principal Amount (each such decrease of the Series 2018-1 Class A
Outstanding Principal Amount pursuant to this Section 2.02(d), a “Voluntary
Decrease”) by depositing with the Administrative Agent an amount equal to such
Voluntary Decrease not later than 12:00 noon (New York City time) on the date
specified as the decrease date in the prior written notice referred to above and
providing a written report to the Administrative Agent (with a copy to the
Indenture Trustee) directing the Administrative Agent to distribute to each
Investor Group pro rata according to the portion of the Series 2018-1 Class A
Outstanding Principal Amount allocable to each Investor Group (which report
shall include the calculation of such amounts and wiring instructions for the
distributions thereof); provided, that to the extent the deposit with the
Administrative Agent described above is not made by 12:00 noon (New York City
time) on a Business Day, the same shall be deemed to be deposited on the
following Business Day. Any associated Series 2018-1 Class A Breakage Amounts
incurred as a result of such decrease (calculated in accordance with this
Agreement) shall be deposited with the Administrative Agent for allocation
pursuant to the report referred to above (other than if the decrease has
occurred in connection with an E.U. Retention Regulatory Change Event). Each
such Voluntary 13 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag018.jpg]
Decrease in respect of any Advances shall be either (i) in an aggregate minimum
principal amount of $200,000 and integral multiples of $100,000 in excess
thereof or (ii) in such other amount necessary to reduce the Series 2018-1 Class
A Outstanding Principal Amount to zero. The failure to pay the amount of any
Voluntary Decrease on the date specified as the decrease date in the related
notice shall not constitute an Event of Default under the Indenture, and any
amounts deposited with the Series Administrative Agent for application in the
manner set forth above shall only be so deposited to the extent available in
accordance with the Priority of Payments. (e) Subject to the terms of this
Agreement and the Series 2018-1 Supplement, the aggregate principal amount of
the Advances evidenced by the Series 2018-1 Class A Notes may be increased by
Borrowings or decreased by Voluntary Decreases, Mandatory Decreases and such
other amounts that are paid on the Series 2018-1 Class A Notes pursuant to the
Priority of Payments from time to time. (f) In the event that any reallocation
of the Series 2018-1 Class A Outstanding Principal Amount required to be made to
ensure that the Series 2018-1 Class A Outstanding Principal Amount attributable
to each Investor Group is pro rata based on its respective Commitment Percentage
would give rise to Series 2018-1 Class A Breakage Amounts, the related breakage
shall occur with respect to the applicable Advance closest to maturity. SECTION
2.03 Borrowing Procedures. (a) Whenever the Co-Issuers wish to make a Borrowing,
the Co-Issuers shall (or shall cause the Property Manager on their behalf to) by
written notice in the form of an Advance Request, notify (for which purpose
electronic means shall be sufficient) the Administrative Agent (who shall
promptly, and in any event by 4:00 p.m. (New York City time) on the same
Business Day as its receipt of the same, notify each Funding Agent of its pro
rata share thereof (or other required share, as required pursuant to Section
2.02(a)) and notify the Indenture Trustee in writing of such Borrowing) by
written notice in the form of an Advance Request delivered to the Administrative
Agent no later than 12:00 p.m. (New York City time) two (2) Business Days (or,
in the case of any Eurodollar Advances for purposes of Section 3.01(b), two (2)
Eurodollar Business Days) prior to the date of such Borrowing (unless a shorter
period is agreed upon by the Administrative Agent and the Funding Agents), which
date of Borrowing shall be a Business Day during the Commitment Term. Each such
Advance Request shall be irrevocable and shall in each case refer to this
Agreement and specify (i) the Borrowing date, (ii) the aggregate amount of the
requested Borrowing to be made on such date, and (iii) sufficient instructions
for application of the balance, if any, of the proceeds of such Borrowing on the
Borrowing date (which proceeds shall be made available to the Co-Issuers).
Requests for any Borrowing may not be made in an aggregate principal amount of
less than $500,000 or in an aggregate principal amount that is not an integral
multiple of $100,000 in excess thereof (or in each case such other amount as
agreed to by the Administrative Agent). Subject to the provisos to Section
2.02(a), each Borrowing shall be ratably allocated among the Investor Groups’
respective Maximum Investor Group Principal Amounts. Each Funding Agent shall
promptly advise its related Conduit Investor, if any, of any notice given
pursuant to this Section 2.03(a) and shall promptly thereafter (but in no event
later than 10:00 a.m. (New York City time) on the date of Borrowing) notify the
Administrative Agent, the Co-Issuers and the related Committed Note Purchaser(s)
whether such Conduit Investor has determined to make all or any portion of the
Advances in such Borrowing that are to be made by its Investor Group. On the
date of each Borrowing and subject to the other conditions set forth herein and
in the Series 2018-1 Supplement, the applicable Investors in each Investor Group
shall make available to the Administrative Agent the amount of the Advances in
such Borrowing that are to be made by such Investor Group by wire transfer in
U.S. Dollars of such amount in same day funds no later than 11:00 a.m. (New York
City time) on the date of such Borrowing as instructed in the applicable Advance
Request and upon receipt thereof the Series 14 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag019.jpg]
2018-1 Administrative Agent shall make such proceeds available by 5:00 p.m. (New
York City time) to the Co-Issuers, as instructed in the applicable Advance
Request. (b) (i) The failure of any Committed Note Purchaser to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Committed
Note Purchaser (whether or not in the same Investor Group) of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but neither
the Committed Note Purchaser nor any other Person shall be responsible for the
failure of any other Committed Note Purchaser to make the Advance to be made by
such other Committed Note Purchaser on the date of any Borrowing and (ii) in the
event that one or more Committed Note Purchasers fails to make its Advance by
11:00 a.m. (New York City time) on the date of such Borrowing, the
Administrative Agent shall deliver written notice (for which purpose electronic
means shall be sufficient) to each of the other Committed Note Purchasers not
later than 4:00 p.m. (New York City time) on such Business Day, and each of the
other Committed Note Purchasers shall make available to the Administrative Agent
a supplemental Advance in a principal amount (such amount, the “reference
amount”) equal to the lesser of (a) the aggregate principal Advance that was
unfunded multiplied by a fraction, the numerator of which is the Commitment
Amount of such Committed Note Purchaser and the denominator of which is the
aggregate Commitment Amounts of all Committed Note Purchasers (less the
aggregate Commitment Amount of the Committed Note Purchasers failing to make
Advances on such date) and (b) the excess of (i) such Committed Note Purchaser’s
Commitment Amount over (ii) the product of such Committed Note Purchaser’s
related Investor Group Principal Amount multiplied by such Committed Note
Purchaser’s Committed Note Purchaser Percentage (after giving effect to all
prior Advances on such date of Borrowing) (provided that a Committed Note
Purchaser may (but shall not be obligated to), on terms and conditions to be
agreed upon by such Committed Note Purchaser and the Administrative Agent, make
available to the Administrative Agent a supplemental Advance in a principal
amount in excess of the reference amount; provided, however, that no such
supplemental Advance shall be permitted to be made to the extent that, after
giving effect to such Advance, the Series 2018-1 Class A Outstanding Principal
Amount would exceed the Series 2018-1 Class A Notes Maximum Principal Amount).
Such supplemental Advances shall be made by wire transfer in U.S. Dollars in
same day funds to the Administrative Agent no later than 11:00 a.m. (New York
City time) one (1) Business Day following the date of such Borrowing, and upon
receipt thereof the Administrative Agent shall by 5:00 p.m. (New York time) make
such proceeds available to the Co-Issuers, as instructed in the applicable
Advance Request. If any Committed Note Purchaser which shall have so failed to
fund its Advance shall subsequently pay such amount, the Administrative Agent
shall apply such amount pro rata to repay any supplemental Advances made by the
other Committed Note Purchasers pursuant to this Section 2.03(b). (c) Unless the
Administrative Agent shall have received notice from a Funding Agent prior to
the date of any Borrowing that an applicable Investor in the related Investor
Group will not make available to the Administrative Agent such Investor’s share
of the Advances to be made by such Investor Group as part of such Borrowing, the
Administrative Agent may (but shall not be obligated to) assume that such
Investor has made such share available to the Administrative Agent on the date
of such Borrowing in accordance with Section 2.02(a) and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Co-Issuers on such date a corresponding amount, and shall,
if such corresponding amount has not been made available by such Investor, make
available to the Co-Issuers on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Co-Issuers jointly and severally
agree to repay (without duplication) to the Administrative Agent on the next
Payment Date such corresponding amount (in the case of the Co-Issuers, as a
payment of principal in accordance with the Priority of Payments), together with
interest thereon, for each day from the date such amount is made available to
the Co-Issuers until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Co-Issuers, the interest rate applicable at the time
to the Advances comprising such Borrowing 15 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag020.jpg]
and (ii) in the case of such Investor, the Federal Funds Rate and without
deduction by such Investor for any withholding taxes. If such Investor shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Investor’s Advance as part of such Borrowing for
purposes of this Agreement. (d) After the Co-Issuers deliver an Advance Request
for a Borrowing pursuant to Section 2.03 hereof, the Funding Agents, on behalf
of the Investors, may, not later than 4:00 p.m. New York City time on the date
that is one (1) Business Day prior to the proposed Borrowing date, deliver a
written notice (a “Delayed Funding Notice”, and the date of such delivery, the
“Delayed Funding Notice Date”) to the Co-Issuers of their intention to fund the
related Borrowing (such amount, the “Delayed Amount”) on a date (the date of
such funding, the “Delayed Funding Date”) that is on or before the thirty- fifth
(35th) day following the date of such request for a Borrowing (or if such day is
not a Business Day, then on the next succeeding Business Day) rather than on the
requested Borrowing date; provided, that in no event shall the aggregate
unfunded Delayed Amount at any time exceed 75% of the Series 2018-1 Class A
Notes Maximum Principal Amount. By delivery of a Delayed Funding Notice, each
Funding Agent shall be deemed to represent and warrant that (x) charges relating
to the “liquidity coverage ratio” under Basel III have been incurred on the
related Committed Note Purchaser’s interests or obligations hereunder and (y) it
is seeking or has obtained a delayed funding option in transactions similar to
the transactions contemplated hereby as of the date of such Delayed Funding
Notice. A Funding Agent that delivers a Delayed Funding Notice with respect to
any Borrowing date shall be referred to herein as a “Delaying Investor” with
respect to such Borrowing date. If the conditions to any Borrowing described in
Section 7.03 are satisfied on the requested Borrowing date, there shall be no
conditions whatsoever (including, without limitation, the occurrence of an Early
Amortization Event, notwithstanding any statement to the contrary in Section
7.03) to the obligation of the Committed Note Purchasers to fund the requested
amount on the related Delayed Funding Date. On each Delayed Funding Date, the
Delaying Lender shall fund an aggregate amount equal to the Delayed Amount for
such Delayed Funding Date; provided that the Co-Issuers shall add additional
Qualified Mortgaged Loans or Qualified Mortgaged Properties on the related
Delayed Funding Date to the extent necessary to cause the conditions precedent
set forth in Section 7.03 to be satisfied after giving effect to the addition of
such additional Qualified Mortgaged Loans or Qualified Mortgaged Properties.
SECTION 2.04 The Series 2018-1 Class A Notes. On each date an Advance is made,
and on each date the outstanding amount thereof is reduced, a duly authorized
officer, employee or agent of the related Series 2018-1 Class A Noteholder shall
make appropriate notations in its books and records of the amount, evidenced by
the related Series 2018-1 Class A Note of such Advance and the amount of such
reduction, as applicable. The Co-Issuers hereby authorize each duly authorized
officer, employee and agent of such Series 2018-1 Class A Noteholder to make
such notations on the books and records as aforesaid and every such notation
made in accordance with the foregoing authority shall be prima facie evidence of
the accuracy of the information so recorded; provided, however, that in the
event of a discrepancy between the books and records of such Series 2018-1 Class
A Noteholder and the records maintained by the Indenture Trustee pursuant to the
Indenture and the Series 2018-1 Supplement, such discrepancy shall be resolved
among such Series 2018-1 Class A Noteholder and the Indenture Trustee, in
consultation with the Co-Issuers (provided that such consultation with the
Co-Issuers will not in any way limit or delay such Series 2018-1 Class A
Noteholder’s and the Indenture Trustee’s ability to resolve such discrepancy),
and such resolution shall control in the absence of manifest error; provided
further that the failure of any such notation to be made, or any finding that a
notation is incorrect, in any such records shall not limit or otherwise affect
the obligations of the Co-Issuers under this Agreement, the Indenture or the
Series 2018-1 Supplement. SECTION 2.05 Reduction in Commitments. 16
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag021.jpg]
(a) The Co-Issuers may, upon at least three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Indenture Trustee, the
Controlling Party and each Funding Agent (which will promptly notify each
related Investor), effect a permanent reduction in the Series 2018-1 Class A
Notes Maximum Principal Amount and a corresponding reduction in each Commitment
Amount and Maximum Investor Group Principal Amount on a pro rata basis according
to the Maximum Investor Group Principal Amount of each Investor Group; provided
that (i) any such reduction will be limited to the undrawn portion of the
Commitments such that the Series 2018-1 Class A Outstanding Principal Amount
shall not exceed the Series 2018-1 Class A Notes Maximum Principal Amount (after
giving effect to any Voluntary Decrease effected pursuant to and in accordance
with Section 2.02(d) on such date), (ii) any such reduction must be in a minimum
amount of $1,000,000, (iii) after giving effect to such reduction, the Series
2018-1 Class A Notes Maximum Principal Amount equals or exceeds $5,000,000,
unless reduced to zero, and (iv) no such reduction shall be permitted if, after
giving effect thereto, the aggregate Commitment Amounts would be less than the
Series 2018-1 Class A Outstanding Principal Amount. Any reduction made pursuant
to this Section 2.05(a) shall be made ratably among the Investor Groups on the
basis of their respective Maximum Investor Group Principal Amounts. (b) If any
of the following events shall occur, then the Commitment Amounts shall be
automatically reduced on the dates and in the amounts set forth below with
respect to the applicable event and the other consequences set forth below with
respect to the applicable event shall ensue (and the Co-Issuers shall give the
Indenture Trustee, each Funding Agent and the Administrative Agent prompt
written notice thereof): (i) if the Outstanding Principal Amount of the Series
2018-1 Class A Notes has not been paid in full or otherwise refinanced in full
(which refinancing may also include an extension thereof) by the Business Day
immediately preceding the Series 2018-1 Class A Anticipated Repayment Date, (x)
all undrawn portions of the Commitments shall automatically and permanently
terminate and the corresponding portions of the Series 2018-1 Class A Notes
Maximum Principal Amount and the Maximum Investor Group Principal Amounts shall
be automatically and permanently reduced by a corresponding amount (with respect
to the Maximum Investor Group Principal Amounts, on a pro rata basis) and (y)
each payment of principal on the Series 2018-1 Class A Outstanding Principal
Amount occurring on or following such Business Day shall result automatically in
a dollar-for-dollar reduction of the Series 2018-1 Class A Notes Maximum
Principal Amount and a corresponding reduction in each Maximum Investor Group
Principal Amount on a pro rata basis; (ii) if an Early Amortization Event has
occurred and is continuing prior to the Series 2018-1 Class A Anticipated
Repayment Date, then (A) on the date such Early Amortization Event occurs, (x)
all undrawn portions of the Commitments shall automatically be reduced to zero
for so long as such Early Amortization Event has occurred and is continuing, and
the corresponding portions of the Series 2018-1 Class A Notes Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
reduced by a corresponding amount (with respect to the Maximum Investor Group
Principal Amounts, on a pro rata basis) and (B) each payment of principal on the
Series 2018-1 Class A Outstanding Principal Amount occurring on or after the
date on which such Early Amortization Event has occurred and is continuing shall
result automatically in a dollar-for-dollar reduction of the Series 2018-1 Class
A Notes Maximum Principal Amount and a corresponding reduction in each Maximum
Investor Group Principal Amount on a pro rata basis; provided, that if the Early
Amortization Event is no longer continuing, the Commitments, Series 2018-1 Class
A Notes Maximum Principal Amount and the Maximum Investor Group Principal Amount
shall be restored to the full extent reduced pursuant to this subclause (ii)
except to the extent voluntarily reduced by the Co-Issuers pursuant to Section
2.05(a); and 17 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag022.jpg]
(iii) if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Indenture), the Series 2018-1 Class A Notes
Maximum Principal Amount, the Commitment Amounts and the Maximum Investor Group
Principal Amounts shall all be automatically and permanently reduced to zero for
so long as such Event of Default has occurred and is continuing and the
Co-Issuers shall (in accordance with the Indenture) cause the Series 2018-1
Class A Outstanding Principal Amount to be paid in full together with accrued
interest, accrued Series 2018-1 Class A Undrawn Commitment Fees, Series 2018-1
Class A Notes Other Amounts and all other amounts then due and payable to the
Investors, the Administrative Agent and the Funding Agents under this Agreement
and the other Transaction Documents, in each case subject to and in accordance
with the provisions of the Indenture, including the Priority of Payments.
ARTICLE III INTEREST AND FEES SECTION 3.01 Interest. (a) To the extent that an
Advance is funded or maintained by a Conduit Investor through the issuance of
Commercial Paper, such Advance shall bear interest at the weighted average daily
CP Rate applicable to such Conduit Investor for each applicable Interest Accrual
Period. To the extent that, and only for so long as, an Advance is funded or
maintained by a Conduit Investor through means other than the issuance of
Commercial Paper (based on its determination in good faith that it is unable to
raise or is precluded or prohibited from raising, or that it is not advisable to
raise, funds through the issuance of Commercial Paper in the commercial paper
market of the United States to finance its purchase or maintenance of such
Advance or any portion thereof (which determination may be based on any
allocation method employed in good faith by such Conduit Investor), including by
reason of market conditions or by reason of insufficient availability under any
of its Program Support Agreement or the downgrading of any of its Program
Support Providers), such Advance shall bear interest at (i) the Base Rate or
(ii) if the required notice has been given pursuant to Section 3.01(b) with
respect to such Advance, for any Eurodollar Interest Accrual Period, the
Eurodollar Rate applicable to such Eurodollar Interest Accrual Period for such
Advance, in each case except as otherwise provided in the definition of
Eurodollar Interest Accrual Period or in Section 3.03 or 3.04. Each Advance
funded or maintained by a Committed Note Purchaser or a Program Support Provider
shall bear interest at (i) the Base Rate or (ii) if the required notice has been
given pursuant to Section 3.01(b) with respect to such Advance, for any
Eurodollar Interest Accrual Period, the Eurodollar Rate applicable to such
Eurodollar Interest Accrual Period for such Advance, in each case except as
otherwise provided in the definition of Eurodollar Interest Accrual Period or in
Section 3.03 or 3.04. By 11:00 a.m. (New York City time) on the third Business
Day preceding each Payment Date, each Funding Agent shall notify each of the
Administrative Agent, the Property Manager and the Co-Issuers in writing of the
applicable weighted average daily CP Rate and the amount of interest accrued for
each Advance made by its Investor Group that was funded or maintained through
the issuance of Commercial Paper and was outstanding during all or any portion
of the Interest Accrual Period ending immediately prior to such Payment Date and
of the applicable interest rate for each other Advance for such Interest Accrual
Period and of the amount of interest accrued on each other Advance during such
Interest Accrual Period. (b) With respect to any Advance (other than one funded
or maintained by a Conduit Investor through the issuance of Commercial Paper),
so long as no Early Amortization Event, Default or Event of Default has
commenced and is continuing, the Co-Issuers may elect that such Advance bear
interest at the Eurodollar Rate for any Eurodollar Interest Accrual Period
(which shall be a period with a term of, at the election of the Co-Issuers
subject to the proviso in the definition of Eurodollar Interest Accrual Period,
one month, two months, three months or six months while such 18
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag023.jpg]
Advance is outstanding to the extent provided in Section 3.01(a) by giving
notice thereof (including notice of the Co-Issuers’ selection of the term for
the applicable Eurodollar Interest Accrual Period) to each Funding Agent prior
to 12:00 p.m. (New York City time) on the date which is two (2) Eurodollar
Business Days prior to the commencement of such Eurodollar Interest Accrual
Period. If such notice is not given in a timely manner, such Advance shall bear
interest at the Base Rate. Each such conversion to or continuation of Eurodollar
Advances for a new Eurodollar Interest Accrual Period in accordance with this
Section 3.01(b) shall be in an aggregate principal amount of $500,000 or an
integral multiple of $100,000 in excess thereof. (c) [Reserved] (d) All accrued
interest pursuant to Section 3.01(a) shall be due and payable in arrears on each
Payment Date in accordance with the applicable provisions of the Indenture. (e)
Following the Series 2018-1 Class A Anticipated Repayment Date, the Co- Issuers
shall pay additional interest in respect of the Series 2018-1 Class A
Outstanding Principal Amount in an amount equal to the Series 2018-1 Class A
Post-ARD Additional Interest payable pursuant to Section 2.11 of the Indenture
subject to and in accordance with the Priority of Payments. (f) All computations
of interest at the CP Rate and the Eurodollar Rate, all computations of Series
2018-1 Class A Post-ARD Additional Interest (other than any accruing on any Base
Rate Advances) and all computations of fees shall be made on the basis of a year
of 360 days and the actual number of days elapsed. All computations of interest
at the Base Rate and all computations of Series 2018-1 Class A Post-ARD
Additional Interest accruing on any Base Rate Advances shall be made on the
basis of a 360-day year and actual number of days elapsed. Whenever any payment
of interest, principal or fees hereunder shall be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day
unless specified otherwise in the Indenture and such extension of time shall be
included in the computation of the amount of interest owed. Interest shall
accrue on each Advance from and including the day on which it is made to but
excluding the date of repayment thereof. (g) For purposes of the Series 2018-1
Class A Notes, “Interest Accrual Period” means a period commencing on and
including the day that is four (4) Business Days prior to a Payment Date (or,
with respect to the initial period following the Series 2018-1 Closing Date, the
Series 2018-1 Closing Date) and ending on but excluding the day that is four (4)
Business Days prior to the next succeeding Payment Date. SECTION 3.02 Fees. (a)
The Co-Issuers shall pay the Administrative Agent for its own account the
Administrative Agent Fees (as defined in the Series 2018-1 Class A Notes Fee
Letter, collectively, the “Administrative Agent Fees”) in accordance with the
terms of the Series 2018-1 Class A Notes Fee Letter and subject to and in
accordance with the Priority of Payments. (b) On each Payment Date on or prior
to the Commitment Termination Date, the Co-Issuers shall, in accordance with
Section 4.01, pay to each Funding Agent, for the account of the related
Committed Note Purchaser(s), an undrawn commitment fee calculated daily on the
undrawn portion of the Commitments (the “Series 2018-1 Class A Undrawn
Commitment Fees”) in accordance with the terms of the Series 2018-1 Class A
Notes Fee Letter and subject to and in accordance with the Priority of Payments.
The Series 2018-1 Class A Undrawn Commitment Fee will be calculated on an
Actual/360 Basis. The Series 2018-1 Class A Undrawn Commitment Fees shall be VFN
Undrawn Commitment Fees for all purposes under the Indenture and the Series
2018-1 Supplement. 19 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag024.jpg]
(c) The Co-Issuers shall pay any fees set forth in the Series 2018-1 Class A
Notes Fee Letter (including, without limitation, the Series 2018-1 Class A Notes
Upfront Fee) subject to and in accordance with the Priority of Payments (other
than the Series 2018-1 Class A Notes Upfront Fee which shall be paid by the
Co-Issuers on the Series 2018-1 Closing Date). (d) All fees payable pursuant to
this Section 3.02 shall be calculated in accordance with Section 3.01(f) and
paid on the Payment Date due in accordance with the applicable provisions of the
Indenture. Once paid, all fees payable hereunder shall be nonrefundable under
all circumstances other than manifest error. SECTION 3.03 Eurodollar Lending
Unlawful. If any Investor or Program Support Provider shall determine that any
Change in Law makes it unlawful, or any Official Body asserts that it is
unlawful, for any such Person to fund or maintain any Advance as a Eurodollar
Advance, the obligation of such Person to fund or maintain any such Advance as a
Eurodollar Advance shall, upon such determination, forthwith be suspended until
such Person shall notify the Administrative Agent, the related Funding Agent and
the Co-Issuers that the circumstances causing such suspension no longer exist,
and all then-outstanding Eurodollar Advances of such Person shall be
automatically converted into Base Rate Advances at the end of the then-current
Eurodollar Interest Accrual Period with respect thereto or sooner, if required
by such law or assertion. SECTION 3.04 Deposits Unavailable; Alternate Rate of
Interest. (a) If the Administrative Agent shall have reasonably determined that:
(i) by reason of circumstances affecting the any Committed Note Purchaser’s
relevant market, adequate and reasonable means do not exist for ascertaining the
interest rate applicable hereunder to the Eurodollar Advances; or (ii) with
respect to any interest rate otherwise applicable hereunder to any Eurodollar
Advances the Eurodollar Interest Accrual Period for which has not then
commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Accrual Period, then, upon
notice from the Administrative Agent (which, in the case of clause (ii) above,
the Administrative Agent shall give upon obtaining actual knowledge that such
percentage of the Investor Groups have so determined) to the Funding Agents and
the Co-Issuers, the obligations of the Investors to fund or maintain any Advance
as a Eurodollar Advance after the end of the then-current Eurodollar Interest
Accrual Period, if any, with respect thereto shall forthwith be suspended and on
the date such notice is given such Advances will convert to Base Rate Advances
until the Administrative Agent has notified the Funding Agents and the
Co-Issuers that the circumstances causing such suspension no longer exist. (b)
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 3.04(a) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in Section 3.04(a) have not arisen but the
supervisor for the administrator of the London interbank offered rate
administered by ICE Benchmark Administration Limited or any other Person that
takes over the administration of such rate for U.S. dollars (such page currently
being the LIBOR01 page) or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement 20 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag025.jpg]
identifying a specific date after which such London interbank offered rate shall
no longer be used for determining interest rates for loans, then the
Administrative Agent and the Co-Issuers shall endeavor to establish an alternate
rate of interest to such London interbank offered rate to be applied in
determining the Eurodollar Funding Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement including, without limitation, to the definition of “Eurodollar
Funding Rate” set forth herein, to reflect such alternate rate of interest and
such other related changes to this Agreement as may be applicable; provided,
that if such alternate rate of interest shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Investor Groups, written notice from Investor Groups holding more than
(i) if no single Investor Group holds more than 50% of the Commitments, 50% of
the Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, two-thirds of the Commitments, stating that such Investor Groups
reasonably object to such amendment. SECTION 3.05 Increased Costs, etc. The
Co-Issuers agree to reimburse each Investor and any Program Support Provider
(each, an “Affected Person”) for any increase in the cost of, or any reduction
in the amount of any sum receivable by any such Affected Person, including
reductions in the rate of return on such Affected Person’s capital, in respect
of funding or maintaining (or of its obligation to fund or maintain) any
Advances that arise in connection with any Change in Law which shall: (i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Person (except any such reserve requirement reflected
in the Eurodollar Rate); or (ii) impose on any Affected Person or the London
interbank market any other condition affecting this Agreement or Eurodollar
Advances made by such Affected Person; except for such Changes in Law with
respect to increased capital costs and Class A Taxes which shall be governed by
Sections 3.07 and 3.08, respectively (whether or not amounts are payable
thereunder in respect thereof). Each such demand shall be provided to the
related Funding Agent and the Co-Issuers in writing and shall state, in
reasonable detail, the reasons therefor and the additional amount required fully
to compensate such Affected Person for such increased cost or reduced amount of
return; provided that any such demand claiming reimbursement for increased costs
resulting from a Change in Law described in clause (i) or (ii) above shall, in
addition, state the basis upon which such amount has been calculated and certify
that such Affected Person’s method of allocating such costs is fair and
reasonable and that such Affected Person’s demand for payment of such costs
hereunder, and such method of allocation, is consistent with, or more favorable
than, its treatment of other borrowers which, as a credit matter, are
substantially similar to the Co-Issuers and which are subject to similar
provisions. Such additional amounts (“Increased Costs”) shall be paid by the
Co-Issuers to the Administrative Agent as Series 2018-1 Class A Notes Other
Amounts, subject to and in accordance with the Priority of Payments, on the
Payment Date following the Collection Period in which such written notice is
received, and by the Administrative Agent to such Funding Agent pursuant to
written direction and by such Funding Agent directly to such Affected Person,
and such notice shall, in the absence of manifest error, be conclusive and
binding on the Co-Issuers; provided that with respect to any notice given to the
Co-Issuers under this Section 3.05 the Co-Issuers shall not be under any
obligation to pay any amount with respect to any period prior to the date that
is nine (9) months prior to such demand; provided further that if the Change 21
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag026.jpg]
in Law giving rise to such Increased Costs is retroactive, then the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof. (b) For purposes of this Agreement, including, without
limitation, this Section 3.05 and Section 3.07, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all regulations, requests, guidelines or
directives issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and been adopted
subsequent to the date hereof. SECTION 3.06 Funding Losses. In the event any
Affected Person shall incur any loss or expense (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Affected Person to fund or maintain any portion of the
principal amount of any Advance as a Eurodollar Advance) as a result of: (a) any
conversion, repayment, prepayment or redemption (for any reason, including,
without limitation, as a result of any Voluntary Decrease or the acceleration of
the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Accrual Period applicable thereto; (b) any Advance not being funded or
maintained as a Eurodollar Advance after a request therefor has been made in
accordance with the terms contained herein (for a reason other than the failure
of such Affected Person to make an Advance after all conditions thereto have
been met); or (c) any failure of the Co-Issuers to make a Voluntary Decrease,
prepayment or redemption with respect to any Eurodollar Advance after giving
notice thereof pursuant to the applicable provisions of the Indenture; then,
upon the written notice (which shall include calculations in reasonable detail)
of any Affected Person to the related Funding Agent and the Co-Issuers, the
Co-Issuers shall pay to the Administrative Agent, in the form of Series 2018-1
Class A Notes Other Amounts, subject to and in accordance with the Priority of
Payments on the Payment Date following the Collection Period in which such
written notice is received, and by the Administrative Agent to such Funding
Agent pursuant to written direction and such Funding Agent shall pay directly to
such Affected Person such amount (“Breakage Amount” or “Series 2018-1 Class A
Breakage Amount”) as will (in the reasonable determination of such Affected
Person) reimburse such Affected Person for such loss or expense. With respect to
any notice given to the Co- Issuers under this Section 3.06 the Co-Issuers shall
not be under any obligation to pay any amount with respect to any period prior
to the date that is nine (9) months prior to such notice. Such written notice
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Co-Issuers. SECTION 3.07
Increased Capital or Liquidity Costs. If any Change in Law affects or would
affect the amount of capital or liquidity required or reasonably expected to be
maintained by any Affected Person or any Person controlling such Affected Person
and such Affected Person reasonably determines, in its sole discretion, that the
rate of return on its or such controlling Person’s capital as a consequence of
its commitment hereunder or under a Program Support Agreement or the Advances
made or issued by such Affected Person is reduced to a level below that which
such Affected Person or such controlling Person would have achieved but for the
occurrence of any such circumstance, then, in any such case after notice from
time to time by such Affected Person to the related Funding Agent and the 22
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag027.jpg]
Co-Issuers, the Co-Issuers shall pay to the Administrative Agent, in the form of
Series 2018-1 Class A Notes Other Amounts, subject to and in accordance with the
Priority of Payments, on the Payment Date following the Collection Period in
which the Co-Issuers receives such written notice, and by the Administrative
Agent pursuant to written direction to such Funding Agent and such Funding Agent
shall pay to such Affected Person, such amounts (“Increased Capital Costs”) as
will be sufficient to compensate such Affected Person or such controlling Person
for such reduction in rate of return on its or such Controlling Person’s capital
as a consequence of its commitment hereunder or under a Program Support
Agreement or the Advances made or issued by such Affected Person; provided that
with respect to any notice given to the Co-Issuers under this Section 3.07 the
Co-Issuers shall not be under any obligation to pay any amount with respect to
any period prior to the date that is nine (9) months prior to such notice;
provided, further, if the Change in Law giving rise to such Increased Capital
Costs is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof). A statement of
such Affected Person as to any such additional amount or amounts (including
calculations thereof in reasonable detail), in the absence of manifest error,
shall be conclusive and binding on the Co-Issuers. In determining such
additional amount, such Affected Person may use any method of averaging and
attribution that it (in its reasonable discretion) shall deem applicable so long
as it applies such method to other similar transactions. SECTION 3.08 Taxes. (a)
Except as otherwise required by law, all payments by the Co-Issuers of principal
of, and interest on, the Advances and all other amounts payable hereunder
(including fees) shall be made free and clear of and without deduction or
withholding for or on account of any present or future income, excise,
documentary, property, stamp or franchise taxes and other taxes, fees, duties,
withholdings or other charges in the nature of a tax imposed by any taxing
authority including all interest, penalties or additions to tax and other
liabilities with respect thereto (all such taxes, fees, duties, withholdings and
other charges, and including all interest, penalties or additions to tax and
other liabilities with respect thereto, being called “Class A Taxes”), but
excluding in the case of any Affected Person (i) net income, franchise (imposed
in lieu of net income) or similar taxes (and including branch profits or
alternative minimum taxes) and any other Class A Taxes imposed or levied on the
Affected Person as a result of a present or former connection between the
Affected Person and the jurisdiction of the governmental authority imposing such
Class A Taxes (or any political subdivision or taxing authority thereof or
therein) (other than any such connection arising solely from such Affected
Person having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Transaction Document),
(ii) any withholding tax that is imposed on amounts payable to the Affected
Person at the time the Affected Person becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Affected Person
(or its assignor, if any) was already entitled, at the time of the designation
of the new lending office (or assignment), to receive additional amounts from
the Co-Issuers with respect to such withholding tax pursuant to this Section
3.08, (iii) any taxes imposed under FATCA, (iv) any backup withholding tax and
(v) any Class A Taxes imposed as a result of such Affected Person’s failure to
comply with Section 3.08(d) (such Class A Taxes not excluded by (i), (ii),
(iii), (iv) and (v) above being called “Non-Excluded Taxes”). If any Class A
Taxes are imposed and required by law to be withheld or deducted from any amount
payable by the Co-Issuers hereunder to an Affected Person, then, (x) the
Co-Issuers shall withhold the amount of such Class A Taxes from such payment (as
increased, if applicable, pursuant to the following clause (y)) and shall pay
such amount, subject to and in accordance with the Priority of Payments, to the
taxing authority imposing such Class A Taxes in accordance with applicable law
and (y) if such Class A Taxes are Non-Excluded Taxes, the amount of the payment
shall be increased so that such payment is made, after withholding or deduction
for or on account of such Non-Excluded Taxes, in an amount that is equal to the
sum that would have been received by the Affected Person had no such deduction
or withholding been required. 23 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag028.jpg]
(b) Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person with respect to any payment received by such Affected Person
from the Co-Issuers or otherwise in respect of any Transaction Document or the
transactions contemplated therein, such Affected Person may pay such
Non-Excluded Taxes and the Co-Issuers shall pay to the Administrative Agent, in
the form of Series 2018-1 Class A Notes Other Amounts, subject to and in
accordance with the Priority of Payments, on the Payment Date following the
Collection Period in which the related Funding Agent and the Co-Issuers receive
written notice stating the amount of such Non-Excluded Taxes (including the
calculation thereof in reasonable detail), which the Administrative Agent shall
then pay, pursuant to written direction, to such Funding Agent, who shall then
pay directly to such Affected Persons such additional amounts (collectively,
“Increased Tax Costs,” which term shall include all amounts payable by or on
behalf of the Co-Issuers pursuant to this Section 3.08) as is necessary in order
that the net amount received by such Affected Person after the payment of such
Non-Excluded Taxes (including any Non- Excluded Taxes on such Increased Tax
Costs) shall equal the amount such Person would have retained had no such
Non-Excluded Taxes been asserted. Any amount payable to an Affected Person under
this Section 3.08 shall be reduced by, and Increased Tax Costs shall not
include, the amount of incremental damages (including Class A Taxes) due or
payable by the Co-Issuers as a direct result of such Affected Person’s failure
to demand from the Co-Issuers additional amounts pursuant to this Section 3.08
within 180 days from the date on which the related Non-Excluded Taxes were
incurred. (c) As promptly as practicable after the payment of any Class A Taxes
by the Co-Issuer, and in any event within thirty (30) days of any such payment
being due, the Co-Issuers shall furnish to each applicable Affected Person or
its agents a certified copy of an official receipt (or other documentary
evidence reasonably satisfactory to such Affected Person and agents) evidencing
the payment of such Class A Taxes to the extent the Co-Issuers are responsible
for the payment of such Class A Taxes. If the Co-Issuers, when required to do so
in accordance with applicable law, fail to pay any Class A Taxes when due to the
appropriate taxing authority or fail to remit to the Affected Persons or their
agents the required receipts (or such other documentary evidence), the
Co-Issuers shall indemnify (by depositing such amounts into the Collection
Account, to be distributed subject to and in accordance with the Priority of
Payments) each Affected Person and its agents for any Non-Excluded Taxes (for
the avoidance of doubt, without duplication for any amounts payable under
Section 3.08(b)) that any such Affected Person or its agents actually pays to a
taxing authority as a result of any such failure. (d) Each Affected Person and
Funding Agent on or prior to the date it becomes a party to this Agreement or
within a reasonable period of time (and in any event within thirty (30) days)
following a written request by a Co-Issuer or the Administrative Agent, shall
deliver to the Co- Issuers and the Administrative Agent a duly executed copy of
United States Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI,
Form W-8IMY or Form W-9, as applicable, or applicable successor form (together
with all required attachments), or such other forms or documents (or successor
forms or documents), appropriately completed and executed, as may be applicable
and as will permit the Co-Issuers or the Administrative Agent, in their
reasonable determination, to establish the extent to which a payment to such
Affected Person is exempt from or eligible for a reduced rate of withholding or
deduction of United States federal withholding taxes, including but not limited
to such information necessary to claim the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, and to determine whether or
not such Affected Person or Funding Agent is subject to backup withholding or
information reporting requirements. Without limiting the foregoing, promptly
following the receipt of a written request by the Co-Issuers or the
Administrative Agent, each Affected Person and Funding Agent shall deliver to
the Co-Issuers and the Administrative Agent any other forms or documents (or
successor forms or documents) appropriately completed and executed, as may be
applicable to establish the extent to which a payment to such Affected Person or
Funding Agent is exempt from withholding or deduction of Non-Excluded Taxes
other than United States federal withholding taxes. The Co-Issuers shall not be
required to pay any increased amount under Section 3.08(a) or Section 24
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag029.jpg]
3.08(b) to an Affected Person in respect of the withholding or deduction of
United States federal withholding taxes or other Non-Excluded Taxes imposed as
the result of the failure or inability (other than as a result of a Change in
Law) of such Affected Person to comply with the requirements set forth in this
Section 3.08(d). The Co-Issuers and the Administrative Agent (or other
withholding agent selected by the Co-Issuers) may rely on any form or document
provided pursuant to this Section 3.08(d) until notified otherwise by the
Affected Person or the Funding Agent that delivered such form or document.
Notwithstanding anything to the contrary, no Affected Person or Funding Agent
shall be required to deliver any documentation that it is not legally eligible
to deliver as a result of a change in applicable law after the time the Affected
Person or Funding Agent becomes a party to this Agreement (or designates a new
lending office). (e) If a payment made to an Affected Person or Funding Agent
pursuant to this Agreement would be subject to United States federal withholding
tax imposed by FATCA if such Affected Person or Funding Agent were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Affected Person or Funding Agent shall deliver to the Co-Issuers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Co-Issuers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Co- Issuers or the Administrative Agent as may be necessary for
the Co-Issuers and the Administrative Agent to comply with its obligations under
FATCA and to determine that such Affected Person or Funding Agent has complied
with such Affected Person’s or Funding Agent’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. (f) Each Affected Person and Funding Agent
agrees that if any form or certification it previously delivered in accordance
with paragraphs (d) or (e) above expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Co- Issuers and the Administrative Agent in writing of its legal inability to do
so. (g) Prior to the Series 2018-1 Closing Date, the Administrative Agent will
provide the Co-Issuers with either (i) a properly executed and completed U.S.
Internal Revenue Service Form W-9, or (ii) (A) with respect to any amounts
payable to the Administrative Agent for its own account, a properly executed and
completed U.S. Internal Revenue Service Form W-8ECI, and (B) with respect to all
other amounts, a properly executed and completed U.S. Internal Revenue Service
Form W- 8IMY certifying that it is a U.S. branch and that it is using such form
as evidence of its agreement with the Co-Borrowers to be treated as a United
States person with respect to such payments. (h) If an Affected Person
determines, in its sole reasonable discretion, that it has received a refund of
any Non-Excluded Taxes as to which it has been indemnified pursuant to this
Section 3.08 or as to which it has been paid additional amounts pursuant to this
Section 3.08, it shall promptly notify the Co-Issuers in writing of such refund
and shall pay over such refund to the Co-Issuers (but only to the extent of
indemnity payments made or additional amounts paid to such Affected Person under
this Section 3.08 with respect to the Non-Excluded Taxes giving rise to such
refund), net of all out- of-pocket expenses (including the net amount of Class A
Taxes, if any, imposed on or with respect to such refund or payment) of the
Affected Person and without interest (other than any interest paid by the
relevant taxing authority that is directly attributable to such refund of such
Non-Excluded Taxes); provided that the Co-Issuers, immediately upon the request
of the Affected Person to the Co-Issuers (which request shall include a
calculation in reasonable detail of the amount to be repaid), agrees to repay
the amount of the refund (and any applicable interest) (plus any penalties,
interest or other charges imposed by the relevant taxing authority with respect
to such amount) to the Affected Person in the event 25 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag030.jpg]
the Affected Person is required to repay such refund to such taxing authority.
This Section 3.08(g) shall not be construed to require the Affected Person to
make available its tax returns (or any other information relating to its Class A
Taxes that it deems confidential) to the Co-Issuers or any other Person. (i) If
any Governmental Authority asserts that the Co-Issuers or the Administrative
Agent or other withholding agent did not properly withhold or backup withhold,
as the case may be, any Class A Taxes from payments made to or for the account
of any Affected Person, then to the extent such improper withholding or backup
withholding was directly caused by such Affected Person’s actions or inactions,
such Affected Person shall indemnify the Co-Issuers, the Indenture Trustee and
the Administrative Agent for any Class A Taxes imposed by any jurisdiction as a
result of such actions or inactions, and costs and expenses (including attorney
costs) of the Co-Issuers, the Indenture Trustee and the Administrative Agent.
The obligation of the Affected Persons, severally, under this Section 3.08 shall
survive any assignment of rights by, or the replacement of, an Affected Person
or the termination of the aggregate Commitments, repayment of all other
obligations hereunder and the resignation of the Administrative Agent. (j) The
Administrative Agent, the Indenture Trustee, the Co-Issuers or any other
withholding agent may deduct and withhold any Class A Taxes required by any laws
to be deducted and withheld from any payments. SECTION 3.09 Change of Lending
Office. Each Committed Note Purchaser agrees that, upon the occurrence of any
event giving rise to the operation of Section 3.05 or 3.07 or the payment of
additional amounts to it under Section 3.08(a) or (b), in each case with respect
to an Affected Person in such Committed Note Purchaser’s Investor Group, it
will, if requested by the Co-Issuers, use reasonable efforts (subject to overall
policy considerations of such Committed Note Purchaser) to designate, or cause
the designation of, another lending office for any Advances affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Committed
Note Purchaser, cause such Committed Note Purchaser and its lending office(s) or
the related Affected Person to suffer no economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.09 shall
affect or postpone any of the obligations of the Co-Issuers or the rights of any
Committed Note Purchaser pursuant to Section 3.05, 3.07 and 3.08. If a Committed
Note Purchaser notifies the Co-Issuers in writing that such Committed Note
Purchaser will be unable to designate, or cause the designation of, another
lending office, the Co-Issuers may replace every member (but not any subset
thereof) of such Committed Note Purchaser’s entire Investor Group by giving
written notice to each member of such Investor Group and the Administrative
Agent designating one or more Persons that are willing and able to purchase each
member of such Investor Group’s rights and obligations under this Agreement for
a purchase price that with respect to each such member of such Investor Group
will equal the amount owed to each such member of such Investor Group with
respect to the Series 2018-1 Class A Notes (whether arising under the Indenture,
this Agreement, the Series 2018-1 Class A Notes or otherwise). Upon receipt of
such written notice, each member of such Investor Group shall assign its rights
and obligations under this Agreement pursuant to and in accordance with Sections
9.17(a), (b) and (c), as applicable, in consideration for such purchase price
and at the reasonable expense of the Co-Issuers (including, without limitation,
the reasonable documented fees and out-of-pocket expenses of counsel to each
such member); provided, however, that no member of such Investor Group shall be
obligated to assign any of its rights and obligations under this Agreement if
the purchase price to be paid to such member is not at least equal to the amount
owed to such member with respect to the Series 2018-1 Class A Notes (whether
arising under the Indenture, this Agreement, the Series 2018-1 Class A Notes or
otherwise). 26 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag031.jpg]
ARTICLE IV OTHER PAYMENT TERMS SECTION 4.01 Time and Method of Payment (Amounts
Distributed by the Administrative Agent). Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2018-1 Class A Notes shall be made by the Co- Issuers
pursuant to written direction or the Determination Date Report to the
Administrative Agent for the benefit of the applicable Person, by wire transfer
of immediately available funds in Dollars not later than 1:00 p.m. (New York
City time) on the date due. The Administrative Agent will promptly, and in any
event no later than 5:00 p.m. (New York City time) on the second Business Day
following its receipt or deemed receipt of the same, distribute to the
applicable Funding Agent for the benefit of the applicable Person, or upon the
order of the applicable Funding Agent for the benefit of the applicable Person,
in each case pursuant to written direction, in an amount equal to its pro rata
share (or other applicable share as provided herein) of such payment by wire
transfer in like funds as received. The Co-Issuers’ obligations hereunder in
respect of any amounts payable to any Investor shall be discharged to the extent
funds are disbursed by any Co-Issuer to the Administrative Agent as provided
herein or by the Indenture Trustee in accordance with Section 4.02 whether or
not such funds are properly applied by the Administrative Agent or by the
Indenture Trustee. The Administrative Agent’s obligations hereunder in respect
of any amounts payable to any Investor shall be discharged to the extent funds
are disbursed by the Administrative Agent to the applicable Funding Agent as
provided herein whether or not such funds are properly applied by such Funding
Agent. SECTION 4.02 Order of Distributions (Amounts Distributed by the Indenture
Trustee). Subject to the application of Section 9.18(c)(ii) to Defaulting
Investors, any amounts deposited into the Debt Service Sub-Account in respect of
accrued interest or undrawn commitment fees, but excluding amounts allocated for
the purpose of reducing the Series 2018-1 Class A Outstanding Principal Amount,
shall be distributed by the Indenture Trustee under the Indenture on the date
due and payable under the Indenture and in the manner provided therein, to the
Series 2018-1 Class A Noteholders of record on the applicable Record Date,
ratably in proportion to the respective amounts due to such payees at each
applicable level of the Priority of Payments in accordance with the applicable
Determination Date Report. Subject to the application of Section 9.18(c)(ii) to
Defaulting Investors, any amounts deposited into the Series Account for the
Series 2018-1 Class A Notes for the purpose of reducing the Series 2018-1 Class
A Outstanding Principal Amount shall be distributed by the Indenture Trustee
under the Indenture on the date due and payable under the Indenture and in the
manner provided therein, to the Series 2018-1 Class A Noteholders of record on
the applicable Record Date, to the Series 2018-1 Class A Noteholders in respect
of their outstanding Advances, ratably in proportion thereto. Any amounts
distributed to the Administrative Agent for disbursement to the applicable
Funding Agent as provided herein pursuant to the Priority of Payments in respect
of any other amounts related to the Class A Notes shall be distributed by the
Administrative Agent in accordance with Section 4.01 on the date such amounts
are due and payable hereunder to the applicable Series 2018-1 Class A
Noteholders and/or the Administrative Agent for its own account, as applicable,
ratably in proportion to the respective aggregate of such amounts due to such
payees. (ii) At all times on and after the Commitment Termination Date,
principal payments shall be due and payable on the Series 2018-1 Class A Notes
as and when amounts are made available for payment thereof on each Payment Date
during such period in accordance with Section 2.11 of the Indenture, in the
amount so made available. Such payments shall be allocated among the Series
2018-1 27 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag032.jpg]
Class A Noteholders, in accordance with the order of distribution of principal
payments set forth in this Section 4.02. ARTICLE V THE ADMINISTRATIVE AGENT AND
THE FUNDING AGENTS SECTION 5.01 Authorization and Action of the Administrative
Agent. Each of the Investors and the Funding Agents hereby designates and
appoints Barclays Bank PLC, as Administrative Agent hereunder, and hereby
authorizes the Administrative Agent to take such actions as agent on their
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of this Agreement together with such powers as are reasonably
incidental thereto. The Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Investor or any Funding Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Administrative Agent shall be read into this Agreement or otherwise exist
for the Administrative Agent. In performing its functions and duties hereunder,
the Administrative Agent shall act solely as agent for the Investors and the
Funding Agents and does not assume nor shall it be deemed to have assumed any
obligation or relationship of trust or agency with or for any Co-Issuers or any
of its successors or assigns. The provisions of this Article (other than the
rights of the Co-Issuers set forth in Section 5.07) are solely for the benefit
of the Administrative Agent, the Investors and the Funding Agents, and the
Co-Issuers shall not have any rights as a third party beneficiary of any such
provisions. The Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Administrative Agent
hereunder shall terminate upon the indefeasible payment in full of the Series
2018- 1 Class A Notes and all other amounts owed by the Co-Issuers hereunder to
the Administrative Agent and all members of the Investor Groups (the “Aggregate
Unpaids”) and termination in full of all Commitments. SECTION 5.02 Delegation of
Duties. The Administrative Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
exculpatory provisions of this Article shall apply to any such agents or
attorneys-in-fact and shall apply to each of their respective activities as the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith. SECTION 5.03 Exculpatory Provisions. Neither the Administrative
Agent nor any of its directors, managers, officers, agents or employees shall be
(a) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement (except for its, their or such
Person’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment), or (b)
responsible in any manner to any Investor or any Funding Agent for any recitals,
statements, representations or warranties made by any Co-Issuer, the Property
Manager or Parent contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement for the due execution, legality, value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of the Co-Issuers, the Property Manager or Parent to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article VII. The Administrative Agent shall not be under any obligation to any
Investor or any Funding Agent to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Co-Issuers. The Administrative Agent shall not be deemed to have knowledge of 28
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag033.jpg]
any Early Amortization Event, Default or Event of Default unless the
Administrative Agent has received notice in writing of such event from any
Co-Issuer, any Investor or any Funding Agent. SECTION 5.04 Reliance. The
Administrative Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Co-Issuers), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of any Investor or any Funding
Agent as it deems appropriate or it shall first be indemnified to its
satisfaction by any Investor or any Funding Agent; provided that unless and
until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Investors and the Funding Agent. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of Investor Groups holding more than 50% of the Commitments and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Investors and the Funding Agents. SECTION 5.05 Non-Reliance on the
Administrative Agent and Other Purchasers. Each of the Investors and the Funding
Agents expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including, without limitation, any review
of the affairs of the Co-Issuers, shall be deemed to constitute any
representation or warranty by the Administrative Agent. Each of the Investors
and the Funding Agent represents and warrants to the Administrative Agent that
it has and will, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Co-Issuers and made its own decision to enter into this Agreement. SECTION 5.06
The Administrative Agent in its Individual Capacity. The Administrative Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with any Co-Issuer or any Affiliate of any
Co-Issuer as though the Administrative Agent were not the Administrative Agent
hereunder. SECTION 5.07 Successor Administrative Agent; Defaulting
Administrative Agent. (a) The Administrative Agent may, upon thirty (30) days’
notice to the Co- Issuers and each of the Investors and the Funding Agents, and
the Administrative Agent will, upon the direction of Investor Groups holding
100% of the Commitments (excluding any Commitments held by Defaulting
Investors), resign as the Administrative Agent, as applicable. If the
Administrative Agent shall resign, then the Investor Groups holding more than
(i) if no single Investor Group holds more than 50% of the Commitments, 50% of
the Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, two thirds of the Commitments (excluding any Commitments held by
the resigning Administrative Agent or its Affiliates, and if all Commitments are
held by the resigning Administrative Agent or its Affiliates, then the
Co-Issuers), during such 30-day period, shall appoint an Affiliate of a member
of the Investor Groups as a successor administrative agent, subject to the
consent of (i) the Co-Issuers at all times other than while an Event of Default
has occurred and is continuing (which consent of the Co-Issuers shall not be
unreasonably withheld or delayed), and (ii) the Controlling Party (which consent
of the Controlling Party shall not be unreasonably withheld or delayed);
provided that the 29 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag034.jpg]
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(a). If for any reason no successor Administrative Agent is
appointed by the Investor Groups during such 30-day period, then effective upon
the expiration of such 30-day period, the Co-Issuers shall make (or cause to be
made) all payments in respect of the Aggregate Unpaids or under any fee letter
delivered in connection herewith (including, without limitation, the Series
2018-1 Class A Notes Fee Letter) directly to the Funding Agents, and the
Co-Issuers for all purposes shall deal directly with the Funding Agents until
such time, if any, as a successor administrative agent is appointed as provided
above, and the Co-Issuers shall instruct the Indenture Trustee in writing
accordingly. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of Section 9.05 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement. (b) The Co-Issuers
may, upon the occurrence of any of the following events with respect to the
Administrative Agent (any such event with respect to the Administrative Agent, a
“Defaulting Agent Event” of the Administrative Agent) seek and with the consent
of Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments, to
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or two
thirds of the Commitments in the case of clause (ii) above (provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(b)) shall appoint an Affiliate of a member of the Investor Groups
as a successor administrative agent, subject to the consent of (x) the
Co-Issuers at all times other than while an Event of Default has occurred and is
continuing (which consent of the Co-Issuers shall not be unreasonably withheld
or delayed) and (y) the Controlling Party (which consent of the Controlling
Party shall not be unreasonably withheld or delayed): (i) an Event of Bankruptcy
with respect to the Administrative Agent; (ii) if the Person acting as
Administrative Agent or an Affiliate thereof is also an Investor, any other
event pursuant to which such Person becomes a Defaulting Investor; (iii) the
failure by the Administrative Agent to pay or remit any funds required to be
remitted when due (in each case, if amounts are available for payment or
remittance in accordance with the terms of this Agreement for application to the
payment or remittance thereof) which continues for two (2) Business Days after
such funds were required to be paid or remitted; (iv) any representation,
warranty, certification or statement made by the Administrative Agent under this
Agreement or in any agreement, certificate, report or other document furnished
by the Administrative Agent proves to have been false or misleading in any
material respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Co-Issuers to the Administrative Agent and if not
susceptible of remedy in all material respects, upon notice by the Co-Issuers to
the Administrative Agent, or (v) any act constituting the gross negligence, bad
faith or willful misconduct of the Administrative Agent. If for any reason no
successor the Administrative Agent is appointed by the Investor Groups within
thirty (30) days of the removal of the Administrative Agent pursuant to this
clause (b), then effective upon the expiration of such 30-day period, the
Co-Issuers shall make all payments in respect of the Aggregate Unpaids or under
any fee letter delivered in connection herewith (including, without limitation,
the Series 2018-1 Class A Notes Fee Letter) directly to the Funding Agents and
the Co-Issuers for all purposes shall deal directly with the Funding Agents
until such time, if any, as a successor administrative agent is appointed as
provided above, and the Co-Issuers shall instruct the Indenture Trustee in
writing accordingly. After the removal of the Administrative Agent hereunder as
the Administrative Agent, the provisions of Section 9.05 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement. 30
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag035.jpg]
(c) If a Defaulting Agent Event has occurred and is continuing, the Co-Issuers
may make (or cause to be made) all payments in respect of the Aggregate Unpaids
or under any fee letter delivered in connection herewith (including, without
limitation, the Series 2018-1 Class A Notes Fee Letter) directly to the Funding
Agents, and the Co-Issuers for all purposes may deal directly with the Funding
Agents. SECTION 5.08 Authorization and Action of Funding Agents. Each Investor
is hereby deemed to have designated and appointed its related Funding Agent set
forth next to such Investor’s name on Schedule I (or identified as such
Investor’s Funding Agent pursuant to any applicable Assignment and Assumption
Agreement or Investor Group Supplement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent. In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume nor shall it
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Co-Issuer, any of its successors or assigns or any other Person. Each
Funding Agent shall not be required to take any action that exposes such Funding
Agent to personal liability or that is contrary to this Agreement or any
Requirement of Law. The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments. SECTION 5.09 Delegation of Duties. Each Funding Agent may execute
any of its duties under this Agreement by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Each Funding Agent shall not be responsible for the actions or any
gross negligence, bad faith or willful misconduct of any agents or
attorneys-in-fact selected by it in good faith. SECTION 5.10 Exculpatory
Provisions. Each Funding Agent and its Affiliates, and each of their directors,
officers, agents or employees shall not be (a) liable for any action lawfully
taken or omitted to be taken by it or them under or in connection with this
Agreement (except for its, their or such Person’s own gross negligence, bad
faith or willful misconduct), or (b) responsible in any manner to the related
Investor Group for any recitals, statements, representations or warranties made
by any Co-Issuer contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of any Co-Issuer
to perform its obligations hereunder, or for the satisfaction of any condition
specified in Article VII. Each Funding Agent shall not be under any obligation
to the related Investor Group to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of any
Co-Issuer. Each Funding Agent shall not be deemed to have knowledge of any Early
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from the Co-Issuers or any member of the related
Investor Group. SECTION 5.11 Reliance. Each Funding Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
the Administrative Agent and legal counsel (including, without limitation,
counsel to the Co-Issuers), independent accountants and other experts selected
by such Funding Agent. Each Funding 31 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag036.jpg]
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other document furnished in connection
herewith unless it shall first receive such advice or concurrence of the related
Investor Group as it deems appropriate or it shall first be indemnified to its
satisfaction by the related Investor Group; provided that unless and until such
Funding Agent shall have received such advice, such Funding Agent may take or
refrain from taking any action, as such Funding Agent shall deem advisable and
in the best interests of the related Investor Group. Each Funding Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of the related Investor Group and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
related Investor Group. SECTION 5.12 Non-Reliance on the Funding Agent and Other
Purchasers. The related Investor Group expressly acknowledges that its Funding
Agent and any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has not made any representations or warranties to it and that no
act by such Funding Agent hereafter taken, including, without limitation, any
review of the affairs of the Co-Issuers, shall be deemed to constitute any
representation or warranty by such Funding Agent. The related Investor Group
represents and warrants to such Funding Agent that it has and will,
independently and without reliance upon such Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into, the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Co-Issuers and made
its own decision to enter into this Agreement. SECTION 5.13 The Funding Agent in
its Individual Capacity. Each Funding Agent and any of its Affiliates may make
loans to, accept deposits from, and generally engage in any kind of business
with any Co-Issuer or any Affiliate of a Co-Issuer as though such Funding Agent
were not a Funding Agent hereunder. SECTION 5.14 Successor Funding Agent. Each
Funding Agent will, upon the direction of the related Investor Group, resign as
such Funding Agent. If such Funding Agent shall resign, then the related
Investor Group shall appoint an Affiliate of a member of the related Investor
Group as a successor funding agent (it being understood that such resignation
shall not be effective until such successor is appointed). After any retiring
Funding Agent’s resignation hereunder as Funding Agent, subject to the
limitations set forth herein, the provisions of Section 9.05 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Funding Agent under this Agreement. ARTICLE VI REPRESENTATIONS
AND WARRANTIES SECTION 6.01 The Co-Issuers . The Co-Issuers jointly and
severally represent and warrant to the Administrative Agent and each Investor,
as of the date of this Agreement and as of the date of each Advance made
hereunder, that: (a) each of their representations and warranties made in favor
of the Indenture Trustee or the Noteholders in the Indenture and the other
Transaction Documents (other than a Transaction Document relating solely to a
Series of Notes other than the Series 2018-1 Notes), including without
limitation, the representations and warranties contained in Sections 9.04(b),
(c) and (d) of the Indenture is true and correct (a) if not qualified as to
materiality or Material Adverse Effect, in all material respects and (b) if
qualified as to materiality or Material Adverse Effect, in all respects, as of
the date originally made, as of the date hereof and as of the Series 2018-1
Closing Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); 32 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag037.jpg]
(b) no Default, Event of Default, Servicer Replacement Event, Early Amortization
Event or Sweep Period has occurred and is continuing; (c) assuming the
representations and warranties of each Investor set forth in Section 6.04 of
this Agreement are true and correct, neither they nor or any of their
Affiliates, have, directly or through an agent, engaged in any form of general
solicitation or general advertising in connection with the offering of the
Series 2018-1 Class A Notes under the 1933 Act or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the 1933 Act including,
but not limited to, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; provided that no representation or warranty
is made with respect to the Investors and their Affiliates; and no Co-Issuer nor
any of its Affiliates has entered into any contractual arrangement with respect
to the distribution of the Series 2018-1 Class A Notes, except for this
Agreement and the other Transaction Documents, and the Co-Issuers will not enter
into any such arrangement; (d) neither they nor any of their Affiliates have,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any “security” (as defined in the 1933
Act) that is or will be integrated with the sale of the Series 2018-1 Class A
Notes in a manner that would require the registration of the Series 2018-1 Class
A Notes under the 1933 Act; (e) assuming the representations and warranties of
each Investor set forth in Section 6.04 of this Agreement are true and correct,
the offer and sale of the Series 2018-1 Class A Notes in the manner contemplated
by this Agreement is a transaction exempt from the registration requirements of
the 1933 Act, and the Indenture and the Series 2018-1 Supplement are not
required to be qualified under the Trust Indenture Act of 1939, as amended; (f)
no Co-Issuer is required, or will be required as a result of the making of
Advances and the use of proceeds therefrom, to register as an “investment
company” under the 1940 Act; in connection with the foregoing, the Co-Issuers
are relying on an exclusion from the definition of “investment company” under
Section 3(c)(5) of the 1940 Act, although additional exemptions or exclusions
may be available to the Co-Issuers; the Co-Issuers do not constitute a “covered
fund” for purposes of Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, otherwise known as the “Volcker Rule;” (g) the Series
2018-1 Class A Notes are “eligible assets” for purposes of Rule 3a-7 under the
1940 Act; (h) the Co-Issuers have furnished to the Administrative Agent and each
Funding Agent true, accurate and complete copies of all other Transaction
Documents (excluding Series Supplements and other Transaction Documents relating
solely to a Series of Notes other than the Series 2018-1 Notes) to which they
are a party as of the Series 2018-1 Closing Date, all of which Transaction
Documents are in full force and effect as of the Series 2018-1 Closing Date and
no terms of any such agreements or documents have been amended, modified or
otherwise waived as of such date, other than such amendments, modifications or
waivers about which the Co-Issuers has informed each Funding Agent; (i) none of
the Co-Issuers or any of their respective subsidiaries nor, to the knowledge of
any of the Co-Issuers, any Affiliate, director, officer, manager, member, agent,
employee or other person acting on behalf of any of the Co-Issuers or any of
their respective subsidiaries, has: (i) made any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii) 33
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag038.jpg]
made any direct or indirect unlawful payment to any domestic governmental
official or “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”)); (iii) violated or is in violation of any provision of the FCPA,
the Bribery Act of 2010 of the United Kingdom or any applicable anti-bribery
statute or regulation of any other jurisdiction in which it operates its
business, including, in each case, the rules and regulations thereunder; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment; and the Co-Issuers (or the Property Manager on its behalf) maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, compliance with the FCPA; (j) the operations of the
Co-Issuers and their respective subsidiaries are and have been conducted at all
times in material compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions
and the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving any of the Co-Issuers or their respective subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of
such relevant entity, threatened; and (k) none of the Co-Issuers or any of their
respective subsidiaries nor, to the knowledge of any of the Co-Issuers, any
director, manager, member, officer, employee, agent or Affiliate of any of the
Co-Issuers of any of their respective subsidiaries is currently subject to any
sanctions administered or enforced by the United States Government, including,
without limitation, the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), the U.S. Department of State or the European Union
(collectively, “Sanctions”); nor is such relevant entity located, organized or
resident in a country or territory that is subject to any Sanctions; and the
Co-Issuers will not directly or to their knowledge indirectly use the proceeds
of any Borrowing, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity, for the
purpose of making payments in violation of Sanctions and the Co-Issuers (or the
Property Manager on their behalf) maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, compliance with
OFAC. SECTION 6.02 The Parent. The Parent represents and warrants to each
Investor and the Administrative Agent as of the date hereof that: (a) U.S. Risk
Retention Rules. The Parent is the “sponsor” (as such term is defined in
Regulation RR, 17 C.F.R. §246.1 et seq. (the “U.S. Risk Retention Rules”)) for
purposes of the “securitization transaction” (as such term is defined in the
U.S. Risk Retention Rules) contemplated by the Transaction Documents and is the
appropriate entity to comply with all requirements imposed on the sponsor of a
securitization transaction in accordance with the provisions of the U.S. Risk
Retention Rules in connection with the securitization transaction contemplated
by the Transaction Documents. SMTA Financing JV, LLC, a Delaware limited
liability company that is a direct and indirect, wholly owned subsidiary of the
Parent, falls within the definition of “majority-owned affiliate” (as defined in
the U.S. Risk Retention Rules). On the Series 2018-1 Closing Date, the Parent,
as the sponsor of the securitization transaction contemplated by the Transaction
Documents, will cause SMTA Financing JV, LLC, as a majority-owned affiliate of
the Parent, to hold an “eligible horizontal residual interest” (as such term is
defined in the U.S. Risk Retention Rules) with respect to the securitization
transaction contemplated by the Transaction Documents in an amount equal to at
least 5% of the fair value of all the “ABS interests” (as such term is defined
in the U.S. Risk Retention Rules) issued as part of the securitization
transaction contemplated by the Transaction Documents, determined as of the
Series 2018-1 Closing Date using a fair value measurement framework under United
States generally accepted accounting principles (such 34 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag039.jpg]
interest, the “Retained Interest”). The Parent will cause SMTA Financing JV, LLC
to hold the Retained Interest for the period during which it is required to do
so under the U.S. Risk Retention Rules. The Parent has determined such fair
value of the Retained Interest based on its own valuation methodology, inputs
and assumptions and is solely responsible therefor. As of the date of this
Agreement, the Parent has complied with and was solely responsible for ensuring
that the disclosure required by Section 4(c)(1) of the U.S. Risk Retention Rules
was contained in this Agreement including, without limitation, in Part I of
Schedule IV attached hereto. (b) E.U. Retention Requirements. Spirit MTA REIT
should qualify as an “originator” within the meaning of Regulation (EU) No.
575/2013 (the “E.U. Capital Requirements Regulation”) for the purposes of the
securitization transaction contemplated by the Transaction Documents on the
basis that it has, either itself or through related entities, been involved in
the original negotiation of a proportion of the portfolio of Tenant Leases held
by the Parent as of the Series 2018-1 Closing Date. Accordingly, it will retain
the E.U. Retained Interest (as such term is defined in Section 8.02(b)) pursuant
to Section 8.02(b) in its capacity as an “originator” until the Series 2018-1
Class A Notes have been paid in full and all related Commitments have been
terminated. The E.U. Retained Interest shall constitute a retention of a
material net economic interest of not less than 5 per cent. in the
securitisation within the meaning of paragraph 1(d) of Article 405 of the E.U.
Capital Requirements Regulation as supplemented by Article 8, paragraph 1(b) of
Commission Delegated Regulation (EU) No 625/2014, paragraph 1(d) of Article 51
of the AIFMD Level 2 Regulation (as such term is defined in Section 8.02(b)) and
paragraph 2(d) of Article 254 of the Solvency II Level 2 Regulation (as such
term is defined in Section 8.02(b)). SECTION 6.03 The Property Manager. The
Property Manager represents and warrants to each Investor and the Administrative
Agent as of the date hereof that no Servicer Replacement Event has occurred and
is continuing and that its representations, warranties and covenants in the
Transaction Documents to which it is a party are true, correct and complete
subject to any materiality qualifier set forth therein as of the date on which
such representations and warranties are made. SECTION 6.04 Investors. Each of
the Investors represents and warrants to the Co- Issuers, the Property Manager,
the Parent and the Administrative Agent as of the date hereof (or, in the case
of a successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become or be deemed to become a party hereto) that:
(a) it has had an opportunity to discuss the Co-Issuers’, the Property Manager’s
and the Parent’s business, management and financial affairs, and the terms and
conditions of the proposed purchase of the Series 2018-1 Class A Notes, with the
Co-Issuers, the Property Manager and the Parent and their respective
representatives; (b) it is an “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the 1933 Act and has sufficient
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of investing in, and is able and prepared to
bear the economic risk of investing in, the Series 2018-1 Class A Notes; (c) it
is purchasing the Series 2018-1 Class A Notes for its own account, or for the
account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the 1933 Act that meet the
criteria described in clause (b) above and for which it is acting with complete
investment discretion, for investment purposes only and not with a view to a
distribution in violation of the 1933 Act, subject, nevertheless, to the
understanding that the disposition of its property shall at all times be and
remain within its control, and neither it nor its Affiliates has engaged 35
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag040.jpg]
in any general solicitation or general advertising within the meaning of the
1933 Act, or the rules and regulations promulgated thereunder, with respect to
the Series 2018-1 Class A Notes; (d) it understands that (i) the Series 2018-1
Class A Notes have not been and will not be registered or qualified under the
1933 Act or any applicable state securities laws or the securities laws of any
other jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the 1933 Act and may not be resold or
otherwise transferred unless so registered or qualified or unless an exemption
from registration or qualification is available and an opinion of counsel shall
have been delivered in advance to the Co-Issuers, (ii) the Co-Issuers are not
required to register the Series 2018-1 Class A Notes under the 1933 Act or any
applicable state securities laws or the securities laws of any other
jurisdiction, (iii) any permitted transferee hereunder must meet the criteria in
clause (b) above and (iv) any transfer must comply with the provisions of
Section 2.05 of the Indenture and Section 9.03 or 9.17, as applicable, of this
Agreement; (e) it will comply with the requirements of Section 6.04(d), above,
in connection with any transfer by it of the Series 2018-1 Class A Notes; (f) it
understands that the Series 2018-1 Class A Notes will bear the legend set out in
the form of Series 2018-1 Notes attached as Exhibit A-3 to the Indenture and be
subject to the restrictions on transfer described in such legend; (g) it will
obtain for the benefit of the Co-Issuers from any purchaser of the Series 2018-1
Class A Notes substantially the same representations and warranties contained in
the foregoing paragraphs; and (h) the acknowledgments and agreements of the
Investor set forth in the form of Purchaser’s Letter set forth in Exhibit D
attached hereto are true and correct with respect to the Investor as of the
Series 2018-1 Closing Date without requiring the delivery of a Purchaser’s
Letter by the Investor on the Series 2018-1 Closing Date. ARTICLE VII CONDITIONS
SECTION 7.01 Conditions to Issuance and Effectiveness. Each Investor will have
no obligation to purchase the Series 2018-1 Class A Notes hereunder on the
Series 2018-1 Closing Date, and the Commitments will not become effective,
unless: (a) the Indenture, the Series 2018-1 Supplement and the other
Transaction Documents shall be in full force and effect; (b) on the Series
2018-1 Closing Date, the Administrative Agent shall have received a letter, in
form and substance reasonably satisfactory to the it, from S&P stating that the
Series 2018-1 Class A Notes have received a rating of not less than “A+” ; and
(c) at the time of such issuance, the additional conditions set forth in
Schedule III and all other conditions to the issuance of the Series 2018-1 Class
A Notes under the Indenture and the Series 2018-1 Supplement shall have been
satisfied or waived. SECTION 7.02 Conditions to Initial Extensions of Credit.
The election of each Conduit Investor to fund, and the obligation of each
Committed Note Purchaser to fund, the initial Borrowing hereunder on or after
the date hereof, shall be subject to the satisfaction of the conditions 36
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag041.jpg]
precedent that (a) each Funding Agent shall have received a duly executed and
authenticated Series 2018- 1 Class A Note registered in its name or in such
other name as shall have been directed by such Funding Agent and stating that
the principal amount thereof shall not exceed the Maximum Investor Group
Principal Amount of the related Investor Group and (b) the Co-Issuers shall have
paid all fees required to be paid by it under the Transaction Documents on the
Series 2018-1 Closing Date, including the Series 2018-1 Class A Upfront Fee.
SECTION 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing on or after the
Series 2018-1 Closing Date) shall be subject to the conditions precedent that on
the date of such funding or provision, before and after giving effect thereto
and to the application of any proceeds therefrom, the following statements shall
be true (without regard to any waiver, amendment or other modification of this
Section 7.03 or any definitions used herein consented to by the Controlling
Party unless Investors holding more than (i) if no single Investor Group holds
more than 50% of the Commitments, 50% of the Commitments or (ii) if a single
Investor Group holds more than 50% of the Commitments, two thirds of the
Commitments (provided that the Commitment of any Defaulting Investor shall be
disregarded in the determination of whether any threshold percentage of
Commitments has been met under this Section 7.03) have consented to such waiver,
amendment or other modification for purposes of this Section 7.03; provided,
further, that if the second proviso to the first sentence of Section 9.01 is
applicable to such waiver, amendment or other modification, then consent to such
waiver, amendment or other modification from the Persons required by such second
proviso shall also be required for purposes of this Section 7.03): (a) no
Default, Event of Default, Servicer Replacement Event, Early Amortization Event
or Sweep Period will be in existence at the time of, or after giving effect to,
such funding or issuance; (b) the Commitment Term is in effect; (c) after giving
effect to such draw, the following conditions will be satisfied: (i) the Class A
LTV Ratio is equal to or less than 70%; (ii) the Average Cashflow Coverage Ratio
for the most recently ended three-month period, as of the last day of the
immediately preceding calendar month is greater than or equal to 1.40:1.00; and
(iii) the Series 2018-1 Class A Outstanding Principal Amount does not exceed the
Series 2018-1 Class A Notes Maximum Principal Amount after giving effect to any
reduction thereto pursuant to Section 2.05; (d) all Series 2018-1 Class A
Undrawn Commitment Fees together will all other amounts due and payable on or
prior to the date of such funding or issuance pursuant to this Agreement shall
have been paid in full on or prior to such date; (e) in the case of any
Borrowing, except to the extent an advance request is expressly deemed to have
been delivered hereunder, the Co-Issuers shall have delivered or have been
deemed to have delivered to the Administrative Agent an executed advance request
in the form of Exhibit A hereto with respect to such Borrowing (each such
request, an “Advance Request” or a “Series 2018-1 Class A Advance Request”); 37
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag042.jpg]
(f) the Co-Issuers shall have furnished to the Administrative Agent true,
accurate and complete copies of all other Transaction Documents (excluding any
Series Supplements and other Transaction Documents relating solely to a Series
other than the Series 2018-1 Notes) to which the Co-Issuers, the Property
Manager or the Parent is a party as of the Series 2018-1 Closing Date that has
not been previously delivered pursuant to Section 7.01(c), all of which
Transaction Documents are in full force and effect as of the Series 2018-1
Closing Date and no terms of any such agreements or documents have been amended,
modified or otherwise waived as of such date except as permitted under the
Indenture; (g) the representations and warranties of the Co-Issuers, the
Property Manager and the Parent set out in this Agreement are true and correct
(A) if qualified as to materiality or Material Adverse Effect, in all respects
and (B) if not qualified as to materiality or Material Adverse Effect, in all
material respects, as of the date of such funding or issuance, with the same
effect as though made on that date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date); (h) each representation and warranty made by
the Property Manager in any Transaction Document (other than a Transaction
Document relating solely to a Series of Notes or other than the Series 2018-1
Notes) to which the Property Manager is a party (including any representations
and warranties made by it in its capacity as Property Manager) is true and
correct (a) if not qualified as to materiality or Material Adverse Effect, in
all material respects and (b) if qualified as to materiality or Material Adverse
Effect, in all respects as of the date originally made, as of the date hereof
and as of the Series 2018-1 Closing Date (unless stated to related solely to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date); (i) the rating
assigned to the Series 2018-1 Class A Notes by S&P has not been downgraded below
“A+” (or the structured finance equivalent) or withdrawn; and (j) all conditions
to such extension of credit or provision specified in Section 2.02 or 2.03 of
this Agreement, as applicable, shall have been satisfied. The giving of any
notice pursuant to Section 2.03 shall constitute a representation and warranty
by the Co-Issuers and the Property Manager that all conditions precedent to such
funding or provision have been satisfied or will be satisfied concurrently
therewith. ARTICLE VIII COVENANTS SECTION 8.01 Covenants of the Co-Issuers. Each
of the Co-Issuers jointly and severally covenants and agrees that, until all
Aggregate Unpaids have been paid in full and all Commitments have been
terminated, it will: (a) unless waived in writing in the manner provided in the
Transaction Documents, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Transaction Document to
which it is a party; (b) not amend, modify, waive or give any approval, consent
or permission under any provision of the Indenture or any other Transaction
Document to which it is a party unless any such amendment, modification, waiver
or other action is in writing and made in accordance with the terms of the
Indenture or such other Transaction Document, as applicable; 38
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag043.jpg]
(c) reasonably concurrently with the time any report, notice or other document
is provided to the Rating Agency and/or the Indenture Trustee, or caused to be
provided, by the Co- Issuers under the Indenture (including, without limitation,
under Section 5.02, Section 6.01, Section 9.09 or Section 10.03(d) thereof or
under the related Series Supplement) or under the Series 2018-1 Supplement,
provide to each of the Administrative Agent and each Funding Agent with a copy
of such report, notice or other document; (d) once per calendar year, following
reasonable prior notice from the Administrative Agent (the “Annual Inspection
Notice”), and during regular business hours, permit any one or more of the
Administrative Agent or any Funding Agent or any of their respective agents,
representatives or permitted assigns, at the Co-Issuers’ expense, access (as a
group, and not individually unless only one such Person desires such access) to
the offices of the Co-Issuers, (i) to examine and make copies of and abstracts
from all documentation relating to the Collateral on the same terms as are
provided to the Indenture Trustee under Section 12.16 of the Indenture, and (ii)
to visit the offices of the Co-Issuers for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to the
Collateral, or the administration and performance of the Indenture, the Series
2018- 1 Supplement and the other Transaction Documents with any of the officers
or employees or managers of the Co-Issuers having knowledge of such matters;
provided, however, that upon the occurrence and during the continuation of an
Early Amortization Event, Default or Event of Default, the Administrative Agent
or any Funding Agent or any of their respective agents, representatives or
permitted assigns, at the Co-Issuers’ expense may do any of the foregoing at any
time during normal business hours and without advance notice; provided, further,
that, in addition to any visits made pursuant to provision of an Annual
Inspection Notice or during the continuation of an Early Amortization Event,
Default or Event of Default, Administrative Agent or any Funding Agent or any of
its agents, representatives or permitted assigns, at their own expense, may do
any of the foregoing at any time during normal business hours following
reasonable prior notice with respect to the business of the Co-Issuers; (e) not
take, or cause to be taken, any action, including, without limitation, acquiring
any margin stock (as such term is defined under the regulations of the Board of
Governors of the Federal Reserve System, “Margin Stock”), that could cause the
transactions contemplated by the Transaction Documents to fail to comply with
the regulations of the Board of Governors of the Federal Reserve System,
including Regulations T, U and X thereof; (f) not permit any amounts owed with
respect to the Series 2018-1 Class A Notes to be secured, directly or
indirectly, by any Margin Stock in a manner that would violate the regulations
of the Board of Governors of the Federal Reserve System, including Regulations
T, U and X thereof; and (g) promptly provide such additional financial and other
information with respect to the Transaction Documents (other than Series
Supplements and Transaction Documents relating solely to a Series of Notes other
than the Series 2018-1 Notes) or the Co-Issuers as the Administrative Agent or
any of the Funding Agents may from time to time reasonably request; and (h) use
the proceeds of the Series 2018-1 Class A Notes for general corporate purposes
of the Co-Issuers, including the making of distributions and the funding of
acquisitions, in each case, to the extent permitted under, and in accordance
with the terms of, the Indenture and the other Transaction Documents, and with
respect to the acquisition of any Mortgaged Property or Mortgage Loan as long
as, after giving effect to such acquisition, no Asset Concentration will exceed
the applicable Maximum Asset Concentration or, if such excess exists before
giving effect to such acquisition, it will not be made worse or it will be
reduced after giving effect to such acquisition. 39 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag044.jpg]
SECTION 8.02 Covenants of the Property Manager. The Property Manager covenants
and agrees that, except to the extent set forth below, until all Aggregate
Unpaids have been paid in full and the Commitments have been terminated: (a)
unless waived in writing in the manner provided in the Transaction Documents,
duly and timely perform all of its covenants (both affirmative and negative) and
obligations under each Transaction Document to which it is a party; (b) not
amend, modify, waive or give any approval, consent or permission under any
provision of the Indenture or any other Transaction Document to which it is a
party unless any such amendment, modification, waiver or other action is in
writing and made in accordance with the terms of the Indenture or such other
Transaction Document, as applicable; (c) reasonably concurrently with the time
any report, notice or other document is provided to the Rating Agency and/or the
Indenture Trustee, or caused to be provided, by the Property Manager under the
Indenture (including, without limitation, under Section 5.02, Section 6.01,
Section 9.09 or Section 10.03(d) thereof or under the related Series Supplement)
or under the Series 2018-1 Supplement, provide to each of the Administrative
Agent and each Funding Agent with a copy of such report, notice or other
document; (d) once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of the Administrative Agent or any
Funding Agent or any of their respective agents, representatives or permitted
assigns, at the Co-Issuers’ expense, access (as a group, and not individually
unless only one such Person desires such access) to the offices of the Property
Manager, (i) to examine and make copies of and abstracts from all documentation
relating to the Collateral on the same terms as are provided to the Indenture
Trustee under Section 12.16 of the Indenture, and (ii) to visit the offices of
the Property Manager for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to the Collateral, or the
administration and performance of the Indenture, the Series 2018-1 Supplement
and the other Transaction Documents with any of the officers or employees or
managers of the Property Manager having knowledge of such matters; provided,
however, that upon the occurrence and during the continuation of an Early
Amortization Event, Default or Event of Default, the Administrative Agent or any
Funding Agent or any of their respective agents, representatives or permitted
assigns, at the Co-Issuers’ expense, may do any of the foregoing at any time
during normal business hours and without advance notice; provided, further that,
in addition to any visits made pursuant to provision of an Annual Inspection
Notice or during the continuation of an Early Amortization Event, Default or
Event of Default, Administrative Agent or any Funding Agent or any of its
agents, representatives or permitted assigns, at their own expense, may do any
of the foregoing at any time during normal business hours following reasonable
prior notice from the Administrative Agent or Funding Agent; (e) promptly
provide such additional financial and other information with respect to the
Transaction Documents (other than Series Supplements and Transaction Documents
relating solely to a Series of Notes other than the Series 2018-1 Notes) or the
Property Manager as the Administrative Agent or any of the Funding Agents may
from time to time reasonably request. SECTION 8.03 Covenants of the Parent. The
Parent covenants and agrees that, except to the extent set forth below, until
the Series 2018-1 Class A Notes have been paid in full and the Commitments have
been terminated: (a) U.S. Risk Retention Rules. The Parent will comply with all
requirements with respect to the securitization transaction contemplated by the
Transaction Documents imposed on the 40 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag045.jpg]
sponsor of a securitization transaction by the U.S. Risk Retention Rules,
including having made all disclosures required to be made to the Series 2018-1
Class A Noteholders on or prior to the date hereof as set forth in Part I of
Schedule IV attached hereto and the additional disclosures required to be made
in the first Monthly Report as the same shall be set forth in the first
Indenture Trustee Report to be delivered to the Series 2018-1 Class A
Noteholders pursuant to the Indenture and the Series 2018-1 Supplement following
the Series 2018-1 Closing Date set forth in Part II of Schedule IV attached
hereto. The Parent acknowledges and agrees that (i) the Parent (along with its
advisors and consultants, excluding for this purpose the Series 2018-1 Class A
Noteholders) will determine the adequacy of the content of such disclosures and,
as among the Parent, the Co-Issuers and the Series 2018-1 Class A Noteholders,
the Parent is solely responsible therefor, and (ii) the Parent or a
“majority-owned affiliate” (as defined in the U.S. Risk Retention Rules) of the
Parent will be responsible for the holding of the Retained Interest for the
duration specified in the U.S. Risk Retention Rules (without any hedging,
transfer or financing of the Retained Interest that would be prohibited under
the U.S. Risk Retention Rules). (b) E.U. Retention Requirements. Spirit MTA REIT
undertakes that it will retain, on an ongoing basis, a material net economic
interest of not less than 5% of the securitisation (within the meaning of
paragraph 1(d) of Article 405 of the E.U. Capital Requirements Regulation as
supplemented by Article 8, paragraph 1(b) of Commission Delegated Regulation
(EU) No 625/2014, paragraph 1(d) of Article 51 of the AIFMD Level 2 Regulation
and paragraph 2(d) of Article 254 of the Solvency II Level 2 Regulation) by
directly retaining 100% of the limited liability company interest in its direct
and indirect, wholly owned subsidiary, SMTA Financing JV, LLC, and causing SMTA
Financing JV, LLC to directly retain 100% of the limited liability company
interest in the Co-Issuers (the “E.U. Retained Interest”), in each case until
the Series 2018-1 Class A Notes have been paid in full and the related
Commitments have been terminated. The Parent will not (and will not permit SMTA
Financing JV, LLC or any of its other Subsidiaries or Affiliates to) finance,
transfer, hedge or otherwise mitigate its credit risk under or associated with
the E.U. Retained Interest, except to the extent permitted under the E.U.
Retention Requirements. The Parent further acknowledges and agrees that: (i)
subject to any overriding legal or regulatory requirements or constraints or
contractual obligations binding upon them (including those relating to
confidentiality), it shall take such further action, provide such other
information and enter into such other agreements as may reasonably be required
to satisfy the E.U. Retention Requirements as of (A) the Series 2018-1 Closing
Date and (B) solely as regards the provision of information within its
possession, any time prior to the payment in full of the Series 2018-1 Class A
Notes and termination of the related Commitments (in each case at the cost and
expense of the party seeking such information); (ii) it shall confirm its
continued compliance with the covenants set forth in this Section 8.02(b) (which
confirmation may be by electronic mail) (A) promptly upon a reasonable request
made in writing by any of the Indenture Trustee, the Controlling Party, the
Property Manager, the Co-Issuers, the Administrative Agent or the Series 2018-1
Class A Noteholders, (B) in any event on a monthly basis to each of the
Indenture Trustee, the Controlling Party, the Property Manager, the Co-Issuers
and the Administrative Agent including for purposes of permitting the Indenture
Trustee to disclose the confirmation of its continued compliance in the
Indenture Trustee Report to be made available to the Series 2018-1 Class A
Noteholders on a monthly basis pursuant to the Indenture and the Series 2018-1
Supplement in the manner set forth in Schedule V attached hereto, (C) promptly
following the occurrence and continuation of an Event of Default in the manner
set forth in Schedule V attached hereto and (D) promptly following written
request by any Series 2018-1 Class A Noteholder following a material change in
the performance of the Collateral underlying the Series 2018-1 Class A Notes or
material 41 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag046.jpg]
breach to the Transaction Documents as determined by such Series 2018-1 Class A
Noteholder in the manner set forth in Schedule V attached hereto; and (iii) it
shall immediately notify the Indenture Trustee, the Controlling Party, the
Property Manager, the Co-Issuers, the Administrative Agent and the Series 2018-1
Class A Noteholders (which notification may be by electronic mail) if for any
reason: (A) it changes the manner or form in which it holds the E.U. Retained
Interest in compliance with the E.U. Retention Requirements; (B) it ceases to
hold the E.U. Risk Retention in accordance with this Section 8.02(b) or
otherwise ceases to comply with the covenants set forth in this Section 8.02(b)
or (C) its representations set forth in Section 6.02(b) fail to be true, correct
and complete as of any date prior to the payment in full of all of the Series
2018-1 Class A Notes and termination of all of the Commitments. For purposes of
this Section 8.02: (1) “E.U. Retention Requirements” means the CRR Retention
Requirements, the AIFMD Retention Requirements and the Solvency II Retention
Requirements. (2) “CRR Retention Requirements” means Articles 404 to 410 of the
E.U. Capital Requirements Regulation, together with Commission Delegated
Regulation (EU) No 625/2014 of 13 March 2014 and any other guidelines,
implementing or delegated regulations and technical standards published in
relation thereto by the European Supervisory Authorities (jointly or
individually) or the European Commission as may be effective from time to time;
provided, that any reference to the E.U. Capital Requirements Regulation or to
the CRR Retention Requirements shall be deemed to include any successor or
replacement provisions included in any European Union directive or regulation.
(3) “AIFMD Retention Requirements” means Article 17 of the AIFMD, as
supplemented by Section 5 of Chapter 3 of Commission Delegated Regulation (EU)
No 231/2013 of 19 December 2012 (the “AIFMD Level 2 Regulation”), including any
guidance published in relation thereto and any implementing laws or regulations
in force in any Member State of the European Union, provided that references to
the AIFMD Retention Requirements shall be deemed to include any successor or
replacement provisions of AIFMD Level 2 Regulation included in any European
Union directive or regulation subsequent to the AIFMD and/or the AIFMD Level 2
Regulation. (4) “AIFMD” means EU Directive 2011/61/EU on Alternative Investment
Fund Managers (as amended from time to time and as implemented by Member States
of the European Union) together with any implementing or delegated regulation,
technical standards and guidance related thereto as may be amended, replaced or
supplemented from time to time. (5) “Solvency II Retention Requirements” means
Article 135(2) of the Solvency II Directive, as supplemented by Articles 254 to
257 of the Solvency II Level 2 Regulation, including any guidance published in
relation thereto and any implementing laws or regulations in force in any Member
State of the European Union, provided that references to Solvency II Retention
Requirements shall be deemed to include any successor or replacement provisions
of the Solvency II Level 2 Regulation included in any European Union directive
or regulation subsequent to Solvency II and/or the Solvency II Level 2
Regulation. (6) “Solvency II Directive” means EU Directive 2009/138/EC, as may
be amended, replaced or supplemented from time to time. 42 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag047.jpg]
(7) “Solvency II Level 2 Regulation” means Commission Delegated Regulation (EU)
2015/35, supplementing the Solvency II Directive. ARTICLE IX MISCELLANEOUS
PROVISIONS SECTION 9.01 Amendments. (a) Subject to Section 3.04(b), no amendment
to or waiver or other modification of any provision of this Agreement, nor
consent to any departure therefrom by the Co- Issuers, the Property Manager or
the Parent, shall in any event be effective unless the same shall be in writing
and signed by the Co-Issuers with the written consent of (A) the Administrative
Agent (acting at the direction of the Funding Agents) and (B) Investor Groups
holding more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, two-thirds of the Commitments; provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether such threshold percentage of Commitments has been met;
provided, however, that, in addition, (i) the prior written consent of each
affected Investor shall be required in connection with any amendment,
modification or waiver that (x) increases the amount of the Commitment of such
Investor, extends the Commitment Termination Date or the Series 2018-1 Class A
Anticipated Repayment Date, modifies the conditions to funding the Commitment or
otherwise subjects such Investor to any increased or additional duties or
obligations hereunder or in connection herewith (it being understood and agreed
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Commitments shall
not constitute an increase of the Commitments of any Investor), (y) reduces the
amount or delays the timing of payment of any principal, interest, fees or other
amounts payable to such Investor hereunder or (z) would have an effect
comparable to any of those set forth in Section 8.02 of the Indenture that
require the consent of each Noteholder or each affected Noteholder; (ii) any
amendment, modification or waiver that affects the rights or duties of any of
the Administrative Agent or the Funding Agents shall require the prior written
consent of such affected Person; and (iii) the prior written consent of each
Investor, the Administrative Agent and each Funding Agent shall be required in
connection with any amendment, modification or waiver of this Section 9.01.
Commitments (other than the Commitments of any Defaulting Investor) shall be
deemed to be fully drawn for purposes of any provision of the Indenture or the
other Transaction Documents relating to any vote, consent, direction or the like
to be given by the Series 2018-1 Class A Noteholders as the Series 2018-1 Class
A Noteholders or as Noteholders; such vote, consent, direction or the like shall
be given by the Holders of the Series 2018-1 Class A Notes only except to the
extent that such vote, consent, direction or the like is to be given by each
affected Noteholder would be affected thereby. In addition, the provisions of
Section 6.01(a) (with respect to the reference to Sections 9.04(b), (c) and (d)
of the Indenture) may not be amended or waived without confirmation from S&P
that the rating of the commercial paper notes of each Conduit Investor then
rated by it will not be reduced or withdrawn as a result thereof. Each Series
2018-1 Class A Noteholder hereby authorizes the Administrative Agent to consent
to any amendment pursuant to Section 3.04 or pursuant to the first sentence of
Section 8.04 of the Indenture. (b) Each Committed Note Purchaser will notify the
Co-Issuers in writing whether or not it will consent to a proposed amendment,
waiver or other modification of this Agreement and, if applicable, any condition
to such consent, waiver or other modification. If a Committed Note Purchaser
notifies the Co-Issuers in writing that such Committed Note Purchaser either (I)
will not consent to an amendment to or waiver or other modification of any
provision of this Agreement or (II) conditions its consent to such an amendment,
waiver or other modification of any provision of this Agreement upon the payment
of an amendment fee, the Co-Issuers may replace every member (but not 43
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag048.jpg]
any subset thereof) of such Committed Note Purchaser’s entire Investor Group by
giving written notice to each member of such Investor Group and the
Administrative Agent designating one or more Persons that are willing and able
to purchase each member of such Investor Group’s rights and obligations under
this Agreement for a purchase price that with respect to each such member of
such Investor Group will equal the amount owed to each such member of such
Investor Group with respect to the Series 2018-1 Class A Notes (whether arising
under the Indenture, the Series 2018-1 Supplement, this Agreement, the Series
2018-1 Class A Notes or otherwise). Upon receipt of such written notice, each
member of such Investor Group shall assign its rights and obligations under this
Agreement pursuant to and in accordance with Sections 9.17(a), (b) and (c), as
applicable, in consideration for such purchase price and at the reasonable
expense of the Co-Issuers (including, without limitation, the reasonable
documented fees and out-of- pocket expenses of counsel to each such member);
provided, however, that no member of such Investor Group shall be obligated to
assign any of its rights and obligations under this Agreement if the purchase
price to be paid to such member is not at least equal to the amount owed to such
member with respect to the Series 2018-1 Class A Notes (whether arising under
the Indenture, the Series 2018-1 Supplement, this Agreement, the Series 2018-1
Class A Notes or otherwise). (c) The Co-Issuers and the Investors shall
negotiate any amendments, waivers, consents, supplements or other modifications
to this Agreement or the other Transaction Documents that require the consent of
the Investors in good faith. Pursuant to Section 9.05(a), the Investors shall be
entitled to reimbursement by the Co-Issuers for the reasonable expenses incurred
by the Investors in reviewing and approving any such amendment, waiver, consent,
supplement or other modification to this Agreement or any Transaction Document.
The Co-Issuers agrees to provide notice to each Investor Group of any amendment
to this Agreement, regardless of whether the consent of such Investor is
required for such amendment to become effective. SECTION 9.02 No Waiver;
Remedies. Any waiver, consent or approval given by any party hereto shall be
effective only in the specific instance and for the specific purpose for which
given, and no waiver by a party of any breach or default under this Agreement
shall be deemed a waiver of any other breach or default. No failure on the part
of any party hereto to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder, or any abandonment or discontinuation of steps to enforce
the right, power or privilege, preclude any other or further exercise thereof or
the exercise of any other right. No notice to or demand on any party hereto in
any case shall entitle such party to any other or further notice or demand in
the same, similar or other circumstances. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. SECTION 9.03
Binding on Successors and Assigns. (a) This Agreement shall be binding upon, and
inure to the benefit of, the Co- Issuers, the Property Manager, the Parent, the
Investors, the Funding Agents, the Administrative Agent and their respective
successors and assigns; provided, however, that none of the Co-Issuers, the
Property Manager or the Parent may assign its rights or obligations hereunder or
in connection herewith or any interest herein (voluntarily, by operation of law
or otherwise), except as expressly permitted under the Transaction Documents or
with the prior written consent of each Investor (other than any Defaulting
Investor); provided further that nothing herein shall prevent the Co-Issuers
from assigning its rights (but none of its duties or liabilities) to the
Indenture Trustee under the Indenture and the Series 2018-1 Supplement; and
provided, further that none of the Investors may transfer, pledge, assign, sell
participations in or otherwise encumber its rights or obligations hereunder or
in connection herewith or any interest herein except as permitted under Section
6.04 or Section 9.17 or this Section 9.03. Nothing expressed herein is intended
or shall be construed to give any Person other than the Persons referred to in
44 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag049.jpg]
the preceding sentence any legal or equitable right, remedy or claim under or in
respect of this Agreement except as provided in Section 9.16. (b)
Notwithstanding any other provision set forth in this Agreement, each Investor
may at any time grant to one or more Program Support Providers a participating
interest in or lien on such Investor’s interests in the Advances made hereunder
and such Program Support Provider, with respect to its participating interest,
shall be entitled to the benefits granted to such Investor under this Agreement.
In addition, any Investor may at any time sell participations to any Person in
all or a portion of such Investor’s rights and/or obligations under this
Agreement, the Series 2018-1 Class A Notes and the Advances made thereunder and,
in connection therewith, any other Transaction Documents to which it is a party,
and such participant, with respect to its participating interest, shall be
entitled to the benefits granted to such Investor under this Agreement; provided
that (i) such Investor’s obligations under this Agreement shall remain
unchanged, (ii) such Investor shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the
Co-Issuers, the Administrative Agent and each other Investor shall continue to
deal solely and directly with such Investor in connection with such Investor’s
rights and obligations under this Agreement; provided that such participant
shall not be entitled to receive any greater payment under Section 3.05, 3.07 or
3.08, with respect to any participation, than its participating Investor would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from Change in Law that occurs after the participant
acquired the applicable participation so long as such Change in Law would apply
equally to such participating Investor. Each Investor that sells a participating
interest shall, acting solely for this purpose as a nonfiduciary agent of the
Co-Issuers, maintain a register on which it enters the name and address of each
related participant and the applicable portions of the Series 2018-1 Class A
Outstanding Principal Amount (and stated interest) relating to such participant,
provided that no Investor shall have any obligation to disclose all or any
portion of such register to any Person except to the extent that such disclosure
is necessary to establish that the relevant Series 2018-1 Class A Notes are in
registered form under Section 5f.103-1(c) and Proposed Treasury Regulations
1.163-5(b) of the U.S. Treasury regulations (or any successor version). (c) In
addition to its rights under Section 9.17, each Conduit Investor may at any time
assign its rights in the Series 2018-1 Class A Notes (and its rights hereunder
and under the Transaction Documents) to its related Committed Note Purchaser or,
subject to Section 6.04 and Section 9.17(d), its related Program Support
Provider or any Affiliate of any of the foregoing, in each case in accordance
with the applicable provisions of the Indenture. Furthermore, each Conduit
Investor may at any time grant a security interest in and lien on, all or any
portion of its interests under this Agreement, its Series 2018-1 Class A Note
and all Transaction Documents to (i) its related Committed Note Purchaser, (ii)
its Funding Agent, (iii) any Program Support Provider who, at any time now or in
the future, provides program liquidity or credit enhancement, including, without
limitation, an insurance policy for such Conduit Investor relating to the
Commercial Paper or the Series 2018-1 Class A Notes, (iv) any other Person who,
at any time now or in the future, provides liquidity or credit enhancement for
the Conduit Investors, including, without limitation, an insurance policy
relating to the Commercial Paper or the Series 2018-1 Class A Notes, (v) any
collateral trustee or collateral agent for any of the foregoing or (vi) a
trustee or collateral agent for the benefit of the holders of the commercial
paper notes or other senior indebtedness of such Conduit Investor appointed
pursuant to such Conduit Investor’s program documents; provided, however, that
any such security interest or lien shall be released upon assignment of its
Series 2018-1 Class A Note to its related Committed Note Purchaser. Each
Committed Note Purchaser may assign its Commitment, or all or any portion of its
interest under its Series 2018-1 Class A Note, this Agreement and the
Transaction Documents to any Person to the extent permitted by Section 9.17.
Notwithstanding any other provisions set forth in this Agreement, each Committed
Note Purchaser may at any time create a security interest in all or any portion
of its rights under this Agreement, its Series 2018-1 Class A Note and the
Transaction Documents in favor of any Federal Reserve Bank in accordance with
Regulation A of the F.R.S. Board or any similar foreign entity. 45
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag050.jpg]
SECTION 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2018-1 Class A Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances and
the execution and delivery of this Agreement and the Series 2018-1 Class A Notes
and shall continue in full force and effect until all interest on and principal
of the Series 2018-1 Class A Notes, and all other amounts owed to the Investors,
the Funding Agents and the Administrative Agent hereunder and under the Series
2018-1 Supplement have been paid in full and the Commitments have been
terminated. In addition, the obligations of the Co-Issuers and the Investors
under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive the
termination of this Agreement. SECTION 9.05 Payment of Costs and Expenses;
Indemnification. (a) Payment of Costs and Expenses. The Co-Issuers jointly and
severally agree to pay (by depositing such amounts into the applicable account
maintained pursuant to the Indenture be distributed subject to and in accordance
with the Priority of Payments), on the Series 2018-1 Closing Date (if invoiced
at least one (1) Business Day prior to such date) or on or before the next
succeeding Payment Date immediately after written demand (in all other cases),
all reasonable documented out-of-pocket expenses of the Administrative Agent,
each initial Funding Agent and each initial Investor (including the reasonable
fees and out-of-pocket expenses of one external counsel for the Administrative
Agent), if any (but excluding, for the avoidance of doubt, fees and expenses,
whether allocated or otherwise, in respect of in-house counsel), as well as the
fees and expenses of the Rating Agency) in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement and of each other
Transaction Document, including schedules and exhibits, whether or not the
transactions contemplated hereby or thereby are consummated (including, without
limitation, such reasonable and documented expenses for the Committed Note
Purchaser’s due diligence investigation, consultants’ fees and travel expenses
and fees incurred on or before the Series 2018-1 Closing Date to the extent
invoiced at least one (1) Business Day prior to such date), the administration
of this Agreement and of each other Transaction Document and the taking of any
other action (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding (including, without limitation,
preparation for and/or response to any subpoena or request for document
production relating thereto) or otherwise) in respect of, or legal advice with
respect to its rights or responsibilities under, this Agreement and of each
other Transaction Document; and (ii) any amendments, waivers, consents,
supplements or other modifications to this Agreement or any other Transaction
Document as may from time to time hereafter be proposed by the Property Manager
or the Co-Issuers (the “Class A Amendment Expenses”). The Co-Issuers further
jointly and severally agree to pay, subject to and in accordance with the
Priority of Payments, and to hold the Administrative Agent, each Funding Agent
and each Investor harmless from all liability for (x) any breach by the
Co-Issuers of its obligations under this Agreement, (y) all reasonable
documented out-of-pocket costs incurred by the Administrative Agent, such
Funding Agent or such Investor including the reasonable fees and out-of-pocket
expenses of counsel to each of the foregoing, including, for the avoidance of
doubt, fees and expenses of in-house counsel, if any, in enforcing this
Agreement or in connection with the negotiation of any restructuring or
“work-out”, whether or not consummated, of the Transaction Documents and (z) any
Non-Excluded Taxes that may be payable in connection with (1) the execution or
delivery of this Agreement, (2) any Borrowing hereunder, (3) the issuance of the
Series 2018-1 Class A Notes or (4) any other Transaction Documents. The
Co-Issuers also jointly and severally agree to reimburse, subject to and in
accordance with the Priority of Payments, the Administrative Agent, such Funding
Agent and Investor upon demand for all reasonable out-of-pocket expenses
incurred by the Administrative Agent, such Funding Agent and such Investor in
connection with the enforcement of this Agreement or any other Transaction
Documents. Notwithstanding the foregoing, other than in connection with a sale
or assignment pursuant to Section 9.18(a), the Co-Issuers shall have no
obligation to reimburse any Investor for any of the fees and/or expenses
incurred by such Investor with 46 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag051.jpg]
respect to its sale or assignment of all or any part of its respective rights
and obligations under this Agreement and the Series 2018-1 Class A Notes
pursuant to Section 9.03 or Section 9.17. (b) Indemnification of the Investors.
In consideration of the execution and delivery of this Agreement by the
Investors, the Co-Issuers hereby agree to jointly and severally indemnify and
hold each Investor, each Funding Agent and the Administrative Agent (each in its
capacity as such) and each of their officers, directors, employees and agents
(collectively, the “Indemnified Parties”) harmless (by depositing such amounts
into the Collection Account to be distributed subject to and in accordance with
the Priority of Payments) from and against any and all fees, actions, causes of
action, suits, losses, liabilities and damages (other than Class A Taxes which
shall be addressed in the manner set forth in Section 3.08), and reasonable
documented costs and expenses incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2018-1 Class A
Notes), including reasonable documented attorneys’ fees and disbursements and
those amounts in connection with any action, claim or suit brought to enforce
the Indemnified Parties’ right to indemnification (collectively, the
“Indemnified Liabilities” and the amounts payable to the Indemnified Parties
pursuant to this Section 9.05(b) being referred to herein as the “Class A
Indemnities”), incurred by the Indemnified Parties or any of them (whether in
prosecuting or defending against such actions, suits or claims) to the extent
resulting from, or arising out of, or relating to: (i) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of any Advance; or (ii) the entering into and performance of this Agreement and
any other Transaction Document by any of the Indemnified Parties; or (iii) any
breach of a representation, warranty, covenant or agreement made by the
Co-Issuers hereunder; except for any such Indemnified Liabilities arising for
the account of a particular Indemnified Party by reason of the relevant
Indemnified Party’s gross negligence, bad faith or willful misconduct or breach
of representations set forth herein as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Co-Issuers hereby
jointly and severally agree to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. (c) Indemnification of the Administrative Agent and each Funding
Agent. In consideration of the execution and delivery of this Agreement by the
Administrative Agent and the related Funding Agent, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to
indemnify and hold the Administrative Agent and each of their respective
officers, directors, managers, employees, affiliates and agents (the
“Administrative Agent Indemnified Parties”) and such Funding Agent and each of
its officers, directors, employees and agents (collectively, the “Funding Agent
Indemnified Parties,” and together with the Administrative Agent Indemnified
Parties, the “Applicable Agent Indemnified Parties”) harmless from and against
any and all fees, actions, causes of action, suits, losses, liabilities and
damages, and reasonable costs and expenses incurred in connection therewith
(solely to the extent not reimbursed by or on behalf of the Co-Issuers)
(irrespective of whether any such Applicable Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2018-1 Class A Notes), including reasonable attorneys’ fees and
disbursements and those amounts in connection with any action, claim or suit
brought to enforce the Applicable Agent Indemnified Parties’ 47
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag052.jpg]
right to indemnification (collectively, the “Applicable Agent Indemnified
Liabilities”), incurred by the Applicable Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Agreement and any other Transaction Document by any
of the Applicable Agent Indemnified Parties, except for any such Applicable
Agent Indemnified Liabilities arising for the account of a particular Applicable
Agent Indemnified Party by reason of the relevant Applicable Agent Indemnified
Party’s gross negligence or willful misconduct. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Applicable Agent Indemnified Liabilities that is permissible under applicable
law. The indemnity set forth in this Section 9.05(c) shall in no event include
indemnification for consequential or indirect damages of any kind. SECTION 9.06
Characterization as Transaction Document; Entire Agreement. This Agreement shall
be deemed to be a Transaction Document for all purposes of the Indenture and the
other Transaction Documents. This Agreement, together with the Indenture, the
Series 2018-1 Supplement, the documents delivered pursuant to Article VII and
the other Transaction Documents, including the exhibits and schedules thereto,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all previous oral statements and other writings with respect
thereto. SECTION 9.07 Notices. All notices, amendments, waivers, consents and
other communications provided to any party hereto under this Agreement shall be
in writing and addressed, delivered or transmitted to such party at its address,
or e-mail address set forth below its signature hereto, in the case of the
Co-Issuers, the Property Manager or the Support Provider, or on Schedule II
attached hereto, in the case of the Investors, the Administrative Agent and the
Funding Agents, or in each case at such other address or e-mail address as may
be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by e-mail, shall be deemed given when received. SECTION
9.08 Severability of Provisions. Any covenant, provision, agreement or term of
this Agreement that is prohibited or is held to be void or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement. SECTION 9.09 Tax Characterization. (a) Each party to this
Agreement (i) acknowledges that it is the intent of the parties to this
Agreement that, for accounting purposes and for all federal, state and local
income and franchise tax purposes, the Series 2018-1 Class A Notes will be
treated as evidence of indebtedness, (ii) agrees to treat the Series 2018-1
Class A Notes for all such purposes as indebtedness and (iii) agrees that the
provisions of the Transaction Documents shall be construed to further these
intentions. (b) Each Series 2018-1 Class A Noteholder shall, acting solely for
this purpose as an agent of the Co-Issuers, maintain a register on which it
enters the name and address of each related Investor (and, if applicable,
Program Support Provider) and the applicable portions of the Series 2018-1 Class
A Outstanding Principal Amount (and stated interest) with respect to such Series
2018-1 Class A Noteholder of each Investor (and, if applicable, Program Support
Provider) that has an interest in such Series 2018-1 Class A Noteholder’s Series
2018-1 Class A Notes (the “Series 2018-1 Class A Notes Register”), provided that
no Series 2018-1 Class A Noteholder shall have any obligation to disclose all or
48 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag053.jpg]
any portion of the Series 2018-1 Class A Notes Register to any Person except to
the extent that such disclosure is necessary to establish that such Series
2018-1 Class A Notes are in registered form under Section 5f.103-1(c) and
Proposed Treasury Regulations 1.163-5(b) of the U.S. Treasury regulations (or
any successor version). SECTION 9.10 No Proceedings; Limited Recourse. (a) The
Co-Issuers. Each of the parties hereto (other than the Co-Issuers) hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of the last maturing Note issued by the Co-Issuers pursuant
to the Indenture, it will not institute against, or join with any other Person
in instituting against, any Co-Issuer, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law and subject to any retained
rights set forth therein; provided, however, that nothing in this Section
9.10(a) shall constitute a waiver of any right to indemnification, reimbursement
or other payment from the Co-Issuers pursuant to this Agreement, the Series
2018-1 Supplement, the Indenture or any other Transaction Document. In the event
that an Investor (solely in its capacity as such) takes action in violation of
this Section 9.10(a), each affected Co-Issuer shall file or cause to be filed an
answer with the bankruptcy court or otherwise properly contest or cause to be
contested the filing of such a petition by any such Person against such
Co-Issuer or the commencement of such action and raise or cause to be raised the
defense that such Person has agreed in writing not to take such action and
should be estopped and precluded therefrom and such other defenses, if any, as
its counsel advises that it may assert. Nothing contained herein shall preclude
participation by an Investor in the assertion or defense of its claims in any
such proceeding involving any Co-Issuer. The obligations of the Co-Issuers under
this Agreement are solely the limited liability company or corporate, as the
case may be, obligations of the Co-Issuers. (b) The Conduit Investors. Each of
the parties hereto hereby covenants and agrees that it will not, prior to the
date that is one year and one day after the payment in full of all Commercial
Paper or other debt securities or instruments issued by a Conduit Investor,
institute against, or join with any other Person in instituting against, such
Conduit Investor, any bankruptcy, reorganization, arrangement, insolvency,
examination or liquidation proceedings, or other proceedings under any federal
or state (or any other jurisdiction with authority over such Conduit Investor)
bankruptcy or similar law. In the event that any such party takes action in
violation of this Section 9.10(b), such related Conduit Investor may file an
answer with the bankruptcy court or otherwise properly contest or cause to be
contested the filing of such a petition by any such party against such Conduit
Investor or the commencement of such action and raise or cause to be raised the
defense that such party has agreed in writing not to take such action and should
be estopped and precluded therefrom and such other defenses, if any, as its
counsel advises that it may assert. Nothing contained herein shall preclude
participation by any of the Co-Issuers, the Property Manager or an Investor in
assertion or defense of its claims in any such proceeding involving a Conduit
Investor. The obligations of the Conduit Investors under this Agreement are
solely the corporate obligations of the Conduit Investors. No recourse shall be
had for the payment of any amount owing in respect of this Agreement, including
any obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence, bad faith or
willful misconduct. (c) The parties hereto acknowledge and agree that any fees,
costs, indemnified amounts or expenses payable by a Conduit Investor pursuant to
this Agreement (“Conduit Investor Amounts”) shall be payable only in accordance
with the order of priorities set forth in such Conduit 49 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag054.jpg]
Investor’s commercial paper program documents and no Conduit Investor shall have
any obligation to pay any amount required to be paid by it hereunder in excess
of any amount received pursuant to this Agreement or the Notes and available to
such Conduit Investor after paying or making provision for the payment of its
commercial paper notes; provided, however, that each Committed Note Purchaser
shall pay any Conduit Investor Amounts, on behalf of any Conduit Investor in
such Committed Note Purchaser’s Investment Group, as and when due hereunder, to
the extent that such Conduit Investor is precluded by its commercial paper
program documents from paying such Conduit Investor Amounts in accordance with
this Agreement. (d) Notwithstanding any provisions contained in this Agreement
to the contrary, no Conduit Investor shall be obligated to pay any fees, costs,
indemnified amounts or expenses due pursuant to this Agreement other than in
accordance with the order of priorities set out in such Conduit Investor’s
commercial paper program documents and all payment obligations of each Conduit
Investor hereunder are contingent on the availability of funds received pursuant
to this Agreement or the Notes and in excess of the amounts necessary to pay its
commercial paper notes. Any such amount which any Conduit Investor does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
against or corporate obligation of such Conduit Investor for any such
insufficiency unless and until funds received pursuant to this Agreement or the
Notes and are available for the payment of such amounts as aforesaid. (e) The
provisions of this Section 9.10 shall survive the termination of this Agreement.
SECTION 9.11 Confidentiality. Each Investor, Funding Agent and the
Administrative Agent agrees that it shall not disclose any Confidential
Information to any Person without the prior written consent of the Property
Manager and the Co-Issuers, other than (a) to their Affiliates, and their
Affiliates’ officers, directors, employees, managers, administrators, trustees,
agents and advisors, including, without limitation, legal counsel and
accountants (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep it confidential), (b) to actual or prospective assignees and
participants, and then only on a confidential basis (after obtaining such actual
or prospective assignee’s or participant’s agreement to keep such Confidential
Information confidential in a manner substantially similar to this Section
9.11), (c) as requested by a Governmental Authority or self-regulatory
organization or required by any law, rule or regulation or judicial process of
which the Co-Issuers or the Property Manager, as the case may be, has knowledge;
provided that each Investor, Funding Agent and the Administrative Agent may
disclose Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Co-Issuers or the Property Manager, as the case
may be, does not have knowledge if such Investor, Funding Agent or
Administrative Agent is prohibited by law, rule or regulation from disclosing
such requirement to the Co-Issuers or the Property Manager, as the case may be,
(d) to (x) Program Support Providers and (y) any trustee or collateral agent for
the benefit of the holders of the commercial paper notes or other senior
indebtedness of a Conduit Investor appointed pursuant to such Conduit Investor’s
program documents (after obtaining such Person’s agreement to keep such
Confidential Information confidential in a manner substantially similar to this
Section 9.11), (e) to any rating agency providing a rating for any Series or
Class of Notes or any Conduit Investor’s debt, (f) to any Person acting as a
placement agent, dealer or investor with respect to any Conduit Investor’s
commercial paper (provided that any Confidential Information provided to any
such placement agent, dealer or investor does not reveal the identity of the
Co-Issuers or any of their Affiliates and is confined to information of the type
that is typically provided to such entities by asset-backed commercial paper
conduits), or (g) in the course of litigation with the Co-Issuers or the
Property Manager. 50 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag055.jpg]
“Confidential Information” means information that any Co-Issuer or the Property
Manager furnishes to an Investor, but does not include (i) any such information
that is or becomes generally available to the public other than as a result of a
disclosure in violation of this Section 9.11 or a disclosure by a Person to
which an Investor, a Funding Agent or the Administrative Agent delivered such
information, (ii) any such information that was in the possession of an Investor
prior to its being furnished to such Investor by the Co-Issuers or the Property
Manager, or (iii) any such information that is or becomes available to an
Investor from a source other than a Co-Issuer or the Property Manager; provided
that with respect to clauses (ii) and (iii) herein, such source is not (x) known
to an Investor to be bound by a confidentiality agreement with a Co-Issuer or
the Property Manager, as the case may be, with respect to the information or (y)
known to an Investor to be otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation. SECTION 9.12
GOVERNING LAW; CONFLICTS WITH INDENTURE OR THE SERIES 2018-1 SUPPLEMENT. THIS
AGREEMENT AND ALL MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. IN THE EVENT OF ANY CONFLICTS BETWEEN THIS
AGREEMENT AND THE INDENTURE OR THE SERIES 2018-1 SUPPLEMENT, THE INDENTURE OR
THE SERIES 2018-1 SUPPLEMENT, AS APPLICABLE, SHALL GOVERN. SECTION 9.13
JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR UNITED STATES FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR IN RELATION TO THIS AGREEMENT.
SECTION 9.14 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SECTION 9.15 Counterparts. This Agreement may
be executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such respective counterparts shall together
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement in Portable Document Format (PDF) or by facsimile shall be
effective as delivery of a manually executed counterpart of this Indenture.
SECTION 9.16 Third Party Beneficiary. The Indenture Trustee is an express third
party beneficiary of this Agreement. SECTION 9.17 Assignment. (a) Subject to
Sections 6.04 and 9.17(d), any Committed Note Purchaser may at any time sell or
assign all or any part of its rights and obligations under this Agreement, the
Series 2018-1 Class A Notes and, in connection therewith, any other Transaction
Documents to which it is a party, with the prior written consent of the
Co-Issuers to one or more financial institutions (an “Acquiring Committed Note
Purchaser”) pursuant to an assignment and assumption agreement, substantially in
the form of Exhibit B (the “Assignment and Assumption Agreement”), executed by
such Acquiring Committed Note Purchaser, such assigning Committed Note
Purchaser, the Funding Agent with respect to such assigning Committed Note
Purchaser and the Co-Issuers and delivered to the Administrative Agent; 51
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag056.jpg]
provided, that no consent of the Co-Issuers will be required for an assignment
in whole or in part to another Series 2018-1 Class A Noteholder, an Affiliate of
a Series 2018-1 Class A Noteholder, an Eligible Assignee or if an Event of
Default has occurred and is continuing; provided, further, that any such
assignment to an Eligible Assignee without the consent of the Co-Issuers shall
be of Commitments in an amount of at least $10 million. An “Eligible Assignee”
shall mean a financial institution that is rated at least “BBB-” from S&P and/or
has the equivalent rating of another “nationally-recognized statistical rating
organization” registered with the SEC as of the date of the assignment. (b)
Without limiting the foregoing, subject to Sections 6.04 and 9.17(d), each
Conduit Investor may assign all or a portion of the Investor Group Principal
Amount with respect to such Conduit Investor and its rights and obligations
under this Agreement, the Series 2018-1 Class A Notes and, in connection
therewith, any other Transaction Documents to which it is a party to a Conduit
Assignee with respect to such Conduit Investor, without the prior written
consent of the Co-Issuers. Upon such assignment by a Conduit Investor to a
Conduit Assignee, (i) such Conduit Assignee shall be the owner of the Investor
Group Principal Amount or such portion thereof with respect to such Conduit
Investor, (ii) the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under the other Transaction Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Commercial Paper and/or
the Series 2018-1 Class A Notes, shall have the benefit of all the rights and
protections provided to such Conduit Investor herein and in the other
Transaction Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s obligations, if any,
hereunder or under the Indenture or under any other Transaction Document with
respect to such portion of the Investor Group Principal Amount and such Conduit
Investor shall be released from such obligations, (v) all distributions in
respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Transaction
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Funding Agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any Conduit Investor to a Conduit
Assignee of all or any portion of the Investor Group Principal Amount with
respect to such Conduit Investor shall in any way diminish the obligation of the
Committed Note Purchasers in the same Investor Group as such Conduit Investor
under Section 2.03 to fund any Borrowing not funded by such Conduit Investor or
such Conduit Assignee. (c) Subject to Sections 6.04 and 9.17(d), each Conduit
Investor and the related Committed Note Purchaser(s) may at any time sell all or
any part of their respective rights and obligations under this Agreement, the
Series 2018-1 Class A Notes and, in connection therewith, any other Transaction
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld or delayed) of the Co-Issuers to a multi-seller commercial
paper conduit, whose commercial paper is rated at least “A” (or then equivalent
grade) from S&P, and one or more financial institutions providing support to
such multi-seller commercial paper conduit (an “Acquiring Investor Group”)
pursuant to a transfer supplement, substantially in the form of Exhibit C (the
“Investor Group Supplement”), executed by such Acquiring Investor Group, the
Funding Agent with respect to such 52 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag057.jpg]
Acquiring Investor Group (including the Conduit Investor and the Committed Note
Purchasers with respect to such Investor Group), such assigning Conduit Investor
and the Committed Note Purchasers with respect to such Conduit Investor, the
Funding Agent with respect to such assigning Conduit Investor and Committed Note
Purchasers and the Co-Issuers and delivered to the Administrative Agent;
provided that no consent of the Co-Issuers shall be required for an assignment
to another Committed Note Purchaser or any Affiliate of a Committed Note
Purchaser and its related Conduit Investor or if an Event of Default has
occurred and is continuing. For the avoidance of doubt, this Section 9.17(c) is
intended to permit and provide for (i) assignments from a Committed Note
Purchaser to a Conduit Investor in a different Investor Group and (ii)
assignments from a Conduit Investor to a Committed Note Purchaser in a different
Investor group, and, in each of (i) and (ii), Exhibit C shall be revised to
reflect such assignments. (d) [Reserved] (e) [Reserved] (f) Any assignment of
the Series 2018-1 Class A Notes shall be made in accordance with the applicable
provisions of the Indenture and the Series 2018-1 Supplement. SECTION 9.18
Defaulting Investors. (a) The Co-Issuers may, at their sole expense and effort,
upon notice to such Defaulting Investor and the Administrative Agent, (i)
require any Defaulting Investor to sell all of its rights, obligations and
commitments under this Agreement, the Series 2018-1 Class A Notes and, in
connection therewith, any other Transaction Documents to which it is a party, to
an assignee; provided that (x) such assignment is made in compliance with
Section 9.17 and (y) such Defaulting Investor shall have received from such
assignee an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder or (ii) remove any Defaulting
Investor as an Investor by paying to such Defaulting Investor an amount equal to
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder. (b) In the event that a Defaulting Investor desires to sell
all or any portion of it rights, obligations and commitments under this
Agreement, the Series 2018-1 Class A Notes and, in connection therewith, any
other Transaction Documents to which it is a party, to an unaffiliated third
party assignee for an amount less than 100% (or, if only a portion of such
rights, obligations and commitments are proposed to be sold, such portion) of
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder, such Defaulting Investor shall promptly notify the
Co-Issuers of the proposed sale (the “Sale Notice”). Each Sale Notice shall
certify that such Defaulting Investor has received a firm offer from the
prospective unaffiliated third party and shall contain the material terms of the
proposed sale, including, without limitation, the purchase price of the proposed
sale and the portion of such Defaulting Investor’s rights, obligations and
commitments proposed to be sold. The Co-Issuers and any of its Affiliates shall
have an option for a period of three (3) Business Days from the date the Sale
Notice is given to elect to purchase such rights, obligations and commitments at
the same price and subject to the same material terms as described in the Sale
Notice. The Co-Issuers or any of their respective Affiliates may exercise such
purchase option by notifying such Defaulting Investor before expiration of such
three (3) Business Days period that it wishes to purchase all (but not a
portion) of the rights, obligations and commitments of 53 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag058.jpg]
such Defaulting Investor proposed to be sold to such unaffiliated third party.
If the Co-Issuers or any of their respective Affiliates gives notice to such
Defaulting Investor that it desires to purchase such, rights, obligations and
commitments, the Co-Issuers or such Affiliate shall promptly pay the purchase
price to such Defaulting Investor. If the Co-Issuers or any of their respective
Affiliates does not respond to any Sale Notice within such three (3) Business
Days period, the Co-Issuers and their respective Affiliates shall be deemed not
to have exercised such purchase option. (c) Notwithstanding anything to the
contrary contained in this Agreement, if any Investor becomes a Defaulting
Investor, then, until such time as such Investor is no longer a Defaulting
Investor, to the extent permitted by applicable law: (i) Such Defaulting
Investor’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.01. (ii)
Any payment of principal, interest, fees or other amounts payable to the account
of such Defaulting Investor (whether voluntary or mandatory, at maturity or
otherwise) shall be applied (and the Co-Issuers shall instruct the Indenture
Trustee to apply such amounts) as follows: first, to the payment on a pro rata
basis of any amounts owing by such Defaulting Investor to the Administrative
Agent hereunder; second, as the Co-Issuers may request (so long as no Default or
Event of Default exists), to the funding of any Advance in respect of which such
Defaulting Investor has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Co-Issuers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Investor’s potential
future funding obligations with respect to Advances under this Agreement;
fourth, to the payment of any amounts owing to the Investors as a result of any
judgment of a court of competent jurisdiction obtained by any Investor against
such Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Co-Issuers as a
result of any judgment of a court of competent jurisdiction obtained by the
Co-Issuers against such Defaulting Investor as a result of such Defaulting
Investor’s breach of its obligations under this Agreement; and sixth, to such
Defaulting Investor or as otherwise directed by a court of competent
jurisdiction. Any payments, prepayments or other amounts paid or payable to a
Defaulting Investor that are applied (or held) to pay amounts owed by a
Defaulting Investor or to post cash collateral pursuant to this Section
9.18(c)(ii) shall be deemed paid to and redirected by such Defaulting Investor,
and each Investor irrevocably consents hereto. (d) If the Co-Issuers and the
Administrative Agent (acting at the direction of the Funding Agents) agree in
writing that an Investor is no longer a Defaulting Investor, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Investor
will, to the extent applicable, purchase that portion of outstanding Advances of
the other Investors or take such other actions as the Administrative Agent
(acting at the direction of the Funding Agents) may determine to be necessary to
cause the Advances to be held pro rata by the Investors in accordance with their
respective Commitments (without giving effect to Section 9.18(c)(iii)),
whereupon such Investor will cease to be a Defaulting Investor; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Co- Issuers while that Investor was a Defaulting
Investor; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Investor to
54 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag059.jpg]
Investor will constitute a waiver or release of any claim of any party hereunder
arising from that Investor’s having been a Defaulting Investor. SECTION 9.19 No
Fiduciary Duties. Each of the Property Manager and the Co- Issuers acknowledge
and agree that in connection with the transaction contemplated in this
Agreement, or any other services the Investors may be deemed to be providing
hereunder, notwithstanding any preexisting relationship, advisory or otherwise,
between the parties or any oral representations or assurances previously or
subsequently made by the Investors: (a) no fiduciary or agency relationship
between any of the Property Manager, the Co-Issuers and any other person, on the
one hand, and the Investors or any of its Affiliates (or any agent, adviser or
representative of any of the foregoing), on the other, exists; (b) the Investors
are not acting as advisor, expert or otherwise, to the Property Manager or the
Co-Issuers, and such relationship between any of the Property Manager or the
Co-Issuers, on the one hand, and the Investors or any of its respective
affiliates (or any agent, adviser or representative of any of the foregoing), on
the other, is entirely and solely commercial, based on arms-length negotiations;
(c) any duties and obligations that the Investors may have to the Property
Manager and any of the Co-Issuers shall be limited to those duties and
obligations specifically stated herein; (d) the Investors and its respective
affiliates (or any agent, adviser or representative of any of the foregoing) may
have interests that differ from those of the Property Manager or any of the
Co-Issuers; and (e) the Property Manager and the Co-Issuers have consulted their
own legal and financial advisors to the extent they deemed appropriate. Each of
the Property Manager and the Co-Issuers hereby waive any claims that Property
Manager or the Co-Issuer may have against the Investors with respect to any
breach of fiduciary duty in connection with the Series 2018-1 Class A Notes.
SECTION 9.20 No Guarantee by the Parent or the Property Manager. The execution
and delivery of this Agreement by the Parent and the Property Manager shall not
be construed as a guarantee or other credit support by the Parent or the
Property Manager of the obligations of the Co- Issuers hereunder. Neither the
Parent nor the Property Manager shall be liable in any respect for any
obligation of the Co-Issuers hereunder or any violation by any Co-Issuer of its
covenants, representations and warranties or other agreements and obligations
hereunder. SECTION 9.21 Term; Termination of Agreement. This Agreement shall
terminate upon the earliest to occur of (x) the permanent reduction of the
Series 2018-1 Class A Notes Maximum Principal Amount to zero in accordance with
Section 2.05(a) and payment in full of all monetary obligations in respect of
the Series 2018-1 Class A Notes, (y) the payment in full of all monetary
obligations in respect of the Series 2018-1 Class A Notes on or after the Series
2018-1 Class A Anticipated Repayment Date and (z) the satisfaction and discharge
of the Indenture and the Series 2018-1 Supplement pursuant to Article 9 of the
Indenture. SECTION 9.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action or any such liability, including, if
applicable: 55 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag060.jpg]
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. For purposes of this Section
9.22: “Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time. “EEA Member Country”
means any member state of the European Union, Iceland, Liechtenstein and Norway.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time. “Resolution Authority” means any legal body which has authority to
exercise any Write- down and Conversion Powers. “Write-down and Conversion
Powers” means in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule. SECTION 9.23
Joint and Several Obligations of the Co-Issuers; Designation of Property Manager
as Representative and Agent. (a) Each Co-Issuer agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to each
Investor, each Funding Agent and the Administrative Agent the prompt payment of
all obligations under the Series 2018-1 Class A Notes and all other amounts owed
by any Co-Issuer hereunder to each Investor, each Funding Agent and the
Administrative Agent, and the prompt performance of all agreements under the
Transaction Documents. (b) The Co-Issuers hereby designate the Property Manager
as their representative and agent on its behalf for the purposes of issuing
requests for Borrowing and giving instructions with respect to the disbursement
of the proceeds of the Advances (and such proceeds may be advanced hereunder at
such direction), giving and receiving all other notices and consents hereunder
or under any of the Series 2018-1 Class A Notes and taking all other actions
(including in respect of compliance with covenants) on behalf of the Co-Issuers
hereunder or under any Series 2018-1 Class A Notes. The Property Manager hereby
accepts such appointment. Each Investor, each Funding Agent and the
Administrative Agent may regard any notice or other communication pursuant to
any Transaction Document from the Property Manager as a notice or communication
from the Co-Issuers, and may give any notice or communication required or
permitted to be given to the Co-Issuers hereunder to the 56
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag061.jpg]
Property Manager on behalf of the Co-Issuers. The Co-Issuers agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Property Manager will be deemed for all
purposes to have been made by the Co-Issuers and shall be binding upon and
enforceable against the Co-Issuers to the same extent as if the same had been
made directly by the Co-Issuers. SECTION 9.24 Patriot Act. In accordance with
the USA PATRIOT Act, to help fight the funding of terrorism and money laundering
activities, any Investor may obtain, verify and record information that
identifies individuals or entities that establish a relationship with such
Investor. Such Investor may ask for the name, address, tax identification number
and other information that will allow it to identify the individual or entity
who is establishing the relationship or opening the account. Such Investor may
also ask for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided. [REMAINDER OF THIS
PAGE INTENTIONALLY LEFT BLANK] 57 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag062.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written. SPIRIT MASTER FUNDING, LLC, as Co-Issuer By: SMTA SPE
Manager, LLC, its manager By: Name: Rica=~:;gue, Title: Authorized Signatory
SPIRIT MASTER FUNDING II, LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its
manager By: Name ~;Jte, Title: Authorized Signatory SPIRIT MASTER FUNDING III,
LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its manager By:
---~=:::::i:=---------­ Name: Ricardo odriguez Title: Authorized Signatory
SPIRIT MASTER FUNDING VI, LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its
manager By: Nam~ Rodrigue, Title: Authorized Signatory Signature Page to Class A
Note Purchase Agreement (Series 2018-1 Class A)



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag063.jpg]
SPIRIT MASTER FUNDING VIII, LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its
manager By, Name~Ri~~~ driguez Title: Authorized Signatory Signature Page to
Class A Note Purchase Agreement (Series 2018-1 Class A)



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag064.jpg]
SPIRIT MTA REIT, as Parent By: Spirit MTA OP Holdings, LLC, its manager By:
Name, Ric:JifL Title: Chief Executive Officer, President, Chief Financial
Officer and Treasurer Signature Page to Class A Note Purchase Agreement (Series
2018-1 Class A)



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag065.jpg]
SPIRIT REALTY, L.P ., as Property Manager By: Spirit General OP Holdings, its
manager Name: Michael Hughes Title: Executive Vice President, Chief Financial
Officer and Treasurer The Co-Issuers, the Support Provider and the Property
Manager at the following address: 2727 N. Harwood Street Ste 300 Dallas, TX
75201 Signature Page to Class A Note Purchase Agreement (Series 2018-1 Class A)



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag066.jpg]
By: arne: Title: Chi Signature Page to Class A ote Purchase Agreement (Seri es
2018-1 Class A)



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag067.jpg]
BARCLAYS BA K PLC, ame: Chi - ong Choe Title: irector BA RCLAYS BANK PLC Name:
Title: Signature Page to Class A ote Purchase Agreement (Series 2018- 1 Class A)



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag068.jpg]
Na me: Title: Signature Page to Class A ote Purchase Agreement (Series 20 I 8- I
Class A)



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag069.jpg]
SCHEDULE I TO CLASS A NOTE PURCHASE AGREEMENT INVESTOR GROUPS AND COMMITMENTS
Investor Maximum Investor Conduit Committed Note Commitment Group/Funding Group
Principal Investor (if any) Purchaser(s) Amount Agent Amount Barclays Bank PLC
$50,000,000 Sheffield Barclays Bank PLC $50,000,000 Receivables Company LLC
Schedule I-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag070.jpg]
SCHEDULE II TO CLASS A NOTE PURCHASE AGREEMENT NOTICE ADDRESSES FOR LENDER
PARTIES AND AGENTS Conduit Investor Sheffield Receivables Company LLC Sheffield
Receivables Company LLC 745 Seventh Avenue, 5th Floor New York, New York 10019
Attention: Chin-Yong Choe Telephone: 212-528-8159 Email:
BarCapConduitOps@barclays.com; ASGReports@barclays.com;
chin-yong.choe@barclays.com; peter.walgren@barclays.com; tara.chick@barclays.com
Committed Note Purchaser Barclays Bank PLC Barclays Bank PLC 745 Seventh Avenue,
5th Floor New York, New York 10019 Attention: Chin-Yong Choe Telephone:
212-528-8159 Email: BarCapConduitOps@barclays.com; ASGReports@barclays.com;
chin-yong.choe@barclays.com; peter.walgren@barclays.com; tara.chick@barclays.com
Schedule II-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag071.jpg]
Funding Agent Barclays Bank PLC Barclays Bank PLC 745 Seventh Avenue, 5th Floor
New York, New York 10019 Attention: Chin-Yong Choe Telephone: 212-528-8159
Email: BarCapConduitOps@barclays.com; ASGReports@barclays.com;
chin-yong.choe@barclays.com; peter.walgren@barclays.com; tara.chick@barclays.com
Schedule II-2 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag072.jpg]
Administrative Agent Barclays Bank PLC Barclays Bank PLC 745 Seventh Avenue, 5th
Floor New York, New York 10019 Attention: Chin-Yong Choe Telephone: 212-528-8159
Email: BarCapConduitOps@barclays.com; ASGReports@barclays.com;
chin-yong.choe@barclays.com; peter.walgren@barclays.com; tara.chick@barclays.com
Schedule II-3 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag073.jpg]
SCHEDULE III TO CLASS A NOTE PURCHASE AGREEMENT ADDITIONAL CLOSING CONDITIONS
The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c): (a) All corporate proceedings and
other legal matters incident to the authorization, form and validity of each of
the Transaction Documents, and all other legal matters relating to the
Transaction Documents and the transactions contemplated thereby, shall be
reasonably satisfactory in all material respects to the Administrative Agent,
Co-Issuers, the Property Manager and the Parent shall have furnished to the
Funding Agent all documents and information that the Funding Agents or their
counsel may reasonably request to enable them to pass upon such matters. (b)
Richards, Layton & Finger, P.A., as Delaware counsel to the Co-Issuers and the
Property Manager, shall have furnished to the Administrative Agent and the
Investors written opinions that are customary for transactions of this type,
including with respect to certain corporate matters and the applicability of
Delaware law to the determination of what persons have the authority to file a
voluntary bankruptcy petition on behalf of the Co-Issuers, and reasonably
satisfactory in form and substance to counsel to the Funding Agent, addressed to
the Funding Agent, the Administrative Agent and Investors and dated the Series
2018-1 Closing Date. (c) Latham & Watkins LLP, as counsel to the Co-Issuers, the
Property Manager and the Parent, shall have furnished to the Funding Agent, the
Administrative Agent and the Investors written opinions (or a reaffirmation of
the opinion or opinions of Latham & Watkins LLP covering the same matters) that
are customary for transactions of this type, and including with respect to
certain corporate, securities and investment company act matters, security
interest matters, “non-consolidation” matters and tax matters, and in each case
reasonably satisfactory in form and substance to counsel to the Funding Agent,
addressed to the Funding Agent and the Administrative Agent and Investors and
dated the Series 2018-1 Closing Date. (d) Dentons US LLP, as counsel to the
Indenture Trustee, shall have furnished to the Administrative Agent and the
Investors written opinions that are customary for transactions of this type,
reasonably satisfactory in form and substance to counsel to the Funding Agent,
addressed to the Funding Agent and the Administrative Agent and Investors and
dated the Series 2018-1 Closing Date. (e) In-house counsel of the Co-Issuers and
the Parent shall have furnished or caused to be furnished to the Administrative
Agent and the Investors written opinions that are customary for transactions of
this type, reasonably satisfactory in form and substance to the Funding Agent,
addressed to the Funding Agent and the Administrative Agent and Investors and
dated the Series 2018-1 Closing Date. (f) Each of the Co-Issuers, the Parent and
the Property Manager, as applicable, shall have furnished or caused to be
furnished to the Funding Agent a certificate signed by two managers, officers or
other authorized signatory of the Co-Issuers, the Parent and the Property
Manager, as applicable, or other officers reasonably satisfactory to the Funding
Agents, dated as of the Series 2018-1 Closing Date, as to such matters as the
Funding Agents may reasonably request, including, without limitation, a
statement that: (i) the representations, warranties and agreements of the
Co-Issuers, the Parent and the Property Manager, as applicable, in any other
Transaction Document to Schedule III-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag074.jpg]
which any of the Co-Issuers, the Parent and the Property Manager, as applicable,
is a party are true and correct (A) if qualified as to materiality, in all
respects, and (B) if not so qualified, in all material respects, on and as of
the Series 2018-1 Closing Date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct (x) if qualified as to materiality, in all respects, and (y) if not so
qualified, in all material respects, as of such earlier date), and the
Co-Issuers, the Parent and the Property Manager, as applicable, has complied in
all material respects with all its agreements contained herein and in any other
Transaction Document to which it is a party and satisfied all the conditions on
its part to be performed or satisfied hereunder or thereunder at or prior to the
Series 2018-1 Closing Date and (ii) in the case of the Co-Issuers and the
Property Manager, there shall exist at and as of the Series 2018-1 Closing Date
no condition that would constitute an “Event of Default” (or an event that with
notice or the lapse of time, or both, would constitute an “Event of Default”)
under, and as defined in, the Indenture. (g) The Property Manager and the
Co-Issuers shall have executed and delivered an amendment to the Property
Management Agreement, and the Funding Agent shall have received a duly executed
copy thereof. (h) The Property Manager, the Co-Issuers and the Back-Up Manager
shall have executed and delivered the Property Management Agreement, and the
Funding Agent shall have received a duly executed copy thereof. (i) The
Co-Issuers and the Indenture Trustee shall have executed and delivered the
Indenture, and the Funding Agent shall have received a duly executed copy
thereof. (j) The Series 2018-1 Supplement shall have been duly executed and
delivered by the Co- Issuers and the Indenture Trustee. (k) The Series 2018-1
Class A Notes shall have been duly executed and delivered by the Co- Issuers and
duly authenticated by the Indenture Trustee, and the Funding Agent shall have
received duly executed copies thereof. (l) Each other Transaction Documents
(excluding any Series Supplements and other Transaction Documents relating
solely to a Series other than the Series 2018-1 Notes) shall have been duly
executed and delivered by the respective parties thereto, and the Funding Agent
shall have received duly executed copies thereof. (m) Each of the Transaction
Documents shall be in full force and effect. (n) The Co-Issuers shall have
furnished to the Funding Agent a certificate, in form and substance reasonably
satisfactory to the Funding Agent and dated as of the Series 2018-1 Closing
Date, of an authorized signatory of such entity (or other officers reasonably
satisfactory to the Funding Agent) that such entity will be Solvent (as defined
below) immediately after the consummation of the transactions contemplated by
this Agreement. As used herein, “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of the relevant entity are not less than the total
amount required to pay the probable liabilities of such entity on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (ii) the relevant entity is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business,
(iii) Schedule III-2 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag075.jpg]
assuming the completion of the transactions contemplated by the Transaction
Documents, the relevant entity is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (iv) the relevant entity is
not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such entity is engaged, and (v) the relevant entity is not a
defendant in any civil action that would reasonably be likely to result in a
judgment that such entity is or would become unable to satisfy. In computing the
amount of such contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability. (o) None of the
transactions contemplated by this Agreement shall be subject to an injunction
(temporary or permanent) and no restraining order or other injunctive order
shall have been issued; and there shall not have been any legal action, order,
decree or other administrative proceeding instituted or (to the knowledge of the
Co-Issuers or the Property Manager) overtly threatened against the Co-Issuers,
the Property Manager or the Parent that would reasonably be expected to
adversely impact the issuance of the Series 2018-1 Notes or any other
transactions contemplated by the Transaction Documents. (p) The representations
and warranties of each of the Co-Issuers, the Property Manager and the Parent
contained in the Transaction Documents to which it is a party will be true and
correct (i) if qualified as to materiality, in all respects, and (ii) if not so
qualified, in all material respects, as of the Series 2018-1 Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct (x) if qualified as to
materiality, in all respects, and (y) if not so qualified, in all material
respects, as of such earlier date). (q) On or prior to the Series 2018-1 Closing
Date, the Co-Issuers, the Property Manager and the Parent shall have furnished
to the Funding Agent and the Investors such further certificates and documents
as the Funding Agent or any Investor may reasonably request. All opinions,
letters, evidence and certificates mentioned above or elsewhere in this
Agreement shall be deemed to be in compliance with the provisions hereof only if
they are in form and substance reasonably satisfactory to counsel for the
Funding Agent. Schedule III-3 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag076.jpg]
SCHEDULE IV TO CLASS A NOTE PURCHASE AGREEMENT U.S. RISK RETENTION DISCLOSURE I.
U.S. Risk Retention Disclosure on or prior to the Series 2018-1 Closing Date.
The Parent hereby makes the following disclosure to the Series 2018-1 Class A
Noteholders as of the date hereof pursuant to Regulation RR, 17 C.F.R. Part 246
(the “U.S. Risk Retention Rules”): A. The Parent to Hold an Eligible Horizontal
Residual Interest. The U.S. Risk Retention Rules require the “sponsor” of a
“securitization transaction” (or a “majority-owned affiliate” of the sponsor)
(each as defined in the U.S. Risk Retention Rules) to retain an economic
interest in the credit risk of securitized assets in accordance with the
requirements of the U.S. Risk Retention Rules. To comply with the U.S. Risk
Retention Rules, the Parent, as sponsor of the securitization transaction
involving the Series 2018-1 Class A Notes, will have on its behalf, SMTA
Financing JV, LLC, a majority-owned affiliate of Parent, retain an “eligible
horizontal residual interest” (as defined in the U.S. Risk Retention Rules, an
“EHRI”) in the form of 100% of the limited liability company interests in the
Co-Issuers (such limited liability company interests, the “Retained Interest”).
An EHRI is defined under the U.S. Risk Retention Rules as, with respect to any
securitization transaction, an ABS interest in the issuing entity: (1) that is
an interest in a single class or multiple classes in the issuing entity,
provided that each interest meets, individually or in the aggregate, all of the
requirements of this definition; (2) with respect to which, on any payment date
or allocation date on which the issuing entity has insufficient funds to satisfy
its obligation to pay all contractual interest or principal due, any resulting
shortfall will reduce amounts payable to the eligible horizontal residual
interest prior to any reduction in the amounts payable to any other ABS
interest, whether through loss allocation, operation of the priority of
payments, or any other governing contractual provision (until the amount of such
ABS interest is reduced to zero); and (3) that, with the exception of any
non-economic REMIC (as defined in 26 U.S.C. 860D) residual interest, has the
most subordinated claim to payments of both principal and interest by the
issuing entity. An “ABS Interest” is defined under the U.S. Risk Retention Rules
as: (1) any type of interest or obligation issued by an issuing entity, whether
or not in certificated form, including a security, obligation, beneficial
interest or residual interest (other than (i) a non-economic residual interest
issued by a REMIC or (ii) an uncertificated regular interest in a REMIC that is
held by another REMIC, where both REMICs are part of the same structure and a
single REMIC in that structure issues ABS interests to investors), payments on
which are primarily dependent on the cash flows of the collateral owned or held
by the issuing entity; and (2) does not include common or preferred stock,
limited liability interests, partnership interests, trust certificates, or
similar interests that: (i) are issued primarily to evidence ownership of the
issuing entity; and (ii) the payments, if any, on which are not primarily
dependent on the cash flows of the collateral held by the issuing entity; and
(3) does not include the right to receive payments for services provided by the
holder of such right, including servicing, trustee services and custodial
services. Under the U.S. Risk Retention Rules, the EHRI must have a fair value
equal to at least 5% of the fair value of all ABS interests in the Co-Issuers
issued as part of the securitization transaction. Such fair value is determined
as of the closing date for the securitization transaction using a fair value
measurement framework under GAAP. The Co-Issuers’ ABS interests issued as part
of the Co-Issuers’ securitization transaction contemplated by the Transaction
Documents are (i) the Series 2018-1 Notes and (ii) all Related Series Notes.
Schedule IV-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag077.jpg]
SMTA Financing JV, LLC is a direct and indirect wholly-owned subsidiary of the
Parent, and thus is a majority-owned affiliate under the U.S. Risk Retention
Rules. Under the U.S. Risk Retention Rules, the sponsor (or a majority-owned
affiliate of the sponsor) is required to retain the EHRI until the latest of (i)
the second anniversary of the Closing Date, (ii) the date on which the total
unpaid principal balance (if applicable) of the securitized assets that
collateralize this securitization transaction has been reduced to 33% of the
total unpaid principal balance of such securitized assets as of the Statistical
Disclosure Date, and (iii) the date the Series 2018-1 Class A Notes Maximum
Principal Amount has been reduced to 33% or less of the Series 2018-1 Class A
Notes Maximum Principal Amount. None of the sponsor or any of its majority-owned
affiliates may sell, transfer, hedge or pledge the EHRI during this period other
than as permitted by the U.S. Risk Retention Rules. As the holder of the
Retained Interest, SMTA Financing JV, LLC will have the ability to receive all
funds available to the Co-Issuers not needed to make payments on the Series
2018-1 Notes or to pay other expenses with respect to the Collateral Pool and
this securitization transaction, and will not receive any payments in respect of
the Retained Interest on any Payment Date on which the Co-Issuers have
insufficient funds to satisfy in full all of its other obligations payable on
such Payment Date, including all interest and principal owing in respect of the
Series 2018-1 Notes on such Payment Date. The payments available to SMTA
Financing JV, LLC through the Retained Interest will be primarily dependent on
the cash flows of the collateral pledged to secure the Notes. As described more
fully below, the fair value of the Retained Interest on the Closing Date will be
at least 5% of the fair value of all ABS interests of the Co-Issuers are issued
as part of the securitization transaction involving the issuance of the Series
2018-1 Notes on the Closing Date. B. Terms of the Retained Interest. SMTA
Financing JV, LLC as a majority-owned affiliate of the Parent, will hold the
Retained Interest on behalf of the Parent. The Retained Interest will represent
the right to receive certain distributions of funds from the Co-Issuers not
otherwise needed to make payments or deposits under the Transaction Documents.
Distributions on the Retained Interest will depend primarily on the net cash
flows of the collateral available to the Co-Issuers. Because the Retained
Interest will be subordinated to each Class of Notes in accordance with Section
2.11 of the Indenture and will be entitled only to amounts not needed to make
payments or deposits under the Transaction Documents on each Payment Date, the
Retained Interest will absorb any losses on the Collateral prior to any other
ABS interest issued by the Co-Issuers, including the Notes. In order to comply
with the U.S. Risk Retention Rules, SMTA Financing JV, LLC will hold the entire
Retained Interest on the Closing Date and will continue to hold such Retained
Interest on an ongoing basis for so long as required by the U.S. Risk Retention
Regulations. As indirect holder of the Retained Interest, the Parent will have
the right to direct the Co-Issuers in accordance with the terms of the
Co-Issuers’ limited liability company agreement, including by appointing the
directors of the Co-Issuers. Further, in accordance with the terms of the
Co-Issuers’ limited liability company agreement, neither SMTA Financing JV, LLC
nor the Parent will be required to make any additional capital contributions to
the Co-Issuers; provided, however, that the Parent may make additional capital
contributions to the Co-Issuers at any time. C. Fair Value of ABS interests, Key
Inputs and Assumptions and Valuation Methodology. The fair value of all of the
ABS interests of the Co-Issuers issued as part of the Co-Issuers’ securitization
transaction involving the issuance of the Series 2018-1 Class A Notes is
determined using a GAAP fair value measurement framework with both observable
and unobservable inputs. Under GAAP, Schedule IV-2 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag078.jpg]
the significance of inputs in measuring fair value are reflected in a hierarchy,
with Level 1 inputs favored over Level 2 inputs and Level 2 inputs favored over
Level 3 inputs.  Level 1 inputs include quoted prices for identical instruments
and are the most observable,  Level 2 inputs include quoted prices for similar
instruments and observable inputs such as interest rates and yield curves, and 
Level 3 inputs include data not observable in the market and reflect management
judgment about the assumptions market participants would use in pricing the
instrument. The pre-closing determination of the fair value of the Series 2018-1
Notes is categorized within Level 2 of the hierarchy, reflecting observable
inputs such as yield rates. The post-closing determination of the fair value of
the Series 2018-1 Notes will be categorized within Level 1 of the hierarchy. The
fair value of the Retained Interest is categorized within Level 3 of the
hierarchy, as many of the inputs to the fair value calculation for the Retained
Interest are generally not observable. In determining the fair value of the ABS
interests of the Co-Issuers, the Parent and the Co-Issuers used the inputs and
assumptions set forth below, which are intended solely for the purpose of
determining these fair values in accordance with the requirements of the U.S.
Risk Retention Rules, and should not be relied upon by investors for any other
purpose:  the Series 2018-1 Class A Notes Maximum Principal Amount will be
$50,000,000;  the full amount of the Series 2018-1 Class A Note Notes Maximum
Principal Amount is drawn and outstanding as of the Closing Date in accordance
with the terms of the Indenture and the Class A Note Purchase Agreement (other
than any limitations that would not allow the Co-Issuers to draw the full amount
of the Class A Notes Maximum Principal Amount on the Closing Date);  the fair
value of the Aggregate Note Principal Balance of each Class of Notes (other than
the Series 2018-1 Notes) expected to be outstanding as of the Series 2018-1
Closing Date is $1,947,078,284 as of the Determination Date in October 2018. The
fair value of each Class of Notes (other than the Series 2018-1 Notes) reflects
a determination by the sponsor and the Issuer, using marks and input on such
Notes provided by market participants in the Notes, of the price a third-party
investor would pay to purchase, on the Series 2018-1 Closing Date, such Notes; 
the fair value of the Closing Date Collateral Pool is equal to the aggregate
Appraised Value thereof as of the Determination Date in October 2018, which is
$2,637,246,675. The fair value of the Closing Date Collateral Pool reflects a
determination by an independent, third-party appraiser of the value of the
Mortgage Loans, Mortgaged Property and related Tenant Leases, taking into
consideration, among other things, the cash flows, default rates, payment rate,
upcoming terminations and other attributes of the assets;  the fair value of
the Aggregate Note Principal Balance of each Class of Notes (other than the
Series 2018-1 Notes) expected to be outstanding as of the Series 2018-1 Closing
Date and the fair value of the Closing Date Collateral Pool on the Series 2018-1
Closing Date is equal to their respective fair values as of the Determination
Date in October 2018;  the fair value of the Retained Interest is equal to the
aggregate Appraised Value less the fair value of the Aggregate Outstanding Notes
as of the Series 2018-1 Closing Date;  the Issuers will not have any material
assets other than the Collateral; and  other than the Notes and the Related
Series Notes, the Co-Issuers will not have any indebtedness. Schedule IV-3
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag079.jpg]
Based on the foregoing inputs and assumptions, the Series 2018-1 Notes will have
an aggregate fair value of $50,000,000 on the Closing Date. Based on the
foregoing, the EHRI (as represented by the Retained Interest) will have a fair
value equal to the fair value of the Closing Date Mortgage Loans and the related
Tenant Leases (or $2,637,246,675) less the fair value of the Aggregate
Outstanding Notes (including the Series 2018-1 Notes) as of the Closing Date
(or, $1,997,078,284), or $640,168,391 on the Closing Date. As such, the fair
value of the Retained Interest, expressed as a percentage of the fair value of
all ABS interests of the Co-Issuers issued as part of the securitization
transaction, will be approximately 32.1%. The fair value of the EHRI is required
to be at least 5% of the fair value of all ABS interests of the Co-Issuers
issued as part of the securitization transaction involving the issuance of the
Series 2018-1 Notes. II. U.S. Risk Retention Disclosure following the Series
2018-1 Closing Date. The Parent shall make (or cause to have been made) the
following disclosure in the first Monthly Report to be delivered following the
Series 2018-1 Closing Date as the same shall be set forth in the first Indenture
Trustee Report to be delivered to the Series 2018-1 Class A Noteholders pursuant
to the Indenture following the Series 2018-1 Closing Date: (a) if different from
the fair value disclosure above, the fair value on the Series 2018-1 Closing
Date (expressed as a percentage of the fair value of all of the “ABS interests”
(as defined in the U.S. Risk Retention Rules) in the Co-Issuers issued as part
of the securitization transaction contemplated by the Transaction Documents and
as a dollar amount) of the Retained Interest based on actual sale prices and
finalized sizes of the Series 2018-1 Notes; (b) the fair value on the Series
2018-1 Closing Date (expressed as a percentage of the fair value of all of the
ABS interests of the Co-Issuers issued as part of the securitization transaction
contemplated by the Transaction Documents and as a dollar amount) of the
Retained Interest that the sponsor (or majority-owned affiliate of the sponsor)
is required to retain, as set forth above; and (c) to the extent the valuation
methodology or any of the key inputs and assumptions that were used in
calculating the fair value or range of fair values disclosed herein materially
differs from the methodology or key inputs and assumptions used to calculate the
fair value as of the Series 2018-1 Closing Date as set forth in such Monthly
Report as the same shall be set forth in such Indenture Trustee Report,
descriptions of those material differences. Schedule IV-4 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag080.jpg]
SCHEDULE V TO CLASS A NOTE PURCHASE AGREEMENT E.U. RISK RETENTION DISCLOSURE
Spirit MTA REIT shall make the following disclosures (i) by an electronic mail
to the Indenture Trustee in the manner set forth in the Indenture at least two
(2) Business Days prior to the date of delivery of each Indenture Trustee Report
under the Indenture in order to permit the Indenture Trustee to confirm that the
disclosures have been made in the Indenture Trustee Report to be made available
to the Series 2018-1 Class A Noteholders on a monthly basis, (ii) promptly
following the occurrence and continuation of an Event of Default and (iii)
promptly following written request by any Series 2018-1 Class A Noteholder
following a material change in the performance of the Collateral underlying the
Series 2018-1 Class A Notes or material breach to the Transaction Documents as
determined by such Series 2018-1 Class A Noteholder: (a) that Spirit MTA REIT
believes that it should qualify as an originator as defined in Regulation (EU)
No. 575/2013 (the “E.U. Capital Requirements Regulation”) for the purposes of
the securitization transaction contemplated by the Transaction Documents on the
basis that it has, either itself or through related entities, been involved in
the original negotiation of a proportion of the portfolio of Tenant Leases held
by Spirit MTA REIT as of the Series 2018-1 Closing Date; (b) that Spirit MTA
REIT continues to retain, on an ongoing basis, a material net economic interest
of not less than 5% of the securitisation by (i) retaining indirectly 100% of
the limited liability company interest in SMTA Financing JV, LLC; and (ii)
causing SMTA Financing JV, LLC to directly retain 100% of the limited liability
company interests in the Co-Issuers (the “E.U. Retained Interest”); (c) that
Spirit MTA REIT believes that the E.U. Retained Interest comprises an interest
in the first loss tranche within the meaning of paragraph 1(d) of Article 405 of
the E.U. Capital Requirements Regulation as supplemented by Article 8, paragraph
1(b) of Commission Delegated Regulation (EU) No 625/2014, paragraph 1(d) of
Article 51 of the AIFMD Level 2 Regulation and paragraph 2(d) of Article 254 of
the Solvency II Level 2 Regulation; and (d) that none of Spirit MTA REIT or any
of its subsidiaries or affiliates has financed, transferred, hedged or otherwise
mitigated its credit risk under or associated with the EU Retained Interest,
except to the extent permitted under the E.U. Retention Requirements.
Capitalized terms used and not defined in this Schedule V shall be identified as
having the meanings set forth or incorporated by reference in the Series 2018-1
Class A Note Purchase Agreement. Schedule V-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag081.jpg]
EXHIBIT A TO CLASS A NOTE PURCHASE AGREEMENT ADVANCE REQUEST SPIRIT MASTER
FUNDING, LLC, SPIRIT MASTER FUNDING II, LLC, SPIRIT MASTER FUNDING III, LLC,
SPIRIT MASTER FUNDING VI, LLC, and SPIRIT MASTER FUNDING VIII, LLC SERIES 2018-1
NET-LEASE MORTGAGE VARIABLE FUNDING NOTES, CLASS A TO: Spirit Master Funding,
LLC Spirit Master Funding II, LLC Spirit Master Funding III, LLC Spirit Master
Funding VI, LLC Spirit Master Funding VIII, LLC 2727 N. Harwood St., Suite 300
Dallas, TX 75201 with a copy to: Barclays Bank PLC 745 Seventh Avenue, 5th Floor
New York, New York 10019 Re.: Spirit Master Funding, LLC, Spirit Master Funding
II, LLC, Spirit Master Funding III, LLC, Spirit Master Funding, VI, LLC and
Spirit Master Funding VIII, LLC; Series 2018-1 Class A Notes Ladies and
Gentlemen: This Advance Request is delivered to you pursuant to Section 2.03 of
that certain Series 2018-1 Class A Note Purchase Agreement, dated as of November
1, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof, the “Series 2018-1 Class
A Note Purchase Agreement”; terms defined therein being used herein as therein
defined) among Spirit Master Funding, LLC, Spirit Master Funding II, LLC, Spirit
Master Funding III, LLC Spirit Master Funding VI, LLC and Spirit Master Funding
VIII, LLC, as the Co-Issuers, Spirit Realty, L.P., as the Property Manager, the
Conduit Investor, the Committed Note Purchaser for each Investor Group, the
Funding Agent, and Barclays Bank PLC, as Administrative Agent. Unless otherwise
defined herein or as the context otherwise requires, terms used herein have the
meaning assigned thereto under or as provided in the Recitals and Section 1.01
of the Series 2018-1 Class A Note Purchase Agreement. The undersigned hereby
requests that Advances be made in the aggregate principal amount of $ on ,
20___. A-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag082.jpg]
[IF THE CO-ISSUERS ARE ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE
MADE IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A NOTE PURCHASE AGREEMENT,
ADD THE FOLLOWING SENTENCE: The undersigned hereby elects that the Advances that
are not funded at the CP Rate by an Eligible Conduit Investor shall be
Eurodollar Advances and the related Eurodollar Interest Accrual Period shall
commence on the date of such Eurodollar Advances and end on but excluding the
date [one month subsequent to such date] [two months subsequent to such date]
[three months subsequent to such date] [six months subsequent to such date]. The
undersigned hereby acknowledges that the delivery of this Advance Request and
the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2018-1 Class A Note Purchase Agreement have been satisfied and all
statements set forth in Section 6.01 of the Series 2018-1 Class A Note Purchase
Agreement are true and correct, including the following: 1. the Class A LTV
Ratio is equal to or less than 70%, the calculation of which is set forth in
reasonable detail on Annex A attached hereto 2. the Average Cashflow Coverage
Ratio for the most recently ended three-month period, as of the last day of the
immediately preceding calendar month, as set forth in the most recent
Determination Date Report is greater than or equal to 1.40:1.00; and 3. the
Series 2018-1 Class A Outstanding Principal Amount does not exceed the Series
2018-1 Class A Notes Maximum Principal Amount after giving effect to any
reduction thereto pursuant to Section 2.05, The undersigned hereby certifies
that each Mortgaged Loan and each commercial property acquired by the Co-Issuers
after the Series 2018-1 Closing Date is listed in Annex A hereto and that each
such Mortgaged Loan and commercial property is a Qualified Mortgage Loan and
Qualified Mortgaged Property, respectively, except as set forth on Annex A, and
the Appraised Values of each such commercial property is set forth on Annex A.
The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.
Please wire transfer the proceeds of the Advances to the Co-Issuers pursuant to
the following instructions: [insert payment instruction for payment to
Co-Issuers] A-2 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag083.jpg]
The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this ____ day of _____________, 20__. [SPIRIT MASTER FUNDING,
LLC SPIRIT MASTER FUNDING II, LLC SPIRIT MASTER FUNDING III, LLC SPIRIT MASTER
FUNDING VI, LLC SPIRIT MASTER FUNDING VIII, LLC By: SMTA SPE Manager, LLC, its
manager] [SPIRIT REALTY, L.P., as the Property Manager on behalf of the
Co-Issuers By: Spirit General OP Holdings, its manager] By: Name: Title: A-3
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag084.jpg]
ANNEX A TO ADVANCE REQUEST 1. Class A LTV Ratio: a. Aggregate Note Principal
Balances of all Outstanding Notes at such time b. Aggregate Collateral Value of
the Qualified Mortgage Loans and the Qualified Mortgaged Properties (that do not
otherwise secure Mortgage Loans) that are included in the Collateral Pool c.
aggregate amount by which the Asset Concentrations exceed the applicable Maximum
Asset Concentration with respect to such Qualified Mortgage Loans and the
Qualified Mortgaged Properties d. aggregate Net Release Price amount on deposit
in the Release Account e. a/((b-c)+d) f. Equal to or less than 70% Y/N 2.
Mortgaged Properties/Mortgage Loans acquired after Series 2018-1 Closing Date:
(Set forth each each Mortgaged Loan and each commercial property acquired by the
Co-Issuers after the Series 2018-1 Closing Date, whether such Mortgaged
Loan/commercial property is a Qualified Mortgage Loan/Qualified Mortgaged
Property, respectively, and the Appraised Values) A-4 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag085.jpg]
EXHIBIT B TO CLASS A NOTE PURCHASE AGREEMENT ASSIGNMENT AND ASSUMPTION
AGREEMENT, dated as of [ ], among [ ] (the “Transferor”), each purchaser listed
as an Acquiring Committed Note Purchaser on the signature pages hereof (each, an
“Acquiring Committed Note Purchaser”), the Funding Agent with respect to such
Acquiring Committed Note Purchaser listed on the signature pages hereof (each, a
“Funding Agent”), and the Co-Issuers listed on the signature pages hereof. W I T
N E S S E T H: WHEREAS, this Assignment and Assumption Agreement is being
executed and delivered in accordance with Section 9.17(a) of that certain Series
2018-1 Class A Note Purchase Agreement, dated as of February 16, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Series 2018-1 Class A Note
Purchase Agreement”; terms defined therein being used herein as therein defined)
among Spirit Master Funding, LLC, Spirit Master Funding II, LLC, Spirit Master
Funding III, LLC, Spirit Master Funding VI, LLC and Spirit Master Funding VII,
LLC, as the Co-Issuers, Spirit Realty, L.P., as the Property Manager, the
Conduit Investor, the Committed Note Purchaser for each Investor Group, the
Funding Agent, and Barclays Bank PLC, as the Administrative Agent; WHEREAS, each
Acquiring Committed Note Purchaser (if it is not already an existing Committed
Note Purchaser) wishes to become a Committed Note Purchaser party to the Series
2018-1 Class A Note Purchase Agreement; and WHEREAS, the Transferor is selling
and assigning to each Acquiring Committed Note Purchaser, [all] [a portion of]
its rights, obligations and commitments under the Series 2018-1 Class A Note
Purchase Agreement, the Series 2018-1 Class A Notes and each other Transaction
Document to which it is a party with respect to the percentage of its Commitment
Amount specified on Schedule I attached hereto; NOW, THEREFORE, the parties
hereto hereby agree as follows: Upon the execution and delivery of this
Assignment and Assumption Agreement by each Acquiring Committed Note Purchaser,
each related Funding Agent, the Transferor and, to the extent required by
Section 9.17(a) of the Series 2018-1 Class A Note Purchase Agreement, the
Co-Issuers (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2018-1 Class A Note Purchase Agreement for all
purposes thereof. The Transferor acknowledges receipt from each Acquiring
Committed Note Purchaser of an amount equal to the purchase price, as agreed
between the Transferor and such Acquiring Committed Note Purchaser (the
“Purchase Price”), of the portion being purchased by such Acquiring Committed
Note Purchaser (such Acquiring Committed Note Purchaser’s “Purchased
Percentage”) of (i) the Transferor’s Commitment under the Series 2018-1 Class A
Note Purchase Agreement and (ii) the Transferor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount. The Transferor hereby
irrevocably sells, assigns and transfers to each Acquiring Committed Note
Purchaser, without recourse, representation or warranty, and each Acquiring
Committed Note Purchaser hereby irrevocably purchases, takes and assumes from
the Transferor, such Acquiring Committed Note Purchaser’s Purchased Percentage
of (x) the Transferor’s Commitment under the Series 2018-1 Class A B-1
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag086.jpg]
Note Purchase Agreement and (y) the Transferor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount. The Transferor has
made arrangements with each Acquiring Committed Note Purchaser with respect to
[(i)] the portion, if any, to be paid, and the date or dates for payment, by the
Transferor to such Acquiring Committed Note Purchaser of any program fees,
undrawn facility fee, structuring and commitment fees or other fees
(collectively, the “Fees”) [heretofore received] by the Transferor pursuant to
Section 3.02 of the Series 2018-1 Class A Note Purchase Agreement prior to the
Transfer Issuance Date [and (ii) the portion, if any, to be paid, and the date
or dates for payment, by such Acquiring Committed Note Purchaser to the
Transferor of Fees or [ ] received by such Acquiring Committed Note Purchaser
pursuant to the Series 2018-1 Supplement from and after the Transfer Issuance
Date]. From and after the Transfer Issuance Date, amounts that would otherwise
be payable to or for the account of the Transferor pursuant to the Series 2018-1
Supplement or the Series 2018-1 Class A Note Purchase Agreement shall, instead,
be payable to or for the account of the Transferor and the Acquiring Committed
Note Purchasers, as the case may be, in accordance with their respective
interests as reflected in this Assignment and Assumption Agreement, whether such
amounts have accrued prior to the Transfer Issuance Date or accrue subsequent to
the Transfer Issuance Date. Each of the parties to this Assignment and
Assumption Agreement agrees that at any time and from time to time upon the
written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Assignment and Assumption
Agreement. By executing and delivering this Assignment and Assumption Agreement,
the Transferor and each Acquiring Committed Note Purchaser confirm to and agree
with each other, the other parties to the Series 2018-1 Class A Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2018-1 Supplement, the
Series 2018-1 Class A Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2018-1 Class A Notes, the Transaction Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Co-Issuers or the performance or observance by the Co-Issuers
of any of the Co-Issuers’ obligations under the Indenture, the Series 2018-1
Class A Note Purchase Agreement, the Transaction Documents or any other
instrument or document furnished pursuant hereto; (iii) each Acquiring Committed
Note Purchaser confirms that it has received a copy of the Indenture, the Series
2018-1 Supplement, the Series 2018-1 Class A Note Purchase Agreement and such
other Transaction Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (iv) each Acquiring Committed Note
Purchaser will, independently and without reliance upon the Administrative
Agent, the Transferor, the Funding Agent or any other Investor Group and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Series 2018-1 Class A Note Purchase Agreement; (v) each Acquiring Committed
Note Purchaser appoints and authorizes the Administrative Agent to take such
action and to exercise such powers under the Series 2018-1 Class A Note Purchase
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2018-1 Class A Note Purchase Agreement;
(vi) each Acquiring Committed Note Purchaser appoints and authorizes its related
Funding Agent to take such action as agent on its behalf and to exercise such
powers B-2 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag087.jpg]
under the Series 2018-1 Class A Note Purchase Agreement as are delegated to such
Funding Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2018-1 Class
A Note Purchase Agreement; (vii) each Acquiring Committed Note Purchaser agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Series 2018-1 Class A Note Purchase Agreement are required
to be performed by it as an Acquiring Committed Note Purchaser; and (viii) each
Acquiring Committed Note Purchaser hereby represents and warrants to the
Co-Issuers and the Property Manager that: (A) it has had an opportunity to
discuss the Co- Issuers’ and the Property Manager’s business, management and
financial affairs, and the terms and conditions of the proposed purchase, with
the Co-Issuers, and the Property Manager and their respective representatives;
(B) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the 1933 Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2018-1 Class A Notes; (C) it is purchasing the
Series 2018-1 Class A Notes for its own account, or for the account of one or
more “accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the 1933 Act that meet the criteria described in
clause (viii)(B) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the 1933 Act with respect to the Series 2018-1 Class A Notes; (D)
it understands that (I) the Series 2018-1 Class A Notes have not been and will
not be registered or qualified under the 1933 Act or any applicable state
securities laws or the securities laws of any other jurisdiction and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (II) the Co- Issuers are not required to register
the Series 2018-1 Class A Notes, (III) any permitted transferee hereunder must
meet the criteria described under clause (viii)(B) above and (IV) any transfer
must comply with the provisions of Section 2.05 of the Indenture and Section
9.03 or 9.17, as applicable, of the Series 2018-1 Class A Note Purchase
Agreement; (E) it will comply with the requirements of clause (viii)(D) above in
connection with any transfer by it of the Series 2018-1 Class A Notes; (F) it
understands that the Series 2018-1 Class A Notes will bear the legend set out in
the form of Series 2018-1 Class A Notes attached to the Series 2018-1 Supplement
and be subject to the restrictions on transfer described in such legend; (G) it
will obtain for the benefit of the Co-Issuers from any purchaser of the Series
2018-1 Class A Notes substantially the same representations and warranties
contained in the foregoing paragraphs; and (H) it has executed a Purchaser’s
Letter substantially in the form of Exhibit D to the Series 2018-1 Class A Note
Purchase Agreement. Schedule I hereto sets forth (i) the Purchased Percentage
for each Acquiring Committed Note Purchaser, (ii) the revised Commitment Amounts
of the Transferor and each Acquiring Committed Note Purchaser, and (iii) the
revised Maximum Investor Group Principal Amounts for the Investor Groups of the
Transferor and each Acquiring Committed Note Purchaser (it being understood that
if the Transferor was part of a Conduit Investor’s Investor Group and the
Acquiring Committed Note Purchaser is intended to be part of the same Investor
Group, there will not be any change to the Maximum Investor Group Principal
Amount for that Investor Group) and (iv) administrative information with respect
to each Acquiring Committed Note Purchaser and its related Funding Agent. This
Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the B-3
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag088.jpg]
application of the laws of any jurisdiction other than the State of New York,
and the obligations, rights and remedies of the parties hereto shall be
determined in accordance with such law. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ON THE SERIES 2018-1 CLASS A NOTE
PURCHASE AGREEMENT, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
ASSIGNMENT AND ASSUMPTION AGREEMENT OR THE SERIES 2018-1 CLASS A NOTE PURCHASE
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL
PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS ASSIGNMENT AND ASSUMPTION
AGREEMENT. B-4 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag089.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above. [ ], as Transferor By: Name: Title: By:
Name: Title: [ ], as Acquiring Committed Note Purchaser By: Name: Title: [ ], as
Funding Agent By: Name: Title: B-5 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag090.jpg]
CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: SPIRIT MASTER FUNDING, LLC, as
Co-Issuer By: SMTA SPE Manager, LLC, its manager By: Name: Title: SPIRIT MASTER
FUNDING II, LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its manager By: Name:
Title: SPIRIT MASTER FUNDING III, LLC, as Co-Issuer By: SMTA SPE Manager, LLC,
its manager By: Name: Title: SPIRIT MASTER FUNDING VI, LLC, as Co-Issuer By:
SMTA SPE Manager, LLC, its manager By: Name: Title: SPIRIT MASTER FUNDING VIII,
LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its manager B-6
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag091.jpg]
By: Name: Title: B-7 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag092.jpg]
SCHEDULE I TO ASSIGNMENT AND ASSUMPTION AGREEMENT LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS [____________________], as Transferor Prior Commitment
Amount: $[ ] Revised Commitment Amount: $[ ] Prior Maximum Investor Group
Principal Amount: $[ ] Revised Maximum Investor Group Principal Amount: $[ ]
Related Conduit Investor (if applicable) [ ] [ ], as Acquiring Committed Note
Purchaser Address: Attention: Telephone: Email: Purchased Percentage of
Transferor’s Commitment: [ ]% Prior Commitment Amount: $[ ] Revised Commitment
Amount: $[ ] Prior Maximum Investor Group Principal Amount: $[ ] B-8
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag093.jpg]
Revised Maximum Investor Group Principal Amount: $[ ] Related Conduit Investor
(if applicable) [ ] [_____________________], as related Funding Agent Address:
Attention: Telephone: Email: B-9 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag094.jpg]
EXHIBIT C TO CLASS A NOTE PURCHASE AGREEMENT INVESTOR GROUP SUPPLEMENT, dated as
of [ ], among (i) [ ] (the “Transferor Investor Group”), (ii) [ ] (the
“Acquiring Investor Group”), (iii) the Funding Agent with respect to the
Acquiring Investor Group listed on the signature pages hereof (each, a “Funding
Agent”), and (iv) the Co-Issuers. W I T N E S S E T H: WHEREAS, this Investor
Group Supplement is being executed and delivered in accordance with Section
9.17(c) of that certain Series 2018-1 Class A Note Purchase Agreement, dated as
of November 1, 2018 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2018-1 Class A Note Purchase Agreement”;
terms defined therein being used herein as therein defined) among Spirit Master
Funding, LLC, Spirit Master Funding II, LLC, Spirit Master Funding III, LLC,
Spirit Master Funding VI, LLC and Spirit Master Funding VII, LLC, Spirit Realty,
L.P., as the Property Manager, the Conduit Investor, the Committed Note
Purchaser for each Investor Group, the Funding Agent and Barclays Bank PLC, as
Administrative Agent; WHEREAS, the Acquiring Investor Group wishes to become a
Conduit Investor and [a] Committed Note Purchaser[s] with respect to such
Conduit Investor under the Series 2018-1 Class A Note Purchase Agreement; and
WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2018-1 Class A Note Purchase Agreement, the Series
2018-1 Class A Notes and each other Transaction Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto; NOW, THEREFORE, the parties hereto hereby agree as follows:
Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group and, to the extent required by Section 9.17(c) of the
Series 2018-1 Class A Note Purchase Agreement (the date of such execution and
delivery, the “Transfer Issuance Date”) the Co-Issuers, the Conduit Investor and
the Committed Note Purchaser[s] with respect to the Acquiring Investor Group
shall be parties to the Series 2018-1 Class A Note Purchase Agreement for all
purposes thereof. The Transferor Investor Group acknowledges receipt from the
Acquiring Investor Group of an amount equal to the purchase price, as agreed
between the Transferor Investor Group and the Acquiring Investor Group (the
“Purchase Price”), of the portion being purchased by the Acquiring Investor
Group (the Acquiring Investor Group’s “Purchased Percentage”) of (i) the
aggregate Commitment[s] of the Committed Note Purchaser[s] included in the
Transferor Investor Group under the Series 2018-1 Class A Note Purchase
Agreement and (ii) the aggregate related Committed Note Purchaser Percentage[s]
of the related Investor Group Principal Amount. The Transferor Investor Group
hereby irrevocably sells, assigns and transfers to the Acquiring Investor Group,
without recourse, representation or warranty, and the Acquiring Investor Group
hereby irrevocably purchases, takes and assumes from the Transferor Investor
Group, such Acquiring Investor Group’s Purchased Percentage of (x) the aggregate
Commitment[s] of the Committed Note Purchaser[s] included in the Transferor
Investor Group under the Series 2018-1 Class A Note Purchase Agreement and (y)
the aggregate related Committed Note Purchaser Percentage[s] of the related
Investor Group Principal Amount. C-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag095.jpg]
The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2018-1 Class A Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [ ] received by such Acquiring
Investor Group pursuant to the Series 2018-1 Supplement from and after the
Transfer Issuance Date]. From and after the Transfer Issuance Date, amounts that
would otherwise be payable to or for the account of the Transferor Investor
Group pursuant to the Series 2018-1 Supplement or the Series 2018-1 Class A Note
Purchase Agreement shall, instead, be payable to or for the account of the
Transferor Investor Group and the Acquiring Investor Group, as the case may be,
in accordance with their respective interests as reflected in this Investor
Group Supplement, whether such amounts have accrued prior to the Transfer
Issuance Date or accrue subsequent to the Transfer Issuance Date. Each of the
parties to this Investor Group Supplement agrees that at any time and from time
to time upon the written request of any other party, it will execute and deliver
such further documents and do such further acts and things as such other party
may reasonably request in order to effect the purposes of this Investor Group
Supplement. The Acquiring Investor Group has executed and delivered to the
Co-Issuers (with a copy to the Indenture Trustee) a Purchaser’s Letter
substantially in the form of Exhibit D to the Series 2018-1 Class A Note
Purchase Agreement. By executing and delivering this Investor Group Supplement,
the Transferor Investor Group and the Acquiring Investor Group confirm to and
agree with each other, the other parties to the Series 2018-1 Class A Note
Purchase Agreement as follows: (i) other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2018-1 Supplement, the Series 2018-1 Class A Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2018-1 Class A Notes, the Transaction
Documents or any instrument or document furnished pursuant thereto; (ii) the
Transferor Investor Group makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Co-Issuers or the
performance or observance by the Co-Issuers of any of the Co-Issuers’
obligations under the Indenture, the Series 2018-1 Supplement, the Series 2018-1
Class A Note Purchase Agreement, the Transaction Documents or any other
instrument or document furnished pursuant hereto; (iii) the Acquiring Investor
Group confirms that it has received a copy of the Indenture, the Series 2018-1
Supplement, the Series 2018-1 Class A Note Purchase Agreement and such other
Transaction Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Investor Group Supplement; (iv) the Acquiring Investor Group will, independently
and without reliance upon the Administrative Agent, the Transferor Investor
Group, the Funding Agent or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2018-1 Class A
Note Purchase Agreement; (v) the Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action and to exercise such
powers under the Series 2018-1 Class A Note Purchase Agreement as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, all in accordance with Article V of the
Series 2018-1 Class A Note Purchase Agreement; (vi) each member of the Acquiring
C-2 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag096.jpg]
Investor Group appoints and authorizes its related Funding Agent, listed on
Schedule I hereto, to take such action as agent on its behalf and to exercise
such powers under the Series 2018-1 Class A Note Purchase Agreement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article V of the
Series 2018-1 Class A Note Purchase Agreement; (vii) each member of the
Acquiring Investor Group agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Series 2018-1 Class A Note
Purchase Agreement are required to be performed by it as a member of the
Acquiring Investor Group; and (viii) each member of the Acquiring Investor Group
hereby represents and warrants to the Co-Issuers and the Property Manager that:
(A) it has had an opportunity to discuss the Co-Issuers’ and the Property
Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Co-Issuers and the Property
Manager and their respective representatives; (B) it is an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
1933 Act and has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of investing in, and is
able and prepared to bear the economic risk of investing in, the Series 2018-1
Class A Notes; (C) it is purchasing the Series 2018-1 Class A Notes for its own
account, or for the account of one or more “accredited investors” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933 Act
that meet the criteria described in clause (viii)(B) above and for which it is
acting with complete investment discretion, for investment purposes only and not
with a view to distribution, subject, nevertheless, to the understanding that
the disposition of its property shall at all times be and remain within its
control, and neither it nor its Affiliates has engaged in any general
solicitation or general advertising within the meaning of the 1933 Act with
respect to the Series 2018-1 Class A Notes; (D) it understands that (I) the
Series 2018-1 Class A Notes have not been and will not be registered or
qualified under the 1933 Act or any applicable state securities laws or the
securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the 1933 Act
and may not be resold or otherwise transferred unless so registered or qualified
or unless an exemption from registration or qualification is available and an
opinion of counsel shall have been delivered in advance to the Co-Issuers, (II)
the Co-Issuers are not required to register the Series 2018-1 Class A Notes,
(III) any permitted transferee hereunder must meet the criteria described under
clause (viii)(B) above and (IV) any transfer must comply with the provisions of
Section 2.8 of the Indenture and Section 9.03 or 9.17, as applicable, of the
Series 2018-1 Class A Note Purchase Agreement; (E) it will comply with the
requirements of clause (viii)(D) above in connection with any transfer by it of
the Series 2018-1 Class A Notes; (F) it understands that the Series 2018-1 Class
A Notes will bear the legend set out in the form of Series 2018-1 Class A Notes
attached to the Series 2018-1 Supplement and be subject to the restrictions on
transfer described in such legend; (G) it will obtain for the benefit of the
Co-Issuers from any purchaser of the Series 2018-1 Class A Notes substantially
the same representations and warranties contained in the foregoing paragraphs;
and (H) it has executed a Purchaser’s Letter substantially in the form of
Exhibit D to the Series 2018-1 Class A Note Purchase Agreement. Schedule I
hereto sets forth (i) the Purchased Percentage for the Acquiring Investor Group,
(ii) the revised Commitment Amounts of the Transferor Investor Group and the
Acquiring Investor Group, and (iii) the revised Maximum Investor Group Principal
Amounts for the Transferor Investor Group and the Acquiring Investor Group and
(iv) administrative information with respect to the Acquiring Investor Group and
its related Funding Agent. This Investor Group Supplement and all matters
arising under or in any manner relating to this Investor Group Supplement shall
be governed by, and construed in accordance with, the laws of the State of New
York without giving effect to any choice of law or conflict provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other that the State of New
York, and the obligations, rights and remedies of the parties hereto shall be
determined in accordance with such law. C-3 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag097.jpg]
ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2018-1 CLASS A NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2018-1 CLASS A NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
INVESTOR GROUP SUPPLEMENT. IN WITNESS WHEREOF, the parties hereto have caused
this Investor Group Supplement to be executed by their respective duly
authorized officers as of the date first set forth above. [ ], as Transferor
Investor Group By: Name: Title [ ], as Acquiring Investor Group By: Name: Title:
[ ], as Funding Agent By: Name: Title C-4 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag098.jpg]
CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: SPIRIT MASTER FUNDING, LLC, as
Co-Issuer By: SMTA SPE Manager, LLC, its manager By: Name: Title: SPIRIT MASTER
FUNDING II, LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its manager By: Name:
Title: SPIRIT MASTER FUNDING III, LLC, as Co-Issuer By: SMTA SPE Manager, LLC,
its manager By: Name: Title: SPIRIT MASTER FUNDING VI, LLC, as Co-Issuer By:
SMTA SPE Manager, LLC, its manager By: Name: Title: SPIRIT MASTER FUNDING VIII,
LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its manager C-5
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag099.jpg]
By: Name: Title: C-6 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag100.jpg]
SCHEDULE I TO INVESTOR GROUP SUPPLEMENT LIST OF ADDRESSES FOR NOTICES AND OF
COMMITMENT AMOUNTS [____________________], as Transferor Investor Group Prior
Commitment Amount: $[ ] Revised Commitment Amount: $[ ] Prior Maximum Investor
Group Principal Amount: $[ ] Revised Maximum Investor Group Principal Amount: $[
] [_______________________], as Acquiring Investor Group Address: Attention:
Telephone: Email: Purchased Percentage of Transferor Investor Group’s
Commitment: [_______]% Prior Commitment Amount: $[________] Revised Commitment
Amount: $[______] Prior Maximum Investor Group Principal Amount: $[________
Revised Maximum Investor Group Principal Amount: $[_______
[_________________________________], as related Funding Agent Address:
Attention: Telephone: Email: C-7 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag101.jpg]
C-8 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag102.jpg]
EXHIBIT D TO CLASS A NOTE PURCHASE AGREEMENT [FORM OF PURCHASER’S LETTER]
[INVESTOR] [INVESTOR ADDRESS] Attention: [INVESTOR CONTACT] [Date] Ladies and
Gentlemen: Reference is hereby made to that certain Series 2018-1 Class A Note
Purchase Agreement, dated as of November 1, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Series 2018-1 Class A Note Purchase Agreement”;
terms defined therein being used herein as therein defined) among Spirit Master
Funding, LLC, Spirit Master Funding II, LLC, Spirit Master Funding III, LLC,
Spirit Master Funding VI, LLC and Spirit Master Funding VIII, LLC, as the
Co-Issuers, Spirit Realty, L.P., as the Property Manager, the Conduit Investor,
the Committed Note Purchaser for the Investor Group, the Funding Agent and
Barclays Bank PLC, as Administrative Agent, relating to the offer and sale (the
“Offering”) of up to $50,000,000 of Series 2018-1 Variable Funding Senior Notes,
Class A (the “Series 2018-1 Class A Notes”) of the Co-Issuers. The Offering will
not be required to be registered with the Securities and Exchange Commission
pursuant to the 1933 Act of 1933, as amended (the “Act”) under an exemption from
registration granted in Section 4(a)(2) of the Act and Regulation D promulgated
under the Act. Unless otherwise defined herein, capitalized terms have the
definitions ascribed to them in the Series 2018-1 Class A Note Purchase
Agreement. Please confirm with us your acknowledgement and agreement with the
following: (a) You are an “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the 1933 Act (an “Accredited
Investor”) and have sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of investing
in, and are able and prepared to bear the economic risk of investing in, the
Series 2018-1 Class A Notes. (b) None of the Co-Issuers or its Affiliates (i)
has provided you with any information with respect to the Co-Issuers, the Series
2018-1 Class A Notes or the Offering other than the information contained in the
Series 2018-1 Class A Note Purchase Agreement, or (ii) makes any representation
as to the credit quality of the Co-Issuers or the merits of an investment in the
Series 2018-1 Class A Notes. The Co-Issuers has not provided you with any legal,
business, tax or other advice in connection with the Offering or your possible
purchase of the Series 2018-1 Class A Notes. (c) You acknowledge that you have
completed your own diligence investigation of the Co- Issuers and the Series
2018-1 Class A Notes and have had sufficient access to the agreements,
documents, records, officers and directors of the Co-Issuers to make your
investment decision related to the Series 2018-1 Class A Notes. You further
acknowledge that you have had an opportunity to discuss the Co-Issuers’ and the
Property Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Co-Issuers and the Property
Manager and their respective representatives. D-1 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag103.jpg]
(d) The Funding Agent may currently or in the future own securities issued by,
or have business relationships (including, among others, lending, depository,
risk management, advisory and banking relationships) with, the Co-Issuers and
its affiliates, and the Funding Agent will manage such security positions and
business relationships as it determines to be in their respective best
interests, without regard to the interests of the holders of the Series 2018-1
Class A Notes. (e) You are purchasing the Series 2018-1 Class A Notes for your
own account, or for the account of one or more Persons who are Accredited
Investors and who meet the criteria described in paragraph (a) above and for
whom you are acting with complete investment discretion, for investment purposes
only and not with a view to a distribution (but without prejudice to our right
at all times to sell or otherwise dispose of the Series 2018- 1 Class A Notes in
accordance with clause (f) below) in violation of the 1933 Act, subject,
nevertheless, to the understanding that the disposition of your property shall
at all times be and remain within your control, and neither you nor your
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Act, or the rules and regulations promulgated thereunder with
respect to the Series 2018-1 Class A Notes. You confirm that, to the extent you
are purchasing the Series 2018-1 Class A Notes for the account of one or more
other Persons, (i) you have been duly authorized to make the representations,
warranties, acknowledgements and agreements set forth herein on their behalf and
(ii) the provisions of this letter constitute legal, valid and binding
obligations of you and any other Person for whose account you are acting. (f)
You understand that (i) the Series 2018-1 Class A Notes have not been and will
not be registered or qualified under the Act or any applicable state securities
laws or the securities laws of any other jurisdiction and are being offered only
in a transaction not involving any public offering within the meaning of the Act
and may not be resold or otherwise transferred unless so registered or qualified
or unless an exemption from registration or qualification is available and an
opinion of counsel shall have been delivered in advance to the Co-Issuers, (ii)
the Co-Issuers are not required to register the Series 2018-1 Class A Notes,
(iii) any permitted transferee under the Series 2018-1 Class A Note Purchase
Agreement must be an Accredited Investor and (iv) any transfer must comply with
the provisions of Section 2.02 of the Indenture and Section 9.03 or 9.17 of the
Series 2018-1 Class A Note Purchase Agreement, as applicable. (g) You will
comply with the requirements of paragraph (f) above in connection with any
transfer by you of the Series 2018-1 Class A Notes. (h) You understand that the
Series 2018-1 Class A Notes will bear the legend set out in the form of the
Series 2018-1 Class A Notes attached to the Indenture and be subject to the
restrictions on transfer described in such legend. (i) Either (i) you are not
acquiring, holding or subsequently disposing of the Series 2018-1 Class A Notes
for or on behalf of, or with the assets of, any plan, account or other
arrangement that is subject to Section 406 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Code”), or provisions under any Similar Law (as
defined in the Indenture) or (ii) your purchase and holding of the Series 2018-1
Class A Notes will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or a
violation of any applicable Similar Law. D-2 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag104.jpg]
This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other that the State of New York. You understand that the Co-Issuers will rely
upon this letter agreement in connection with the Offering. You agree to notify
the Co-Issuers (with a copy to the Indenture Trustee) promptly in writing if any
of your representations, acknowledgements or agreements herein cease to be
accurate and complete. You irrevocably authorize the Co-Issuers to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein. SPIRIT MASTER
FUNDING, LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its manager By: Name:
Title: SPIRIT MASTER FUNDING II, LLC, as Co-Issuer By: SMTA SPE Manager, LLC,
its manager By: Name: Title: SPIRIT MASTER FUNDING III, LLC, as Co-Issuer By:
SMTA SPE Manager, LLC, its manager By: Name: Title: SPIRIT MASTER FUNDING VI,
LLC, as Co-Issuer By: SMTA SPE Manager, LLC, its manager D-3
DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 
[spirit2018notepurchaseag105.jpg]
By: Name: Title: SPIRIT MASTER FUNDING VIII, LLC, as Co-Issuer By: SMTA SPE
Manager, LLC, its manager By: Name: Title: Agreed and Acknowledged: [INVESTOR]
By: Name: Title: D-4 DMSLIBRARY01\32647597



--------------------------------------------------------------------------------



 